Exhibit 10.3

 

EXECUTION VERSION

 

[g218261kk01i001.gif]

 

HILL INTERNATIONAL N.V.

CREDIT AGREEMENT

 

Dated as of September 26, 2014

 

among

 

HILL INTERNATIONAL N.V.,

as Borrower,

 

HILL INTERNATIONAL, INC.,

as Parent,

 

THE LENDERS PARTY HERETO,

 

THE INTERNATIONAL LOAN PARTIES,

 

SOCIÉTÉ GÉNÉRALE,
as Administrative Agent, International Collateral Agent and L/C Issuer,

 

♦ ♦ ♦

 

SG AMERICAS SECURITIES, LLC,
as Sole Bookrunner and Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

ARTICLE 1 Definitions, Interpretation and Accounting Terms

 

1

Section 1.1

Defined Terms

 

1

Section 1.2

UCC Terms

 

34

Section 1.3

Accounting Principles

 

34

Section 1.4

Payments

 

34

Section 1.5

Interpretation

 

35

Section 1.6

Dutch terms

 

35

ARTICLE 2 THE INTERNATIONAL FACILITY

 

37

Section 2.1

The Commitments

 

37

Section 2.2

Borrowing Procedures

 

37

Section 2.3

International Revolving Borrowing Base

 

40

Section 2.4

Letters of Credit

 

42

Section 2.5

Reduction and Termination of the Commitments

 

46

Section 2.6

Repayment of Loans

 

47

Section 2.7

Optional Prepayments

 

47

Section 2.8

Mandatory Prepayments

 

47

Section 2.9

Interest

 

48

Section 2.10

Continuation Options

 

49

Section 2.11

Fees

 

49

Section 2.12

Application of Payments

 

50

Section 2.13

Payments and Computations

 

51

Section 2.14

Evidence of Debt

 

52

Section 2.15

Suspension of EURIBOR Rate Option

 

54

Section 2.16

Breakage Costs; Increased Costs; Capital Requirements

 

55

Section 2.17

Taxes

 

57

Section 2.18

Substitution of Lenders

 

59

Section 2.19

Increased Commitments

 

60

ARTICLE 3 Conditions To Loans And Letters Of Credit

 

63

Section 3.1

Conditions Precedent to Closing

 

63

Section 3.2

Conditions Precedent to Each Loan or Issuance

 

65

ARTICLE 4 Representations and Warranties

 

66

Section 4.1

Corporate Existence; Compliance with Law

 

67

Section 4.2

International Loan Documents and Related Documents

 

67

Section 4.3

Group Ownership

 

68

Section 4.4

Financial Condition

 

68

Section 4.5

Material Adverse Effect

 

69

Section 4.6

Solvency

 

69

Section 4.7

Litigation

 

69

Section 4.8

Taxes

 

69

Section 4.9

Margin Regulations

 

70

Section 4.10

No Defaults

 

70

Section 4.11

Investment Company Act

 

70

Section 4.12

Labor Matters

 

70

 

i

--------------------------------------------------------------------------------


 

Section 4.13

Benefit Plans

 

70

Section 4.14

Environmental Matters

 

71

Section 4.15

Intellectual Property

 

71

Section 4.16

Title; Property

 

72

Section 4.17

Full Disclosure

 

72

Section 4.18

OFAC; Anti-Money Laundering; Corrupt Practices

 

73

Section 4.19

Use of Proceeds

 

74

Section 4.20

Indebtedness; Liens

 

74

Section 4.21

Immunity

 

75

Section 4.22

Availability and Transfer of Foreign Currency

 

75

Section 4.23

Center of Main Interests and Establishments

 

75

ARTICLE 5 Financial Covenants

 

76

Section 5.1

Maximum Consolidated Net Leverage Ratio

 

76

Section 5.2

Excess Account Concentration

 

76

ARTICLE 6 Reporting Covenants

 

77

Section 6.1

Financial Statements

 

77

Section 6.2

Other Events

 

79

Section 6.3

ERISA Matters

 

79

Section 6.4

Environmental Matters

 

80

Section 6.5

Other Information

 

80

ARTICLE 7 Affirmative Covenants

 

80

Section 7.1

Maintenance of Corporate Existence

 

80

Section 7.2

Compliance with Laws, Etc.

 

81

Section 7.3

Payment of Obligations

 

81

Section 7.4

Maintenance of Property

 

81

Section 7.5

Maintenance of Insurance

 

81

Section 7.6

Keeping of Books

 

82

Section 7.7

Access to Books and Property; Lender Meetings

 

82

Section 7.8

Environmental Compliance

 

82

Section 7.9

Use of Proceeds

 

82

Section 7.10

Additional Guaranties

 

83

Section 7.11

Deposit Accounts; Securities Accounts and L/C Cash Collateral Account

 

83

Section 7.12

Further Assurances

 

84

Section 7.13

Performance of Obligations

 

85

Section 7.14

Other Matters

 

85

Section 7.15

Material Subsidiaries

 

86

ARTICLE 8 Negative Covenants

 

86

Section 8.1

Indebtedness

 

86

Section 8.2

Liens

 

88

Section 8.3

Investments

 

90

Section 8.4

Asset Sales

 

93

Section 8.5

Restricted Payments

 

94

Section 8.6

Prepayment of Indebtedness

 

95

Section 8.7

Fundamental Changes

 

95

Section 8.8

Change in Nature of Business; Limited Activities of the Borrower

 

95

Section 8.9

Transactions with Affiliates

 

96

 

ii

--------------------------------------------------------------------------------


 

Section 8.10

Third-Party Restrictions on Indebtedness, Liens, Investments or Restricted
Payments

 

96

Section 8.11

Modification of Certain Documents

 

96

Section 8.12

Accounting Changes; Fiscal Year

 

97

Section 8.13

Compliance with ERISA and Foreign Plans

 

97

Section 8.14

OFAC

 

97

ARTICLE 9 Events Of Default

 

98

Section 9.1

Definition

 

98

Section 9.2

Remedies

 

100

Section 9.3

Actions in Respect of Letters of Credit

 

100

ARTICLE 10 The AgentS

 

101

Section 10.1

Appointment and Duties; Appointment of Administrative Agent and International
Collateral Agent

 

101

Section 10.2

Binding Effect

 

102

Section 10.3

Use of Discretion

 

102

Section 10.4

Delegation of Rights and Duties

 

103

Section 10.5

Reliance and Liability

 

103

Section 10.6

The Agents Individually

 

104

Section 10.7

Lender Credit Decision

 

104

Section 10.8

Expenses; Indemnities

 

105

Section 10.9

Resignation of Agent or L/C Issuer

 

106

Section 10.10

Release of International Collateral

 

107

Section 10.11

Lead Arranger

 

107

Section 10.12

Parallel Debt

 

107

ARTICLE 11 Miscellaneous

 

108

Section 11.1

Amendments, Waivers, Etc.

 

108

Section 11.2

Assignments and Participations; Binding Effect

 

110

Section 11.3

Costs and Expenses

 

114

Section 11.4

Indemnities

 

114

Section 11.5

Survival

 

114

Section 11.6

Limitation of Liability for Certain Damages

 

115

Section 11.7

Lender-Creditor Relationship

 

115

Section 11.8

Right of Setoff

 

115

Section 11.9

Sharing of Payments, Etc.

 

115

Section 11.10

Marshaling; Payments Set Aside

 

116

Section 11.11

Notices

 

116

Section 11.12

Electronic Transmissions

 

117

Section 11.13

Governing Law

 

118

Section 11.14

Jurisdiction

 

118

Section 11.15

WAIVER OF JURY TRIAL

 

119

Section 11.16

Waiver of Immunities

 

119

Section 11.17

Severability

 

119

Section 11.18

Execution in Counterparts

 

119

Section 11.19

Entire Agreement

 

119

Section 11.20

Use of Name

 

120

Section 11.21

Non-Public Information; Confidentiality

 

120

 

iii

--------------------------------------------------------------------------------


 

Section 11.22

Judgment Currency

 

121

Section 11.23

PATRIOT Act Notice

 

121

Section 11.24

Effectiveness

 

122

 

Exhibits:

 

Exhibit A:

Form of Assignment

Exhibit B:

Form of Note

Exhibit C:

Form of Notice of Borrowing

Exhibit D:

Form of L/C Request

Exhibit E:

Form of Notice of Continuation

Exhibit F:

Form of Compliance Certificate

Exhibit G:

Form of Guaranty and Security Agreement

Exhibit H:

Form of Solvency Certificate

Exhibit I:

Form of Accounts Detail Report

Exhibit J:

Form of Accounts Report

 

 

ANNEXES:

 

Annex I

Commitments

Annex II

Guarantors

Annex III

Notices

Annex IV

Excluded and Immaterial Subsidiaries

Annex V

Material Subsidiaries

 

 

SCHEDULES:

 

Schedule 4.3

Ownership

Schedule 4.7

Litigation

Schedule 4.8A

Taxes

Schedule 4.8B

Cash Balance and Tax Withholding

Schedule 4.14

Environmental

Schedule 4.15

Intellectual Property

Schedule 4.16D

Real Property

Schedule 4.18

Sanctioned Country

Schedule 6.1(g)

Permitted Countries

Schedule 8.1

Indebtedness

Schedule 8.2

Liens

Schedule 8.3

Investments

Schedule 8.15

Bank Accounts

 

iv

--------------------------------------------------------------------------------


 

This Credit Agreement, dated as of September 26, 2014, is entered into among
HILL INTERNATIONAL N.V., a Dutch public company limited by shares (the
“Borrower”), HILL INTERNATIONAL, INC., a Delaware corporation (the “Parent”),
the International Loan Parties signatory hereto, the lenders signatory hereto,
and SOCIÉTÉ GÉNÉRALE, as administrative agent and international collateral agent
for the Lenders and the L/C issuers (in such capacities, the “Administrative
Agent” and the “International Collateral Agent”).

 

The Borrower has requested, and the Lenders have agreed to make available to the
Borrower hereunder, the International Revolving Credit Facility upon and subject
to the terms and conditions set forth in this Agreement to be used for the
purposes set forth in Section 7.9.

 

Accordingly, in consideration of the mutual agreements, provisions and covenants
contained herein, the parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

 

Section 1.1            Defined Terms.  As used in this Agreement, the following
terms have the following meanings:

 

“Accounting Principles” means (a) in respect of the Parent and its Subsidiaries
incorporated or otherwise organized in the United States, the generally accepted
accounting principles in the United States of America, as in effect from time to
time, set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants, in the
statements and pronouncements of the Financial Accounting Standards Board and in
such other statements by such other entity as may be in general use by
significant segments of the accounting profession that are applicable to the
circumstances as of the date of determination, and (b) in respect of any
Subsidiary of the Parent not incorporated or otherwise organized in the United
States (including the Borrower), the generally accepted accounting principles in
such jurisdiction of its organization in effect from time to time.

 

“Accounts Detail Report” means a report in form and substance similar to
Exhibit I setting forth the amount of Receivables of the International Loan
Parties showing, by Client, the aggregate amount of Receivables due by aging
bucket and including reasonable detail on chargebacks, open credit and returns
memoranda, and amounts due and unpaid by 30-day aging categories and showing all
Receivables unpaid more than 90 days after the original due date or 150 days
after the original invoice date and segregating such Receivables based on the
jurisdiction of domicile of the relevant U.S. Loan Party, and which Receivables
are subject to the Lien of the U.S. Security Documents or the International
Security Documents, as applicable.

 

“Accounts Report” means a valuation report in form and substance similar to
Exhibit J detailing the aggregate amount of Eligible International Receivables
of the International Loan Parties pledged as International Collateral for the
International Revolving Credit Facility, after applying the criteria for
Eligible International Receivables set forth herein to the Receivables set forth
on the Accounts Detail Report.

 

“Administrative Agent” has the meaning specified in the Preamble.

 

1

--------------------------------------------------------------------------------


 

“Affected Interest Period” has the meaning specified in Section 2.15(a).

 

“Affected Lender” has the meaning specified in Section 2.18.

 

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that none of the Agents nor any Lender shall be or be
deemed to be an Affiliate of the Borrower.  For purpose of this definition,
“control” means the possession of either (a) the power to vote, or the
beneficial ownership of, 10% or more of the Voting Stock of such Person or
(b) the power to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

 

“Agents” means the Administrative Agent, the International Collateral Agent, the
Documentation Agent, the Syndication Agent, or any or all of them, as the case
may be.

 

“Aggregate Excess Funding Amount” has the meaning specified in
Section 2.2(c)(iv).

 

“Anti-Corruption Laws” means (a) the United States Foreign Corrupt Practices Act
of 1977 (Pub. L. No. 95 213, §§101 104); (b) the United Kingdom Bribery Act of
2010 and (c) any other legal requirement having the force of law and relating to
bribery, kickbacks or similar business practices.

 

“Anti-Money Laundering Laws” means any Requirement of Law related to money
laundering, including (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank Secrecy
Act, 31 U.S.C. §§ 5311 et seq., as amended by the Patriot Act, and its
implementing regulations (collectively, the “Bank Secrecy Act”).

 

“Anti-Terrorism Laws” means any Requirement of Law related to terrorism
financing, including the Trading With the Enemy Act (50 U.S.C. § 1 et seq.), the
International Emergency Economic Powers Act (50 U.S.C. §1701 et seq.) and
Executive Order 13224 (effective September 24, 2001), and their implementing
regulations.

 

“Applicable Fronting Exposure” means, with respect to any L/C Issuer at any
time, the sum of (a) the aggregate amount of all Letters of Credit issued by
such L/C Issuer that remains available for drawing at such time and (b) the
aggregate amount of all payments made by such L/C Issuer pursuant to all Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time.

 

“Applicable Margin” means a percentage per annum equal to 4.00%.

 

“Approved Fund” means, with respect to any Lender, any Person (other than an
individual Person) that (a) is or will be engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.

 

2

--------------------------------------------------------------------------------


 

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by
Section 11.2), acknowledged and recorded by the Administrative Agent, in
substantially the form of Exhibit A, or any other form approved by the
Administrative Agent.

 

“Available Amount” means, on any date of determination, an amount equal to
(a) the sum, without duplication, of (i) for any date of determination after
March 31, 2016, the aggregate amount (which shall not be less than zero) of
Excess Cash Flow that has been certified to the Administrative Agent prior to
such date of determination pursuant to Section 6.1(d) on a cumulative basis and
that is not required to be applied to the repayment or prepayment of the term
loans under the U.S. Credit Agreement, plus (ii) the aggregate amount of
proceeds received in cash after the Execution Date and on or prior to such date
of determination from any issuance or placement of Qualified Capital Stock of,
or capital contribution to, the Parent or any of its Wholly-Owned Subsidiaries
plus (iii) an amount equal to all cash returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Parent or any of its Subsidiaries that
is a U.S. Loan Party or an International Loan Party in respect of any cash
Investments previously made solely in reliance on the Available Amount, minus
(b) the aggregate amount of all Investments, Restricted Payments, Liens and
prepayments, redemptions, repurchases, defeasances and other satisfactions of
Indebtedness made by the Parent or any of its Subsidiaries pursuant to Sections
8.2(m), 8.3(p) and 8.5(b)(iii) of this Agreement or the U.S. Credit Agreement,
respectively, solely in reliance on the Available Amount on or prior to such
date of determination.

 

“Available Cash” means, after giving pro forma effect to the Borrowing made on
the Closing Date, any borrowing of the term or revolving loans pursuant to
Section 2.1 of the U.S. Credit Agreement made on the date of initial funding
thereunder and the Equity Contribution, in respect of the Parent and its
Subsidiaries, (a) cash on deposit in demand deposit accounts in the United
States and (b) cash on deposit in demand deposit accounts outside of the United
States net of any estimated costs of the conversion of such cash into Dollars or
of the repatriation of such cash to the United States (whether in the form of
dividends or interest), including applicable Taxes (it being understood that the
relevant withholding tax rate for each relevant Person shall be deemed to be
20%), as reported in the certificate delivered pursuant to Section 3.1(e); and
in the case of each of clauses (a) and (b), such cash is not subject to any
Liens (other than customary bank rights of set-off that are not currently
exercisable against such cash and the Liens created pursuant to the U.S. Loan
Documents or International Loan Documents), or to any contractual arrangement
requiring the maintenance or segregation of, such cash for a specified use.

 

“Bankruptcy Code” means title 11 of the United States Code.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
the Parent or any of its Subsidiaries incurs or otherwise has any Liability.

 

“Borrower” has the meaning specified in the Preamble.

 

3

--------------------------------------------------------------------------------


 

“Borrowing” means a borrowing hereunder by the Borrower on a given date and
having the same Interest Period.

 

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with a Borrowing of, a payment or prepayment of principal of or
interest on, or an Interest Period for a Loan, that is also a TARGET Banking
Day.

 

“Business Line” means, with respect to any Person, Properties constituting an
identifiable line or division of business operations conducted by such Person.

 

“BVI Deed of Pledge” means the deed of pledge governed by the law of the British
Virgin Islands, in form and substance reasonably satisfactory to the
International Collateral Agent, to be entered into by and among the Borrower,
Hill International (Middle East) Ltd., and the International Collateral Agent,
which purports to grant, as security for the International Secured Obligations
in favor of the International Collateral Agent for the benefit of the First Lien
International Secured Parties, Liens on the Property described therein.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).  For purposes of this definition, (a) the
purchase price of equipment that is purchased substantially contemporaneously
with the trade-in or sale of existing equipment or with insurance proceeds shall
be included in Capital Expenditures only to the extent of the gross amount by
which such purchase price exceeds the credit granted to such Person for the
equipment being traded in by the seller of such new equipment, the proceeds of
such sale or the amount of the insurance proceeds, as the case may be and
(b) any expenditure under this definition shall be deemed a Capital Expenditure
upon the acquisition of title to such asset notwithstanding the actual date of
payment therefor.

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with the Accounting Principles.

 

“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, the amount of all obligations of such Person that is (or that would be,
if such synthetic lease or other lease were accounted for as a Capital Lease)
capitalized on a balance sheet of such Person prepared in accordance with the
Accounting Principles.

 

“Cash Equivalents” means, at any time, (a) readily marketable obligations issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States is pledged in support thereof, (b) time or demand deposits with,
or insured certificates of deposit or bankers’ acceptances of, any commercial
bank that (i) (A) is a Lender or (B) is organized under the laws of the United
States, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank

 

4

--------------------------------------------------------------------------------


 

holding company organized under the laws of the United States, any state thereof
or the District of Columbia, and is a member of the United States Federal
Reserve System, (ii) has a long-term rating of BBB+ or higher from S&P and Baa1
or higher from Moody’s and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof, (c) (i) commercial paper issued by any Person
organized under the laws of any state of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or the
then equivalent grade) by S&P and (ii) up to $5,000,000 in the aggregate at any
time outstanding of commercial paper issued by any Person organized under the
laws of any state of the United States and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in the case of each type of commercial paper in clauses (i) and (ii) with
maturities of not more than 180 days from the date of acquisition thereof,
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above (without regard to the
limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria, at the time of acquisition
thereof, described in clause (c) above or with any primary dealer and having a
market value at the time that such repurchase agreement is entered into of not
less than 100% of the repurchase obligation of such counterparty entity with
whom such repurchase agreement has been entered into and (e) Investments,
classified in accordance with the Accounting Principles as current assets of the
Parent or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, the portfolios of which are
limited solely to Investments of the character, quality and maturity described
in clauses (a), (b), (c) and (d) of this definition.

 

“Cash Netting” means (a) cash on deposit in demand deposit accounts in the
United States that is not subject to any Liens (other than customary bank rights
of set-off that are not currently exercisable against such cash and the Liens
created pursuant to the U.S. Loan Documents or International Loan Documents), or
to any contractual arrangement requiring the maintenance or segregation of, such
cash for a specified use, (b) cash of a Wholly-Owned Subsidiary of the Parent on
deposit in demand deposit accounts not in the United States that is subject to
an International Account Control Agreement in form and substance reasonably
satisfactory to the Administrative Agent but not subject to any other Liens
(other than rights of set-off that are not currently exercisable against such
cash), or to any contractual arrangement requiring the maintenance or
segregation of, such cash for a specified use, and (c) cash of a Foreign
Subsidiary of the Parent on deposit in demand deposit accounts not in the United
States, whose Receivables are eligible to be included in the computation of the
current International Revolving Borrowing Base pursuant to
Section 2.3(a)(ii) (but for any failure to satisfy clause (B)(2) thereof) as of
the relevant date of determination, provided that for purposes of calculating
the Consolidated Net Leverage Ratio, the cash that is the subject of this clause
(c) shall be netted solely against the aggregate outstanding principal amount of
loans under this Agreement as of such date of determination (and shall not in
any event be netted against the aggregate outstanding principal amount of the
loans under the U.S. Loan Documents).

 

“Change of Control” means the occurrence of any of the following after the
Execution Date:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act, but excluding any employee
benefit plan of such person or its

 

5

--------------------------------------------------------------------------------


 

Subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) other than the Permitted
Management Shareholders becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 25% or more of the Voting Stock or economic power of
the Equity Interests of the Parent on a fully-diluted basis (and taking into
account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right);

 

(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent ceases to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

 

(c)           any Person or two or more Persons (other than the Permitted
Management Shareholders) acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Parent, or control over the Voting Stock or economic power of
the Equity Interests of the Parent on a fully-diluted basis (and taking into
account all such securities that such Person or Persons have the right to
acquire pursuant to any option right) representing 25% or more of such Voting
Stock or economic power of the Equity Interests; or

 

(d)           the Parent shall cease to be the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act) of 100% of the
aggregate direct or indirect Voting Stock or economic power of the Equity
Interests of each Wholly-Owned Subsidiaries of the Parent (other than in
connection with a transaction permitted pursuant to Section 8.7), free and clear
of all Liens (other than to the extent provided in the International Security
Documents).

 

“Client” means the account debtor with respect to any Receivable or prospective
purchaser of goods, services or both with respect to any contract or contract
right, or any party who enters into or proposes to enter into any contract or
other arrangement with the Parent or any of its Subsidiaries, pursuant to which
the Parent or such Subsidiary is to deliver any personal property to perform any
services.

 

6

--------------------------------------------------------------------------------


 

“Closing Date” means the date on which the conditions precedent set forth in
Section 3.1 have been satisfied or waived.

 

“Code” means the U.S. Internal Revenue Code of 1986.

 

“Commitment” has the meaning specified in Section 2.1.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with the Accounting Principles.

 

“Consolidated Current Assets” means, with respect to any Person as of any date
of determination, all amounts (other than cash and Cash Equivalents) that would
be set forth opposite the caption “total current assets” (or any like caption)
on a Consolidated balance sheet of the Parent at such date on the most recent
financial statements delivered or that should have been delivered pursuant to
Sections 6.1(b) and (c).

 

“Consolidated Current Liabilities” means, with respect to any Person as of any
date of determination, all amounts that would be set forth opposite the caption
“total current liabilities” (or any like caption) on a Consolidated balance
sheet of the Parent at such date on the most recent financial statements
delivered or that should have been delivered pursuant to Sections 6.1(b) and
(c).

 

“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income plus (a) the following for such period to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Expense,
(ii) the provision for Taxes, (iii) depreciation and amortization expense,
(iv) Non-Cash Charges (provided that if any such Non-Cash Charges represent an
accrual or reserve for potential cash items in any future period, the sum of
cash paid in respect thereof in such future period shall be subtracted from the
calculation Consolidated EBITDA for such future period), (v) any deductions
attributable to minority interests of third parties in non-Wholly Owned
Subsidiaries of the Parent, except to the extent of cash dividends declared or
paid on Equity Interests of such Subsidiaries held by third parties, (vi) cash
expenses relating to earn-outs and similar obligations incurred in connection
with Permitted Acquisitions, (vii) any transaction costs and expenses incurred
in connection with the Loans or Equity Contribution referred to herein incurred
(and reasonably backup documentation is provided to the Administrative Agent and
satisfactory to the Administrative Agent in its reasonable discretion) within
180 days of the Closing Date, (viii) stock compensation expenses and (ix) any
non-cash write-downs effected during such period for Receivables outstanding on
the Execution Date payable by Clients located in Libya (in each of clauses
(i) through (ix), of or by any Person and its Subsidiaries on a Consolidated
basis) and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign

 

7

--------------------------------------------------------------------------------


 

income tax credits, (ii) all gains from investments recorded using the equity
method, except to the extent of cash dividends or distributions received by such
Person or any other Subsidiary in respect of such investments and (iii) all
non-cash items increasing Consolidated Net Income (in each of clauses
(i) through (iii), of or by such Person and its Subsidiaries on a Consolidated
basis); provided that (A) in the event the Parent or any of its Subsidiaries
consummates the acquisition of any Person (or Properties constituting a division
or line of business of any business entity, division or line of business) during
any period, then the Parent shall include on a Pro Forma Basis in its
Consolidated EBITDA for such period prior to such consummation the Consolidated
EBITDA of such acquired Person (or attributable to such acquired Properties),
assuming for such purpose that such consummation occurred on the first day of
such period included; provided, however, that if the Consolidated EBITDA
proposed to be included would be in excess of $5,000,000, no amounts
attributable to such acquisition may be so included unless the relevant amounts
are satisfactorily described in a quality of earnings report prepared by an
independent registered accounting firm reasonably satisfactory to the
Administrative Agent; and (B) the Consolidated EBITDA of any Person or
properties constituting a division or line of business of any business entity,
division or line of business, in each case, sold, transferred or otherwise
disposed of by the Parent or any of its Subsidiaries during such period shall be
excluded for such period (assuming the consummation of such sale or disposition
or such designation, as the case may be, occurred on the first day of such
period).

 

“Consolidated Interest Expense” means, for any period, (a) the sum, for such
period, of (i) all interest, premium payments, debt discount, fees, charges and
related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest, (ii) all interest paid or payable with
respect to discontinued operations and (iii) the portion of rent expense under
Capital Leases that is treated as interest, minus (b) the sum, for such period,
of (i) paid-in-kind interest expenses or other non-cash interest expense,
(ii) the amortization or write-off of any financing fees paid by the Parent and
(iii) the amortization of debt discounts; in each case of clauses (a) and (b),
of or by the Parent and its Subsidiaries on a Consolidated basis.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Parent and its Subsidiaries on a Consolidated basis for such period; provided
that Consolidated Net Income shall exclude extraordinary gains and extraordinary
losses and gains or losses from discontinued operations for such period.

 

“Consolidated Net Leverage Ratio” means, for any date of determination, the
ratio of (a) Consolidated Total Debt (net of Cash Netting not to exceed
$10,000,000 in the aggregate) as at such date, to (b) Consolidated EBITDA for
the most recently completed Test Period on or prior to such date.

 

“Consolidated Total Assets” means, for any date of determination, the
Consolidated amount of all assets of the Parent and its Subsidiaries as at such
date reflected on the financial statements most recently delivered or that
should have been delivered under Section 6.1(b) or (c), as the case may be, or,
on any date prior to the delivery of financial statements under
Section 6.1(b) or (c), the financial statements referred to in Section 4.4(a).

 

8

--------------------------------------------------------------------------------


 

“Consolidated Total Debt” means, for any date of determination, all Indebtedness
(excluding obligations consisting of undrawn letter of credit backing
liabilities already reflected on the balance sheet or backing obligations that
would be considered an expense item when calculating Consolidated EBITDA) of the
Parent and its Subsidiaries on a Consolidated basis as at such date.

 

“Consolidated Working Capital” means, for the Parent and its Subsidiaries and
for any period, (a) Consolidated Current Assets as at the last day of such
period minus (b) Consolidated Current Liabilities as at the last day of such
period.

 

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution, certificate of
formation or other equivalent organizational document of such Person, (b) the
bylaws, operating agreement or joint venture agreement of such Person, (c) any
other constitutive, organizational or governing document of such Person, whether
or not equivalent, and (d) any other document setting forth the manner of
election or duties of the directors, officers or managing members of such Person
or the designation, amount or relative rights, limitations and preferences of
any Equity Interest of such Person.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
indenture, mortgage, deed of trust, contract, undertaking, agreement or other
instrument to which that Person is a party or by which it or any of its
properties is bound or to which it or any of its properties is subject.

 

“Corporate Chart” means a document delivered pursuant to Section 6.1(e) setting
forth, as of a date set forth therein, for each of the Parent and its
Subsidiaries, (a) the full legal name of such Person, (b) the jurisdiction of
organization and any organizational number and tax identification number of such
Person, (c) the location of such Person’s chief executive office (or, if
applicable, sole place of business) and (d) the name of the holders of each
Equity Interest of such Person and the ownership percentage thereof.

 

“Corresponding Obligations” means any amount owed by an International Loan Party
to an International Secured Party under or in connection with the International
Loan Documents.

 

“Customary Permitted Liens” means, with respect to any Person, any of the
following:

 

(a)           (i) Liens with respect to the payment of Taxes, assessments or
other governmental charges for amounts that are not yet due, or (ii) statutory
or common law Liens of landlords, suppliers, carriers, materialmen,
warehousemen, workmen or mechanics and other similar Liens, or other customary
Liens (other than in respect of Indebtedness) in favor of landlords, in each
case arising in the ordinary course of business for amounts that are not more
than 45 days past due and remain payable without penalty, or, in each case under
clause (i) or (ii) above, that are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves or
other appropriate provisions, if any, as shall be required to be maintained on
the books of such Person in accordance with the Accounting Principles;

 

9

--------------------------------------------------------------------------------


 

(b)           Liens in favor of collecting banks arising by operation of law
under Section 4-210 of the Uniform Commercial Code (or similar Requirement of
Law); Liens of a collection bank on items in the course of collection arising
under Section 4-208 of the UCC as in effect in the State of New York or any
similar section under any applicable UCC or any similar Requirement of Law of
any foreign jurisdiction; Liens of banks arising from customary bank rights of
set-off that are not currently exercisable; and Liens of securities firms
arising in the ordinary course of business;

 

(c)           pledges or cash deposits made in the ordinary course of business
(i) in connection with workers’ compensation, unemployment insurance or other
types of social security benefits (other than any Lien imposed by ERISA),
(ii) to secure the performance of bids, tenders, leases (other than Capital
Leases) sales or other trade contracts or other similar obligations (other than
for the repayment of borrowed money), (iii) made in lieu of, or to secure the
performance of or the obligations under, surety, appeal, customs, reclamation
and performance bonds or letters of credit (in each case not related to
judgments or litigation);

 

(d)           except with respect to any Eligible International Receivables,
judgment liens (other than for the payment of Taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default and pledges or cash deposits made in lieu of, or to secure
the performance of, judgment or appeal bonds in respect of such judgments and
proceedings; and

 

(e)           Liens arising by reason of zoning restrictions, easements,
licenses, reservations, restrictions, covenants, conditions, rights of first
refusal, rights of first offer, rights-of-way, utility easements, building
restrictions, encroachments, minor defects or irregularities in title (including
leasehold title) and other similar encumbrances on the use of real Property that
do not, in the aggregate, materially (i) impair the value or marketability of
such real Property or (ii) interfere with the ordinary conduct of the business
conducted and proposed to be conducted at such real Property.

 

“Deemed Lien Period” has the meaning specified in Section 2.3(b).

 

“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.

 

“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related written materials prepared in connection with the
syndication of the International Revolving Credit Facility and (b) all other
documents filed by the Parent or any of its Subsidiaries with the United States
Securities and Exchange Commission.

 

“Dispose” means, with respect to any Property, to sell, convey, transfer,
assign, license, lease or otherwise dispose of, any interest therein or to
permit any Person to acquire any such interest, including, in each case, through
a sale, factoring at maturity, collection (exclusive of collections on account
of Receivables) of or other disposal, with or without recourse, of any notes or
accounts receivable.  Conjugated forms thereof, the past tense verb form
“Disposed”, and the noun “Disposition” have correlative meanings.

 

10

--------------------------------------------------------------------------------


 

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Scheduled Maturity Date at the time such
Equity Interest is issued, (b) is convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (i) debt securities or (ii) any
Equity Interest referred to in clause (a) above, in each case at any time on or
prior to the first anniversary of the Scheduled Maturity Date at the time such
Equity Interest is issued, (c) contains any repurchase obligation that may come
into effect prior to the first anniversary of the Scheduled Maturity Date at the
time such Equity Interest is issued, (d) requires the payment of any dividends
(other than the payment of dividends solely in the form of Qualified Capital
Stock) prior to the first anniversary of the Scheduled Maturity Date at the time
such Equity Interest is issued or (e) provides the holders of such Equity
Interests thereof with any rights to receive any cash upon the occurrence of a
change of control or asset sale prior to the first anniversary of Scheduled
Maturity Date at the time such Equity Interest is issued, unless the rights to
receive such cash are contingent upon the prior payment in full in cash of the
International Secured Obligations (other than contingent indemnification
obligations for which no claim has been made and obligations under Secured
Hedging Agreements).

 

“Documentation Agent” has the meaning specified in the Preamble.

 

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

 

“Domestic Person” means any Person (a) that is not a “disregarded entity” for
U.S. federal income tax purposes and is a “United States person” under and as
defined in Section 770l(a)(30) of the Code or (b) that is a “disregarded entity”
for U.S. federal income tax purposes and whose regarded owner (for U.S. federal
income tax purposes) is a “United States person” under and as defined in
Section 770l(a)(30) of the Code.

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

“E-System” means any electronic system, including Intralinks® and ClearPar® and
any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail, or otherwise to or from an E-System or other equivalent
service.

 

“Eligible International Receivables” means, with respect to each International
Loan Party (other than a U.S. Loan Party) that is organized in a country rated
Ba2 or higher by Moody’s, and BB or higher by S&P, all of its Receivables
arising in the ordinary course of business that

 

11

--------------------------------------------------------------------------------


 

are evidenced by an invoice or other documentary evidence (to include unbilled
receivables to the extent such unbilled receivables are to be billed in the next
billing cycle) and subject to the International Secured Parties’ perfected Lien
to the extent required under and with the priority required by the International
Security Documents, provided that no such Receivable shall be an “Eligible
International Receivable” if:

 

(a)           such Receivable arises out of a sale made by an International Loan
Party to an Affiliate of such International Loan Party or to a Person controlled
by an Affiliate of such International Loan Party;

 

(b)           such Receivable is due or unpaid more than (i) 90 days after the
original due date or (ii) 150 days after the original invoice date;

 

(c)           any Client with respect to such Receivable shall (i) apply for,
suffer, or consent to the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of all or a substantial
part of its Property or call a meeting of its creditors, (ii) admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business, (iii) make a general assignment for
the benefit of creditors, (iv) commence a voluntary case or proceeding under any
state or federal bankruptcy laws (as now or hereafter in effect), (v) be
adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (vii) acquiesce
to, or fail to have dismissed, any petition which is filed against it in any
involuntary case under such bankruptcy laws, or (viii) take any action for the
purpose of effecting any of the foregoing;

 

(d)           the services giving rise to such Receivable are provided to a
Client in Libya;

 

(e)           the services giving rise to such Receivable have not been
performed by such International Loan Party and accepted by the Client or the
Receivable otherwise does not represent performance of service;

 

(f)            such International Loan Party has made any agreement with any
Client for any deduction from such Receivable (but only to the extent of such
deduction), except for discounts or allowances made in the ordinary course of
business for prompt payment, all of which discounts or allowances are reflected
in the calculation of the face value of each respective invoice related thereto;
or

 

(g)           the Administrative Agent has given notice to the Borrower on or
prior to the last day of the relevant Fiscal Quarter for which the applicable
Accounts Report is delivered that it reasonably believes that collection of such
Receivable could be in doubt either by reason of increased returns by a Client
(to the extent of such increase) or the Client’s inability to pay.

 

“English Subsidiary Debenture”  means the debenture governed by English law, in
form and substance reasonably satisfactory to the International Collateral
Agent, to be entered into by and among the Borrower, Hill International (UK)
Ltd., Knowles Ltd., and the International Collateral Agent, which purports to
grant, as security for the International Secured Obligations in favor of the
International Collateral Agent for the benefit of the First Lien International
Secured Parties, Liens on the Property described therein.

 

12

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all statutes, ordinances, orders, rules,
regulations, binding guidance documents, judgments, Governmental Authorizations,
or any other binding requirements of any Government Authority relating to
(a) pollution or protection of the environment, including those relating to any
Hazardous Materials, (b) the generation, use, storage, transportation or
disposal of Hazardous Materials or (c) occupational safety and health,
industrial hygiene (as they relate to exposure to Hazardous Materials), or the
protection of human, plant or animal health or welfare from exposure to
Hazardous Materials, in any manner applicable to the Parent or any of its
Subsidiaries.

 

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against the
Parent or any other International Loan Party as a result of, or related to, any
claim, suit, action, investigation, proceeding or demand by any Person, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law or otherwise, arising under any Environmental Law
or in connection with any environmental, health or safety condition or with any
Release and resulting from the ownership, lease, sublease or other operation or
occupation of Property by the Parent or any of its Subsidiaries, whether on,
prior or after the Execution Date.

 

“Equity Contribution” means an issuance by the Parent of Equity Interests with
gross proceeds of not less than $40,000,000, provided that as of the Execution
Date, the Parent and its Wholly-Owned Subsidiaries have, in the aggregate, at
least $10,000,000 in Available Cash.

 

“Equity Equivalents” means all securities convertible into or exchangeable for
Equity Interests or any other Equity Equivalent and all warrants, options or
other rights to purchase, subscribe for or otherwise acquire any Equity
Interests or any other Equity Equivalent, whether or not presently convertible,
exchangeable or exercisable.

 

“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of Property of, such partnership, whether outstanding on the
Execution Date or issued hereafter, but excluding debt securities convertible or
exchangeable into such equity.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974
(or any successor legislation thereto) and the regulations promulgated and the
rulings issued thereunder.

 

“ERISA Affiliate” means, collectively, the Parent or any of its Subsidiaries,
and any Person under common control, or treated as a single employer, with the
Parent or any of its Subsidiaries, within the meaning of Section 414(b), (c),
(m) or (o) of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Benefit Plan;
(b) the existence with respect to any Benefit Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the

 

13

--------------------------------------------------------------------------------


 

Code or Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Benefit Plan; (d) the
incurrence by the Parent, any of its Subsidiaries or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Benefit Plan; (e) the receipt by the Parent, any of its Subsidiaries or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Benefit Plan or to appoint a trustee to administer
any Benefit Plan; (f) the incurrence by the Parent, any of its Subsidiaries or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Benefit Plan or Multiemployer Plan; or (g) the
receipt by the Parent, any of its Subsidiaries or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Parent, any of its
Subsidiaries or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“EURIBOR Rate” means, for any Interest Period, (a) the percentage rate per annum
of the offered quotation for deposits in Euros determined by the Banking
Federation of the European Union for a period equal or comparable to such
Interest Period which appears on the Reuters Monitor Money Rates Service Screen
EURIBOR01 page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
reasonably determined by the Administrative Agent from time to time for the
purposes of providing quotations of interest rates applicable to Euro deposits
in the European interbank market) at or about 11:00 a.m., Brussels time, two
TARGET Banking Days (unless market practice differs in the European interbank
market for Euros, in which case, the number of days determined by the
Administrative Agent in accordance with market practice in the European
interbank market (and if quotations for that period could normally be given by
leading banks in that market for more than one day, the last of those days))
prior to the commencement of such Interest Period, or (b) if the rate cannot be
determined under paragraph (a) above, the rate expressed as a percentage to be
the arithmetic mean (rounded upwards, if necessary, to the nearest four decimal
places) as supplied to the Administrative Agent at its request quoted by at
least two reference banks that are Lenders to leading banks as the rate at which
each such reference bank is offered deposits in Euros and for a period equal to
such Interest Period in the European interbank market at or about 11:00 a.m.,
Brussels time, two TARGET Banking Days prior to the commencement of such
Interest Period.

 

“Euro” or “€” means the lawful currency of Participating Member States of the
European Union.

 

“Euro Equivalent” means, as of any date with respect to any amount in Dollars,
the amount of Euro that could be purchased with such amount of Dollars using the
Euro Exchange Rate.

 

“Euro Exchange Rate” means, in relation to any date of determination, the rate
of exchange for the conversion of Dollars into Euro (expressed as US$ per EUR 1)
displayed on the Bloomberg “FXC” screen at 11.00 a.m. (New York time) on such
date (or such other rate of exchange as the Borrower and the Administrative
Agent may from time to time agree in writing).

 

14

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning specified in Section 9.1.

 

“Excess Cash Flow” means for any period, an amount equal to the excess of:

 

(a)           the sum, without duplication, of: (i) Consolidated EBITDA minus
any amounts included by operation of clause (a)(ix) of the definition of
Consolidated EBITDA or clause (A) of the proviso to such definition;
(ii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions or Disposition of Property by the
Parent or any of its Subsidiaries completed during such period or the
application of purchase accounting); (iii) cash receipts in respect of interest
income and Interest Rate Contracts during such period to the extent not
otherwise included in Consolidated Net Income; and (iv) any reduction in Excess
Cash Flow for the prior period resulting from Subcontractor Payables paid by the
Parent or any of its Subsidiaries during such period (to the extent not already
included in the computation of Consolidated Working Capital); over

 

(b)           the sum, without duplication, of: (i) Consolidated Interest
Expense paid in cash for such period; (ii) increases in Consolidated Working
Capital for such period (other than any such increases arising from acquisitions
or Disposition of Property by the Parent or any of its Subsidiaries completed
during such period or the application of purchase accounting); (iii) the amount
of Capital Expenditures made by the Parent and its Subsidiaries in cash during
such period to the extent not prohibited under this Agreement, except to the
extent that such Capital Expenditures were financed with the proceeds received
from the issuance or incurrence of long-term Indebtedness, or the issuance of
Equity Interests, of one or more of the Parent or any of its Subsidiaries;
(iv) Subcontractor Payables for such period (to the extent not already included
in the computation of Consolidated Working Capital); provided that (A) the cash
to be paid to subcontractors or vendors in connection with such Subcontractor
Payables (1) results in a reduction to the Parent’s or any of its Subsidiary’s
accounts receivable for such period, (2) for which no payment by the Parent or
any of its Subsidiaries was made during the period resulting in a reduction to
its accounts payable, and (3) the funds received from the relevant client to
make such payment to the relevant subcontractors or vendors were received during
the final 10 Business Days of such period and (B) the Subcontractor Payables
were paid to the relevant subcontractors and vendors during the first 10
Business Days of the subsequent period; (v) the aggregate amount of all
scheduled and mandatory principal payments of Indebtedness of the Parent or any
of its Subsidiaries made during such period (including (A) the principal
component of payments in respect of Capitalized Lease Obligations, (B) the
amount of any repayment of term loans pursuant to Section 2.6(b) of the U.S.
Credit Agreement and (C) the amount of any mandatory prepayment of term loans
pursuant to Section 2.8 of the U.S. Credit Agreement) but excluding any excess
cash flow mandatory prepayment made pursuant to Section 2.8(a) of the U.S.
Credit Agreement); (vi) the aggregate amount of cash consideration (including,
post-closing purchase price adjustments, indemnification obligations and
earnouts) paid by the Parent and its Subsidiaries (on a Consolidated basis) in
connection with Permitted Acquisitions and other Investments made during such
period which are permitted under Section 8.3 (other than Section 8.3(p)) to the
extent that such Investments were not financed with the proceeds received from
the issuance or incurrence of long term Indebtedness, or the issuance of Equity
Interests, of the Parent or its Subsidiaries; (vii) the amount of Restricted
Payments permitted to be made during such period under Section 8.5 (other than
Section 8.5(b)(iii)) and actually paid during such period (on a Consolidated
basis) by the Parent or any of its Subsidiaries in cash, to the extent

 

15

--------------------------------------------------------------------------------


 

such Restricted Payments were financed with internally generated cash flow of
Parent or its Subsidiaries; (viii) the aggregate cash payments made during such
period to satisfy Taxes measured by net income; (ix) any Transaction Costs paid
in cash during such period to the extent such payments were added back to
Consolidated EBITDA pursuant to clause (a)(vii) of the definition thereof for
such period; and (x) the amount related to items that were added to or not
deducted from net income in calculating Consolidated Net Income or were added to
or not deducted from net income in calculating Consolidated EBITDA to the extent
such items represented a cash payment by the Parent and its Subsidiaries, or did
not represent cash received by the Parent and its Subsidiaries, on a
Consolidated basis during such period.

 

“Excess Date” has the meaning specified in Section 2.8(a).

 

“Excluded Subsidiary” means (a) those Subsidiaries listed on Annex IV under the
heading “Excluded Subsidiaries” as of the Execution Date, (b) any Subsidiary of
the Parent that is not a Wholly Owned Subsidiary thereof (whether directly or
indirectly), (c) any Subsidiary of the Parent that is prohibited by any
Requirement of Law from guaranteeing the International Secured Obligations or
that would require the consent, approval, license or authorization of a
Governmental Authority to guarantee the International Secured Obligations
(unless such permit or Governmental Authorization has been received), and
(d) any Subsidiary of the Parent in respect of which the benefit to the
International Secured Parties of obtaining such Subsidiary’s guarantee of the
International Secured Obligations would, in the commercially reasonable opinion
of the Borrower, be outweighed by fees, costs and expenses to such Subsidiary of
granting such guarantee and executing and delivering the International Guaranty
and Security Agreement.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Guarantor becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.

 

“Excluded Tax” means with respect to any Tax Indemnitee, (a) Taxes measured by
net income (including branch profit Taxes) and franchise Taxes imposed in lieu
of net income Taxes, in each case (i) imposed on any Tax Indemnitee as a result
of being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes; (b) withholding Taxes to the extent that the obligation to pay
or withhold amounts existed on the date that such Person became a Tax Indemnitee
under this Agreement in the capacity under which such Person makes a claim under
Section 2.17, or the date such Person designates a new lending office, except in
each case to the extent such Person is a direct or indirect assignee (other than
pursuant to Section 2.18) of any other Tax Indemnitee

 

16

--------------------------------------------------------------------------------


 

that was entitled, at the time the assignment to such Person became effective,
to receive additional amounts under Section 2.17 or such Person was entitled to
receive additional amounts under Section 2.17 immediately prior to changing its
lending office; (c) Taxes that are directly attributable to the failure by any
Tax Indemnitee to deliver the documentation required to be delivered pursuant to
Section 2.17(f); and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Execution Date” means the date hereof.

 

“FATCA means Sections 1471, 1472, 1473 and 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), current or future
United States Treasury Regulations promulgated thereunder and published guidance
with respect thereto, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any applicable intergovernmental agreements
with respect thereto.

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System.

 

“Fee Letter” means the Fee Letter dated as of June 12, 2014 executed by Société
Générale, SG Americas Securities, LLC and agreed and accepted by the Parent and
the Borrower.

 

“First Lien International Secured Parties” means, collectively, the
International Secured Parties for whose benefit a first lien security interest
in certain International Collateral is created pursuant to the International
Security Documents.

 

“Fiscal Quarter” means each three fiscal month period ending on March 31,
June 30, September 30 or December 31.

 

“Fiscal Year” means each twelve-month period ending on December 31.

 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement (a) maintained or contributed to by the Parent or any of its
Subsidiaries organized outside the United States with respect to employees
employed outside the United States and (b) is not subject to ERISA.

 

“Foreign Subsidiary” means any Subsidiary of the Parent that is not a Subsidiary
of the Parent organized under the laws of the United States of America, any
State thereof or the District of Columbia.

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any branch of government, agency,
department, authority or instrumentality thereof and any Person or authority
exercising executive, legislative, taxing, judicial, regulatory or
administrative functions of or pertaining to government, including any central
bank, stock exchange, regulatory body, arbitrator, public sector entity,
supra-national entity (including the European Union and the European Central
Bank) and any self-regulatory organization (including the National Association
of Insurance Commissioners).

 

17

--------------------------------------------------------------------------------


 

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, certificate, right,
exemption, order or consent decree of or from, any Governmental Authority.

 

“Guarantor” means the Parent, each Subsidiary of the Parent listed on Annex II
and any other Person that becomes party to the International Guaranty and
Security Agreement from time to time pursuant to Section 7.10 or the terms of
the International Guaranty and Security Agreement; provided that no Immaterial
Subsidiary and no Excluded Subsidiary shall become a Guarantor pursuant to
Section 7.10 or otherwise.

 

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the Property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any Property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for Property or services irrespective
of whether such Property is received or such services are rendered).

 

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

 

“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.

 

18

--------------------------------------------------------------------------------


 

“Immaterial Subsidiary” means (a) as of the Execution Date, those Subsidiaries
listed on Annex IV under the heading “Immaterial Subsidiaries” and (b) at any
time, any other Subsidiary of the Parent (i) the total assets of which, in the
aggregate with all other Immaterial Subsidiaries, at the last day of any Fiscal
Quarter for the most recently ended Test Period, were less than 5% of the
Consolidated Total Assets of the Parent and its Subsidiaries at such day,
(ii) the gross revenues of which, in the aggregate with all other Immaterial
Subsidiaries, at such date were less than 5% of the Consolidated gross revenues
of the Parent and its Subsidiaries at such date, and (iii) that does not
directly or indirectly own a Subsidiary that qualifies as a Material Subsidiary
(without giving effect to the proviso in the definition thereof).

 

“Impacted Lender” means any Lender that fails to provide to the Administrative
Agent, within three Business Days following the Administrative Agent’s request,
assurance satisfactory to the Administrative Agent that such Lender will not
become a Non-Funding Lender.

 

“Increased Commitment Agreement” has the meaning specified in Section 2.19(b).

 

“Indebtedness” means, as applied to any Person, without duplication and whether
or not matured, (a) all indebtedness for borrowed money, regardless of whether
such indebtedness is an obligation of such Person as a result of the assumption
thereof or otherwise and/or is nonrecourse to the credit of any other Person,
(b) all obligations of such Person for the reimbursement of any obligor in
respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions, (c) all Capitalized Lease Obligations of such
Person, (d) all obligations created or arising under any conditional sale or
other title retention agreement, regardless of whether the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such Property, (e) all obligations evidenced by
notes, bonds, debentures or similar instruments (other than performance bonds
and similar instruments not related to litigation or arbitration and otherwise
incurred in the ordinary course of business), (f) any obligation of such Person
owed for all or any part of the deferred purchase price of Property or services
(excluding trade accounts payable and other similar liabilities incurred in the
ordinary course of business due and payable within 180 days after the delivery
of the relevant Property or services), (g) all indebtedness secured by any Lien
on any Property owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person, (h) all Disqualified Capital Stock and
all obligations, liabilities and indebtedness of such Person arising from such
Disqualified Capital Stock, (i) solely for purposes of clause (d) of
Section 9.1, the aggregate amount of all net obligations under any Interest Rate
Contract or Other Hedging Agreement or under any similar type of agreement
entered into by such Person (which, for avoidance of doubt, shall not otherwise
be included in the definition of Indebtedness), and (j) all Guaranty Obligations
of such Person in respect of Indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above (which, for avoidance of doubt,
shall in no event include any of the obligations referred to in the next
sentence or any Guaranty Obligations in respect thereof).  Notwithstanding the
foregoing to the contrary, the definition of Indebtedness shall not include
performance bonds/letters of credit, bid bonds, advance payment bonds and
similar obligations entered into in the ordinary course of business (including
obligations under or relating to performance letters of credit, letters of
credit and advance payment guarantees issued in connection with payments by a
customer in advance of when such payments are due in an amount not to exceed the
remaining amount of payments by such customer that have not yet been earned).

 

19

--------------------------------------------------------------------------------


 

“Indemnified Tax” means (a) any Tax other than an Excluded Tax and (b) to the
extent not otherwise described in clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.4.

 

“Initial International Loan Party” means, collectively, the Borrower, the
Parent, MyLCM Solutions, Inc., Hill International (New England), Inc., PCI
Group, LLC, Hill International (Middle East) Ltd., Hill International (UK)
Limited, Knowles Limited, and McLachlan Lister Pty Limited.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Execution Date, among the International Loan Parties from time to time party
thereto, certain other loan parties under the U.S. Loan Documents, the Term
Collateral Agent and the U.S. Revolving Collateral Agent (in each case as
defined in the U.S. Credit Agreement), and the International Collateral Agent.

 

“Interest Period” means the period commencing on the date on which such Loan is
made or, if such Loan is continued, on the last day of the immediately preceding
Interest Period therefor and, and ending one week or one, two, three or six
months (or, to the extent available to all relevant Lenders, 12 months)
thereafter, as selected by the Borrower pursuant hereto; provided, however, that
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
the next calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day, (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month, and (c) the
Borrower may not select any Interest Period ending after the Scheduled Maturity
Date.

 

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

 

“International Account Control Agreement” means (a) any springing control
agreement between the International Collateral Agent and any International Loan
Party granting “control” over any deposit account, any securities account or
commodity account over which a Lien is granted or purported to be granted
pursuant to the International Security Documents, and (b) if such account is
located in a jurisdiction outside the United States, any similar document(s) or
procedure(s) reasonably deemed appropriate by the International Collateral Agent
to obtain the substantial equivalent in such jurisdiction of “control” over such
account.

 

“International Borrower Dutch First Ranking Deed of Pledge” means the deed of
pledge of shares governed by the law of the Netherlands, in form and substance
reasonably satisfactory to the International Collateral Agent, to be entered
into by and among the Borrower, the Parent and the International Collateral
Agent, which purports to grant, as security for the International Secured
Obligations in favor of the International Collateral Agent for the benefit of
the First Lien International Secured Parties, Liens on the Property described
therein.

 

20

--------------------------------------------------------------------------------


 

“International Borrower Dutch Second Ranking Deed of Pledge” means the deed of
pledge of shares governed by the law of the Netherlands, in form and substance
reasonably satisfactory to the International Collateral Agent, to be entered
into by and among the Borrower, the Parent and the International Collateral
Agent, which purports to grant, as security for the International Secured
Obligations in favor of the International Collateral Agent for the benefit of
the Second Lien International Secured Parties, Liens on the Property described
therein.

 

“International Collateral” means all Property in or upon which a Lien is granted
or purported to be granted pursuant to the International Security Documents.

 

“International Collateral Agent” has the meaning specified in the Preamble.

 

“International Guaranty and Security Agreement” means the guaranty and security
agreement, substantially in the form of Exhibit H, dated as of the Execution
Date, among the International Collateral Agent and the International Pledgors
from time to time party thereto, which purports to grant, as security for the
International Secured Obligations in favor of the International Collateral Agent
for the benefit of the First Lien International Secured Parties and the Second
Lien International Secured Parties, Liens on the Property described therein.

 

“International L/C Sublimit” means €8,000,000.

 

“International Loan Documents” means, collectively, this Agreement, the Notes,
the Letters of Credit (and any applications for, or reimbursement agreements or
other documents executed by Borrower in favor of L/C Issuers relating to, the
Letters of Credit), the Fee Letter, the International Security Documents, the
Intercreditor Agreement, the L/C Reimbursement Agreements, any Increased
Commitment Agreement, and any other document executed by an International Loan
Party in favor of any International Secured Party pursuant to the terms of the
foregoing, which for avoidance of doubt shall not include any document that is
intended to benefit only the secured parties under the U.S. Loan Documents.

 

“International Loan Parties” means the Borrower, each International Pledgor and
each Guarantor, or any or all of them, as the case may be.

 

“International Pledgor” means the Borrower, the Parent and each other party that
is purporting to grant a Lien on Property pursuant to the International Security
Documents other than any Excluded Subsidiary or Immaterial Subsidiary.

 

“International Revolving Assuming Lender” has the meaning specified in
Section 2.19(a).

 

“International Revolving Borrowing Base” has meaning specified in
Section 2.3(a).

 

“International Revolving Credit Commitment Increase” has the meaning specified
in Section 2.19(a).

 

“International Revolving Credit Commitment Increase Date” has the meaning
specified in Section 2.19(a).

 

21

--------------------------------------------------------------------------------


 

“International Revolving Credit Facility” means the Commitments and the
provisions herein related to the Loans and Letters of Credit.

 

“International Revolving Credit Outstandings” means, at any time, the sum of, in
each case to the extent outstanding at such time, without duplication, (a) the
aggregate principal amount of the Loans and (b) the L/C Obligations for all
Letters of Credit (after giving effect to any Borrowing of Loans to refinance
any outstanding L/C Reimbursement Obligations).

 

“International Revolving Increasing Lender” has the meaning specified in
Section 2.19(a).

 

“International Revolving Loan Excess” has the meaning specified in
Section 2.8(a).

 

“International Secured Obligations” means all obligations of every nature of
each International Loan Party from time to time owed to the Lenders, Agents, L/C
Issuers, Indemnitees, Secured Hedging Counterparties, in each case arising under
the International Loan Documents or the Secured Hedging Agreements, as
applicable, whether for principal, premium, interest, reimbursement of amounts
drawn under Letters of Credit, fees, expenses, indemnification or otherwise,
whether direct or indirect (regardless of whether acquired by assignment),
absolute or contingent, due or to become due, whether liquidated or not, now
existing or hereafter arising and however acquired, and whether or not evidenced
by any instrument or for the payment of money, including, without duplication,
(a) if such International Loan Party is the Borrower, all Loans and L/C
Obligations, (b) all interest, whether or not accruing after the filing of any
petition in bankruptcy or after the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding and (c) all other
fees, expenses (including fees, charges and disbursement of counsel), interest,
commissions, charges, costs, disbursements, indemnities and reimbursement of
amounts paid and other sums chargeable to such International Loan Party under
any International Loan Document.  Notwithstanding the foregoing, (i) unless
otherwise agreed to by Borrower and any applicable Secured Hedging Counterparty,
the obligations of the International Loan Parties under any such Secured Hedging
Agreement shall be secured and guaranteed pursuant to the International Loan
Documents only to the extent that, and for so long as, the other International
Secured Obligations are so secured and guaranteed, (ii) any release of Property
subject to a Lien under the International Loan Documents or Guarantors effected
in the manner permitted by this Agreement and any other International Loan
Document shall not require the consent of any Secured Hedging Counterparty and
(iii) the International Secured Obligations shall not include any Excluded Swap
Obligations.

 

“International Secured Parties” means, collectively, the Lenders, the L/C
Issuers, the Lead Arranger, the Agents, any Secured Hedging Counterparty, each
other Indemnitee and any other holder of any International Secured Obligation
thereunder, and shall include all former Agents, L/C Issuers and Lenders to the
extent that any International Secured Obligation owing to such Persons
thereunder were incurred while such Persons were Agents, L/C Issuers or Lenders,
as applicable, and such International Secured Obligation have not been paid or
satisfied in full.

 

“International Security Documents” means, collectively, the International
Guaranty and Security Agreement, the International Borrower Dutch First Ranking
Deed of Pledge, the

 

22

--------------------------------------------------------------------------------


 

International Borrower Dutch Second Ranking Deed of Pledge, the Parent Dutch
Deed of Pledge, the BVI Deed of Pledge, the English Subsidiary Debenture, the
Saudi Account Agreements, any International Account Control Agreement, and all
other instruments or documents delivered pursuant to this Agreement or any of
the other International Loan Documents in order to grant to International
Collateral Agent, on behalf of International Secured Parties, a Lien on Property
of an International Loan Party as security for the International Secured
Obligations in accordance with the terms thereof.

 

“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any International Secured Obligation),
(b) to purchase or otherwise acquire, whether in one transaction or in a series
of transactions, all or a significant part of the Property of any other Person
or a business conducted by any other Person or all or substantially all of the
Properties constituting the business of a division, branch, brand or other unit
operation of any other Person, (c) to incur, or to remain liable under, any
Guaranty Obligation for Indebtedness of any other Person, to assume the
Indebtedness of any other Person or to make any arrangement pursuant to which
the Person incurs debt of the type referred to in clause (f) of the definition
of “Indebtedness” or (d) to make, directly or indirectly, any loan, advance or
capital contribution to any other Person.  The outstanding amount of any
Investment shall be calculated as the excess of (x) the initial cost of such
Investment plus the cost of all additions thereto (without any adjustments for
increases or decreases in value, or write ups, write downs or write offs with
respect to such Investment) over (y) the sum of (A) without duplication of
amounts included in the Available Amount, any amount paid, repaid, returned,
distributed or otherwise received in cash or Cash Equivalents on account of such
Investment and (B) all liabilities of the investing Person constituting all or a
portion of the initial cost of such Investment expressly transferred prior to
such time in connection with the Disposition of such Investment, but only to the
extent that the investing Person is fully released from such liability by such
transfer.

 

“IRS” means the Internal Revenue Service of the United States.

 

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing.  The terms
“Issuing”, “Issued” and “Issuance” have correlative meanings.

 

“L/C Cash Collateral Account” means any deposit account under the sole control
(as defined in the applicable UCC) of the International Collateral Agent in
which amounts are deposited from time to time to cash collateralize the Letters
of Credit in accordance with Section 2.4(k).

 

“L/C Issuer” means Société Générale and each Lender that shall have become an
L/C Issuer hereunder as provided in Section 2.4(i) (other than any Person that
shall have ceased to be an L/C Issuer as provided in Section 2.4(k)), each in
its capacity as an issuer of Letters of Credit hereunder.  Each L/C Issuer may,
in its discretion, arrange for one or more Letters of Credit to be

 

23

--------------------------------------------------------------------------------


 

issued by Affiliates of such L/C Issuer, in which case the term “L/C Issuer”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

“L/C Obligations” means, for any Letter of Credit at any time, the sum of
(a) the L/C Reimbursement Obligations at such time for such Letter of Credit and
(b) the aggregate maximum undrawn face amount of such Letter of Credit
outstanding at such time.

 

“L/C Reimbursement Agreement” has the meaning specified in Section 2.4(a)(iii).

 

“L/C Reimbursement Date” has the meaning specified in Section 2.4(e).

 

“L/C Reimbursement Obligation” means, for any currently outstanding or future
Letter of Credit, the obligation of the Borrower to the L/C Issuer thereof to
pay all amounts drawn under such Letter of Credit (except for such amounts
previously reimbursed in full by the Borrower).

 

“L/C Request” has the meaning specified in Section 2.4(b).

 

“Lead Arranger” means SG Americas Securities, LLC.

 

“Lender” means, collectively, any Person that (a) is listed on the signature
pages hereof as a “Lender”, or (b) from time to time becomes a party hereto by
execution of an Assignment.

 

“Lender Party” means each of the Agents, each Lender, each L/C Issuer, each SPV
and each participant pursuant to Section 11.2(f).

 

“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4.

 

“Letter of Credit Fee” has the meaning specified in Section 2.11(b).

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.

 

“Loan” has the meaning specified in Section 2.1.

 

“Marfin Facility” has the meaning specified in Section 7.14.

 

24

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on or material adverse
developments with respect to (a) the business, operations, Properties, condition
(financial or otherwise) or prospects of any of the International Loan Parties
taken as a whole, or the Parent or any of its Material Subsidiaries
individually; (b) the ability of any International Loan Party to perform its
obligations under any International Loan Document to which it is a party;
(c) the legality, validity, binding effect or enforceability against an
International Loan Party of an International Loan Document to which it is a
party; or (d) the rights, remedies and benefits available to, or conferred upon,
any Agent and any Lender or any secured party under any International Loan
Document or the validity, enforceability or priority of the Liens purported to
be created by the International Security Documents.

 

“Material Subsidiary” means (a) as of the Execution Date, the Subsidiaries of
the Parent set forth on Annex V, and (b) any other Subsidiaries of the Parent as
designated from time to time in accordance with Section 7.15, (i) the revenues
of which, in the aggregate with the Parent and all other Material Subsidiaries,
as of the last day of any Fiscal Quarter for the most recently ended Test
Period, were at least 80% of the Consolidated gross revenues of the Parent and
its Subsidiaries as of such date, and in any event (ii) the revenues or assets
of which, individually, as of the last day of any Fiscal Quarter for the most
recently ended Test Period, were at least 5% of the Consolidated gross revenues
or at least 5% of the Consolidated Total Assets of the Parent and its
Subsidiaries as of such date; it being understood that “Material Subsidiary”
shall not include any Immaterial Subsidiaries or any non-Wholly-Owned
Subsidiaries.

 

“Maximum Lawful Rate” has the meaning specified in Section 2.9(d).

 

“Monthly Report” has the meaning specified in Section 6.1(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any Liability.

 

“Negotiation Period” has the meaning specified in Section 2.15(a).

 

“Non-Cash Charges” means (a) non-cash losses on asset sales, disposals or
abandonments, (b) any impairment charge or asset write-down related to
intangible assets, long-lived assets, and investments in debt and equity
securities pursuant to applicable Accounting Principles, (c) non-cash losses
from investments recorded using the equity method, and (d) other non-cash
charges, including paid-in-kind interest expenses or other non-cash interest
expenses and non-recurring expenses, reducing Consolidated Net Income.

 

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the International Loan Documents within two
Business Days after any such payment is due (excluding expense and similar
reimbursements that are subject to good faith disputes), (b) given notice (and
the Administrative Agent has not received a revocation), to the Borrower, the
Administrative Agent, any Lender, or the L/C Issuer or has otherwise publicly
announced (and the Administrative Agent has not received notice of a public
retraction) that such Lender believes it will fail to fund payments or purchases
of participations required to be funded by it under the International Loan
Documents or one or more other

 

25

--------------------------------------------------------------------------------


 

syndicated credit facilities, (c) failed to fund, and not cured, loans,
participations, advances, or reimbursement obligations under one or more other
syndicated credit facilities, unless subject to a good faith dispute, or (d) any
Lender that has or any Person that directly or indirectly controls such Lender
has (i) become subject to a voluntary or involuntary case under the Bankruptcy
Code or any similar bankruptcy laws, (ii) a custodian, conservator, receiver or
similar official appointed for it or any substantial part of such Person’s
Properties, or (iii) made a general assignment for the benefit of creditors,
been liquidated, or otherwise been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
Properties to be, insolvent or bankrupt, and for this clause (d), the
Administrative Agent has determined that such Lender is reasonably likely to
fail to fund any payments required to be made by it under the International Loan
Documents.  For purposes of this definition, control of a Person shall have the
same meaning as in the second sentence of the definition of Affiliate.

 

“Non-U.S. Lender Party” means a Lender Party that is not a Domestic Person.

 

“Note” means a promissory note of the Borrower, in substantially the form of
Exhibit B, payable to a Lender in a principal amount equal to the amount of such
Lender’s Commitment.

 

“Notice of Borrowing” has the meaning specified in Section 2.2(a).

 

“Notice of Continuation” has the meaning specified in Section 2.10(b).

 

“Obligation Currency” has the meaning specified in Section 11.22.

 

“Other Connection Taxes” means, with respect to any Tax Indemnitee, Taxes
imposed as a result of a present or former connection between such Tax
Indemnitee and the jurisdiction imposing such Tax, other than any such
connection arising solely from the Tax Indemnitee having executed, delivered,
become a party to, performed its obligations or received a payment under,
received or perfected as a Lien under, engaged in any other transaction pursuant
to or enforced any International Loan Document, or sold or assigned an interest
in any Loan or International Loan Document.

 

“Other Taxes” has the meaning specified in Section 2.17(c).

 

“Parallel Debt” has the meaning specified in Section 10.12(a).

 

“Parent” has the meaning specified in the Preamble.

 

“Parent Dutch Deed of Pledge” means the deed of pledge governed by the law of
the Netherlands, in form and substance reasonably satisfactory to the
International Collateral Agent, to be entered into by and among the Parent,
certain International Loan Parties and certain Agents to be determined, which
purports to grant Liens on the Property described therein.

 

“Participant Register” has the meaning specified in Section 2.14(a).

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

26

--------------------------------------------------------------------------------


 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

 

“Permitted Acquisition” means the acquisition of all or any portion of the
business and Property, or Equity Interest, of any Person or Business Line to the
extent permitted pursuant to Section 8.3(g).

 

“Permitted Lien” has the meaning specified in Section 8.2.

 

“Permitted Management Shareholders” means Irvin E. Richter, David L. Richter and
Stuart S. Richter, or any or all of them, as the case may be.

 

“Permitted Refinancing” means any renewals, extensions, substitutions,
refinancings or replacements (each, for purposes of this definition of Permitted
Refinancing, a “refinancing”) of any Indebtedness of any Person, including any
successive refinancings, provided that (a) such refinancing shall have been
consummated no later than the date that is 90 days after the stated maturity of
the Indebtedness being refinanced and (b) after giving effect to the incurrence
of such Indebtedness and the application of the proceeds therefrom, on a pro
forma basis, no Default would occur or be continuing.

 

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

 

“Preliminary Accounts Report” has the meaning specified in Section 2.2(a).

 

“Pro Forma Basis” means, with respect to any financial calculation or compliance
with any test or covenant hereunder, performing such calculation or compliance
with such test or covenant after giving effect to, as applicable, (a) any
proposed Permitted Acquisition, (b) any Disposition of the Equity Interests of
any Subsidiary of the Parent or of all or substantially all of the assets of any
Subsidiary that is an operating entity or (c) any incurrence or repayment of
Indebtedness (including (i) pro forma adjustments arising out of actions which
are directly attributable to the proposed Permitted Acquisition, Disposition or
incurrence or repayment of Indebtedness (each, a “Specified Transaction”), are
supportable and are expected to have a continuing impact and (ii) such other
adjustments, synergies and cost savings as are projected by the Parent in good
faith to result from actions taken or expected to be taken (in the good faith
determination of the Parent, in each case as certified by the chief financial
officer thereof in reasonable detail) within twelve months after the date any
such transaction is consummated) using, for purposes of making such calculation
or determining such compliance, the available historical financial statements of
all entities or assets so acquired or sold and the consolidated financial
statements of the Parent and its Subsidiaries, which shall be calculated as if
such Specified Transaction had been consummated at the beginning of the
applicable Test Period, and any Indebtedness or other liabilities to be incurred
or repaid in connection therewith had been incurred or repaid at the beginning
of such Test Period (and assuming that any Indebtedness to

 

27

--------------------------------------------------------------------------------


 

be incurred bears interest during any portion of the applicable measurement
period prior to the relevant acquisition at the weighted average of the interest
rates applicable to such Indebtedness incurred during such period).

 

“Proceeding” means any investigation, inquiry, litigation, review, hearing,
suit, claim, audit, arbitration, proceeding or action (in each case, whether
civil, criminal, administrative, investigative or informal) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental
Authority or arbitrator.

 

“Process Agent” has the meaning specified in Section 11.14(b).

 

“Projections” means those financial projections, dated July 28, 2014, covering
the Fiscal Years ending in 2014 through 2019 and delivered to the Administrative
Agent by the Parent prior to the Execution Date, presented in the form of a
three-statement financial model including six-year projections consistent with
the financial model used during the syndication of the Facilities.

 

“Property” means, with respect to any Person, any interest of such Person in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible.

 

“Pro Rata Outstandings” of any Lender at any time, means the sum of (a) the
outstanding principal amount of Loans owing to such Lender at such time and
(b) the amount of the participation of such Lender in the L/C Obligations
outstanding with respect to all Letters of Credit at such time.

 

“Pro Rata Share” means, with respect to any Lender at any time, the percentage
obtained by dividing (a) the sum of the Commitments of such Lender then in
effect by (b) the sum of the Commitments of all Lenders then in effect;
provided, however, that, if such Commitments are terminated, the calculations
shall instead take into account the sum of (i) the outstanding principal amount
of Loans owing to such Lender and (ii) the amount of the participation of such
Lender in the L/C Obligations with respect to all Letters of Credit, as
applicable; and provided, further, that if there are no Commitments and no
outstanding amounts or participations, such Lender’s Pro Rata Share shall be
determined based on the Pro Rata Share most recently in effect, after giving
effect to any subsequent assignment and any subsequent non-pro rata payments of
any Lender pursuant to Section 2.18.

 

“Qualified Capital Stock” means, with respect to any Person, any Equity
Interests of such Person that are not Disqualified Capital Stock.

 

“Quarterly Report” has the meaning specified in Section 6.1(b).

 

“Rate Determination Notice” has the meaning specified in Section 2.15(a).

 

“Receivables” means all of any International Loan Party’s “accounts”, as such
term is defined in Section 9-102(a)(2) of the UCC, contract rights, instruments
(including those evidencing indebtedness owed to such International Loan Party
by its Affiliates), documents, chattel paper (including electronic chattel
paper), general intangibles relating to accounts, drafts and acceptances, credit
card receivables and all other forms of obligations owing to such

 

28

--------------------------------------------------------------------------------


 

International Loan Party arising out of or in connection with the sale or lease
of inventory or the rendition of services, all supporting obligations,
guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to an International Secured Party under the International Loan Documents.

 

“Receivables Exchange Event” means the imposition of any restriction or
requirement on any International Loan Party that limits in any material respect
the availability or transfer of foreign exchange in respect of any payments made
in connection with any Eligible International Receivable set forth on the most
recently delivered Accounts Report (or, in the case of any Borrowing prior to
the delivery of the initial Compliance Certificate, the Preliminary Accounts
Report), which restriction or requirement is not capable of being negated or
waived through commercially reasonable efforts.

 

“Refinancing Transactions” means the payment in full of, and the extinguishment
of all documents associated with (except for provisions that are customarily
stated to survive and any letters of credit that by their terms as in effect on
the Execution Date would thereafter remain outstanding), the following debt
facilities of the Parent: (a) the credit agreement, dated as of October 18,
2012, among the Parent, certain lenders and Obsidian Agency Services, Inc. and
(b) the $65,000,000 first lien credit agreement with Bank of America, N.A. dated
as of June 30, 2009.

 

“Register” has the meaning specified in Section 2.14(b).

 

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, controlling person, officer, employee, agent, trustee,
representative, attorney, accountant and each insurance, environmental, legal,
financial and other advisor (including those retained in connection with the
satisfaction or attempted satisfaction of any condition set forth in Article 3)
and other consultants and agents of or to such Person or any of its Affiliates,
together with, if such Person is the Administrative Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping the
Administrative Agent pursuant to and in accordance with Section 10.4 or any
comparable provision of any International Loan Document.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
emitting, emptying, escape, injection, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of Hazardous Material into or through the
environment.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and maintenance with respect to any
Hazardous Material.

 

“Required Lenders” means, at any time, Lenders having at such time in excess of
50% of the aggregate Commitments (or, if such Commitments are terminated, the
Pro Rata Outstandings) then in effect, ignoring, in such calculation, the
amounts held by any Non-Funding Lender.

 

29

--------------------------------------------------------------------------------


 

“Requirements of Law” means, with respect to any Person, collectively, all
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property, business or operations are subject.

 

“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, chief financial officer, treasurer, assistant
treasurer, controller, managing member or general partner of such Person but, in
any event, with respect to financial matters, any such officer that is
responsible for preparing the financial statements delivered hereunder.

 

“Restricted Payment” means (a) any dividend, return of capital, distribution or
any other payment, whether in cash, Securities or other Property, on account of
any Equity Interest or Equity Equivalent of the Parent or any of its
Subsidiaries, in each case now or hereafter outstanding, and (b) any payment,
including sinking funds or similar deposits on account of redemption,
retirement, termination, defeasance, cancellation, purchase or other acquisition
for value of any Equity Interest or Equity Equivalent of the Parent or any of
its Subsidiaries, now or hereafter outstanding.

 

“S&P” means Standard & Poor’s Rating Services.

 

“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
Property that, directly or indirectly, has been or is to be Disposed of by the
obligor to such counterparty or to any other Person to whom funds have been
advanced by such counterparty based on a Lien on, or an assignment of, such
Property or any obligations of such obligor under such lease.

 

“Sanctioned Person” means any person who is a designated target of Sanctions or
is otherwise a subject of Sanctions (including as a result of being (a) owned or
controlled directly or indirectly by any person which is a designated target of
Sanctions, or (b) organized under the laws of, or a citizen or resident of, any
country that is subject to general or country-wide Sanctions).

 

“Sanctions” means any economic or financial sanctions, trade embargoes or
similar measures enacted, administered or enforced by any of the following (or
by any agency of any of the following):

 

(a)                                 the United Nations;

 

(b)                                 the United States; or

 

(c)                                  the European Union.

 

30

--------------------------------------------------------------------------------


 

“Saudi Account Agreements” means, collectively, (a) the pledge over accounts
agreement and (b) the assignment over accounts agreement, governed by the law of
the Kingdom of Saudi Arabia, in form and substance reasonably satisfactory to
the International Collateral Agent, to be entered into by and among Hill
International (Middle East) Ltd., the International Collateral Agent and an
onshore security agent to be appointed by the International Collateral Agent,
which purports to grant, as security for the International Secured Obligations
in favor of the International Collateral Agent for the benefit of the First Lien
International Secured Parties, Liens on the Property described therein.

 

“Scheduled Maturity Date” means with respect to any Loans or Commitments, the
earlier of the fifth anniversary of the Closing Date or such earlier date as
the  Commitments shall have been terminated.

 

“Second Lien International Secured Parties” means, collectively, the
International Secured Parties for whose benefit a second lien security interest
in certain International Collateral is created pursuant to the International
Security Documents.

 

“Secured Hedging Agreement” means any Hedging Agreement that (a) has been
entered into with a Secured Hedging Counterparty and (b) in the case of a
Hedging Agreement not entered into with or provided or arranged by the
Administrative Agent or an Affiliate of the Administrative Agent, is expressly
identified as being a “Secured Hedging Agreement” hereunder in a joint notice
from such International Loan Party and such Person delivered to the
Administrative Agent reasonably promptly after the execution of such Hedging
Agreement.

 

“Secured Hedging Counterparty” means (a) a Person who has entered into a Hedging
Agreement with an International Loan Party if such Hedging Agreement was
provided or arranged by the Administrative Agent or an Affiliate of the
Administrative Agent, and any assignee of such Person or (b) a Lender or an
Affiliate of a Lender who has entered into a Hedging Agreement with an
International Loan Party (or a Person who was a Lender or an Affiliate of a
Lender at the time of execution and delivery of the Hedging Agreement).

 

“Securities Exchange Act” means the Securities Exchange Act of 1934.

 

“Security” means all Equity Interests, Equity Equivalents, voting trust
certificates, bonds, debentures, instruments and other evidence of Indebtedness,
whether or not secured, convertible or subordinated, all certificates of
interest, share or participation in, all certificates for the acquisition of,
and all warrants, options and other rights to acquire, any Security.

 

“Solvent” means, with respect to any Person at any date of determination, that,
as of such date, (a) the fair value of the Properties of such Person and its
Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise, (b) the present
fair saleable value of the Property of such Person and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured; and (d) such Person

 

31

--------------------------------------------------------------------------------


 

and its Subsidiaries, on a consolidated basis, are not engaged in, and are not
about to engage in, business for which they have unreasonably small capital.

 

“Specified Jurisdiction” means Delaware, California, Massachusetts, Nevada, the
Netherlands, the British Virgin Islands, Australia and the United Kingdom, or
any or all of them as the case may be.

 

“SPV” means any special purpose funding vehicle identified as such in writing by
any Lender to the Administrative Agent.

 

“Subcontractor Payables” means such amounts contractually required to be paid to
subcontractors and other vendors for work performed for a client (it being
understood that the funds to pay such amounts to the relevant subcontractors or
vendors shall be received whether as advances from or reimbursement by such
client).

 

“Subsequent International Loan Party” means, collectively, Hill International
Engineering Consultancy, LLC, Binnington Copeland and Associates (Pty) Ltd., BCA
Training (Pty) Ltd., Hill International (North Africa) Ltd., Hill International
(Libya) Ltd., Hill International Sp. z.o.o., Hill International (Spain) S.A.,
Hill International Brasil Participacoes LTDA, and Hill International de Mexico,
S.A.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

 

“Substitute Basis” has the meaning specified in Section 2.15(a).

 

“Substitute Lender” has the meaning specified in Section 2.18(a).

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Syndication Agent” has the meaning specified in the Preamble.

 

“TARGET Banking Day” means any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer payment system is open for
settlement of payments in Euros.

 

“Tax Affiliate” means, (a) the Parent and its Subsidiaries and (b) any Affiliate
of the Parent with which the Parent files or is eligible to file consolidated,
combined or unitary tax returns.

 

“Tax Indemnitee” means any U.S. Lender Party and any Non-U.S. Lender Party, as
applicable.

 

32

--------------------------------------------------------------------------------


 

“Tax Return” has the meaning specified in Section 4.8.

 

“Taxes” has the meaning specified in Section 2.17(a).

 

“Test Period” means, at any time, the most recent period of four consecutive
Fiscal Quarters of the Parent ended on or prior to such time for which financial
statements have been delivered or should have been delivered to Administrative
Agent pursuant to Section 6.1(b) and (c) at or prior to such time.

 

“Title IV Plan” means a “pension plan” (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA, other than a Multiemployer Plan, to which any
ERISA Affiliate incurs or otherwise has any obligation or liability, contingent
or otherwise.

 

“Transaction Costs” means the fees, costs and expenses payable by the Parent and
its Subsidiaries in connection with the execution, delivery and performance by
each International Loan Party of the International Loan Documents to which it is
a party, the borrowing of Loans, the use of the proceeds hereof and thereof in
accordance with the terms hereof and the issuance of Letters of Credit
hereunder.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any financing statement or
by reason of any provisions of law, the perfection or the effect of perfection
or non-perfection of the Liens granted to the International Collateral Agent
pursuant to the applicable International Loan Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than New York, then “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions of
each International Loan Document and any financing statement relating to such
perfection or effect of perfection or non-perfection.

 

“United States” means the United States of America.

 

“Unused Commitment Fee” has the meaning specified in Section 2.11(a).

 

“U.S. Collateral” means all Property in or upon which a Lien is granted or
purported to be granted pursuant to the U.S. Security Documents.

 

“U.S. Collateral Agent” has the meaning specified in the U.S. Credit Agreement.

 

“U.S. Credit Agreement” means the credit agreement, dated as of the Execution
Date, among the Parent, as borrower, certain lenders from time to time party
thereto, and Société Générale, as administrative agent and global collateral
agent.

 

“U.S. Lender Party” means a Lender Party that is a Domestic Person.

 

“U.S. Loan Documents” has the meaning specified in the U.S. Credit Agreement.

 

“U.S. Loan Parties” has the meaning specified in the U.S. Credit Agreement.

 

33

--------------------------------------------------------------------------------


 

“U.S. Secured Obligations” has the meaning specified in the U.S. Credit
Agreement.

 

“U.S. Secured Parties” has the meaning specified in the U.S. Credit Agreement.

 

“U.S. Security Documents” has the meaning specified in the U.S. Credit
Agreement.

 

“Voting Stock” means Equity Interests of any Person having ordinary power to
vote in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person (including any Equity Equivalents that
have voting power).

 

“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Equity Interests of which (other than nominal holdings and director’s
qualifying shares) is owned by such Person, either directly or through one or
more Wholly Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means, at any time, any Liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

 

Section 1.2                                    UCC Terms.  The following terms
have the meanings given to them in the applicable UCC:  “commodity account”,
“commodity contract”, “commodity intermediary”, “deposit account”, “entitlement
holder”, “entitlement order”, “equipment”, “financial asset”, “general
intangible”, “goods”, “instruments”, “inventory”, “securities account”,
“securities intermediary” and “security entitlement”.

 

Section 1.3                                    Accounting Principles.  All
accounting determinations required to be made pursuant hereto shall, unless
expressly otherwise provided herein, be made in accordance with the Accounting
Principles.  All references to the “Accounting Principles” shall be to the
Accounting Principles applied consistently with the principles used in the
preparation of the financial statements described in Section 4.4(a) except in
respect of any financial statement delivered pursuant to Sections 6.1(a), (b) or
(c).  All components of financial calculations made to determine compliance with
Article 8 shall be adjusted on a Pro Forma Basis.

 

Section 1.4                                    Payments.  The Administrative
Agent may set up standards and procedures to determine or re-determine the
equivalent in Euros or Dollars of any amount expressed in any currency other
than Euros or Dollars, as applicable, and otherwise may, but shall not be
obligated to, rely on any determination made by any International Loan Party or
any L/C Issuer.  Any such determination or redetermination by the Administrative
Agent shall be conclusive and binding for all purposes, absent manifest error. 
No determination or redetermination by any International Loan Party or L/C
Issuer and no other currency conversion shall change or release any obligation
of any International Loan Party or of any International Secured Party (other
than the Administrative Agent and its Related Persons) under any International
Loan Document, each of which agrees to pay separately for any shortfall
remaining after any conversion and payment of the amount as converted.  The
Administrative Agent may round up or down, and may set up appropriate mechanisms
to round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

 

34

--------------------------------------------------------------------------------


 

Section 1.5                                    Interpretation.  (a)  Certain
Terms.  Except as set forth in any International Loan Document, all accounting
terms not specifically defined herein shall be construed in accordance with the
Accounting Principles.  The terms “herein”, “hereof” and similar terms refer to
this Agreement as a whole.  The term “documents” means all writings, however
evidenced and whether in physical or electronic form, including all documents,
instruments, agreements, notices, demands, certificates, forms, financial
statements, opinions and reports.  The term “incur” means incur, create, make,
issue, assume or otherwise become directly or indirectly liable in respect of or
responsible for, in each case whether directly or indirectly, and the terms
“incurrence” and “incurred” and similar derivatives shall have correlative
meanings.  References to the “ordinary course of business” shall be with respect
to business as conducted during the 12 months prior to the Execution Date (with
such subsequent reasonable increases or decreases in scope to reflect the
overall growth or diminution of business of the relevant Person).

 

(b)                                 Certain References.  Unless otherwise
expressly indicated, references (i) in this Agreement to an Exhibit, Schedule,
Article, Section or clause refer to the appropriate Exhibit or Schedule to, or
Article, Section or clause in, this Agreement and (ii) in any International Loan
Document, to (A) any agreement (including any International Loan Document) shall
include all exhibits, schedules, appendixes and annexes to such agreement and,
unless the prior consent of any International Secured Party required therefor is
not obtained, any modification to any term of such agreement, (B) any statute
shall be to such statute as modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative, (C) any time of day shall be a reference to New York City time,
(D) any reference herein to any Person shall be construed to include such
Person’s successors and assigns and in the case of a specified Governmental
Authority, any entity assuming the functions of such Governmental Authority. 
Titles of articles, sections, clauses, exhibits, schedules and annexes contained
in any International Loan Document are without substantive meaning or content of
any kind whatsoever and are not a part of the agreement between the parties
hereto, and (E) any reference to amounts that include Property other than cash
valued for purposes of making any determination hereunder, the value of such
Property shall be determined in accordance with its fair market value as
determined in good faith by the board of directors of the Parent.  Unless
otherwise expressly indicated, the meaning of any term defined (including by
reference) in any International Loan Document shall be equally applicable to
both the singular and plural forms of such term.

 

(a)                                 Laws.  References to any statute or
regulation may be made by using either the common or public name thereof or a
specific citation reference and are to be construed as including all statutory
and regulatory provisions relating thereto, amended, replacing, supplementing or
interpreting the statute or regulation.

 

Section 1.6                                    Dutch terms

 

(a)                                 In this Agreement, where it relates to a
Dutch entity, a reference to:

 

(i)                                     a necessary action to authorize where
applicable, includes without limitation:

 

35

--------------------------------------------------------------------------------


 

(ii)                                  any action required to comply with the
Dutch Act on the Works Councils (Wet op de ondernemingsraden); and

 

(iii)                               obtaining an unconditional positive advice
from the competent works council(s);

 

(iv)                              gross negligence means grove schuld;

 

(v)                                 a security right includes any mortgage
(hypotheek), pledge (pandrecht), retention of title arrangement
(eigendomsvoorbehoud), privilege (voorrecht), right of retention (recht van
retentie), right to reclaim goods (recht van reclame), and, in general, any
right in rem (beperkt recht) created for the purpose of granting security
(goederenrechtelijk zekerheidsrecht);

 

(vi)                              wilful misconduct means opzet;

 

(vii)                           a winding-up, administration or dissolution (and
any of those terms) includes a Dutch entity being declared bankrupt (failliet
verklaard) or dissolved (ontbonden);

 

(viii)                        a moratorium includes surseance van betaling and
granted a moratorium includes surseance verleend;

 

(ix)                              insolvency includes a bankruptcy and
moratorium;

 

(x)                                 any step or procedure taken in connection
with insolvency proceedings includes a Dutch entity having given a notice under
any of:

 

(A)                               section 36 of the Tax Collection Act
(Invorderingswet 1990); or

 

(B)                               section 60 of the Social Insurance Financing
Act (Wet Financiering Sociale Verzekeringen) in conjunction with section 36 of
the Tax Collection Act (Invorderingswet 1990);

 

(xi)                              a trustee in bankruptcy or an administrative
receiver includes a curator;

 

(xii)                           an administrator includes a bewindvoerder;

 

(xiii)                        an attachment includes a beslag; and

 

(xiv)                       a subsidiary includes a dochtermaatschappij as
defined in section 2:24a of the Dutch Civil Code.

 

36

--------------------------------------------------------------------------------


 

ARTICLE 2
THE INTERNATIONAL FACILITY

 

Section 2.1                                    The Commitments.

 

On the terms and subject to the conditions contained in this Agreement, each
Lender severally, but not jointly, agrees to make loans in Euros (each a “Loan”)
to the Borrower from time to time on any Business Day during the period from the
Execution Date until the Scheduled Maturity Date in an aggregate principal
amount at any time outstanding not to exceed the amount set forth opposite such
Lender’s name on Annex I under the heading “Commitments” (as such amounts may be
adjusted from time to time as a result of assignments to or from such Lender
permitted hereunder, referred to herein as such Lender’s “Commitment”);
provided, however, that at no time shall any Lender be obligated to make a Loan
in excess of such Lender’s Pro Rata Share of the lesser of (i) the International
Revolving Borrowing Base and (ii) the amount by which the then-effective
Commitments exceeds the aggregate International Revolving Credit Outstandings at
such time.  Within the limits set forth in the first sentence of this clause
(a), amounts of Loans repaid may be reborrowed under this Section 2.1.  The
aggregate amount of the Commitments on the Execution Date equals €11,764,706.

 

Section 2.2                                    Borrowing Procedures.

 

(a)                                 Notice From the Borrower.  Each Borrowing
shall be made on notice given by the Borrower to the Administrative Agent not
later than 2:00 p.m. on the second Business Day prior to the date of the
proposed Borrowing.  Each such notice may be made in a writing substantially in
the form of Exhibit C (a “Notice of Borrowing”) duly completed and specifying,
as applicable:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               the initial Interest Period to be applicable
to such Borrowing, which shall be a period contemplated by the definition of the
term “Interest Period”;

 

(iv)                              the amount of the then-effective International
Revolving Borrowing Base, the current aggregate outstanding principal amount of
the Loans (without regard to the requested Borrowing) and the pro forma
aggregate outstanding principal amount of the Loans (giving effect to the
requested Borrowing);

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed; and

 

(vi)                              in the case of any Borrowing prior to the
delivery of the initial Compliance Certificate, attaching an Accounts Report
current as of the date of such Notice of Borrowing (the “Preliminary Accounts
Report”).

 

In the event that the Borrower fails to select an Interest Period in accordance
herewith, the Borrower will be deemed to have selected an Interest Period of one
month’s duration.  Each Borrowing shall be in an aggregate amount that is an
integral multiple of €500,000 and multiples of €500,000 in excess of that
amount.

 

(b)                                 Notice to Each Lender.  The Administrative
Agent shall give to each Lender prompt notice of the Administrative Agent’s
receipt of a Notice of Borrowing and

 

37

--------------------------------------------------------------------------------


 

prompt notice of the applicable Interest Period.  Each Lender shall, before
2:00 p.m. on the date of the proposed Borrowing, make available to the
Administrative Agent at its address referred to in Annex IV, such Lender’s Pro
Rata Share of such proposed Borrowing.  Upon fulfillment or waiver (i) on the
Closing Date, of the applicable conditions set forth in Section 3.1 and 3.2 and
(ii) any time thereafter, of the applicable conditions set forth in Section 3.2,
the Administrative Agent shall make such funds available to the Borrower in
immediately available funds on the date of the proposed Borrowing to the account
specified by the Borrower in the Notice of Borrowing delivered in respect of
such proposed Borrowing.

 

(c)                                  Non-Funding Lenders.

 

(i)                                     Non-Funding Lenders Responsibility. 
Unless the Administrative Agent shall have received notice from any Lender prior
to the date such Lender is required to make any payment hereunder with respect
to any Loan or any participation in any Letter of Credit that such Lender will
not make such payment (or any portion thereof) available to the Administrative
Agent, the Administrative Agent may assume that such Lender has made such
payment available to the Administrative Agent on the date such payment is
required to be made in accordance with this Article 2 and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount; provided that nothing herein or in any other
International Loan Document shall be deemed to require the Administrative Agent
to advance funds on behalf of any Lender.  The Borrower agrees to repay to the
Administrative Agent within one Business Day of demand such amount (until repaid
by such Lender) with interest thereon for each day from the date such
corresponding amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at the interest rate applicable to
the International Secured Obligation that would have been created when the
Administrative Agent made available such amount to the Borrower had such Lender
made a corresponding payment available; provided, however, that such payment
shall not relieve such Lender of any obligation it may have to the Borrower or
any L/C Issuer and the Borrower shall be without prejudice to any claim the
Borrower may have against a Non-Funding Lender.  The failure of a Non-Funding
Lender to make any Loan, to fund any purchase of any participation to be made or
funded by it or to make any other payment required to be made by it under the
International Loan Documents, in each case on the date specified therefore,
shall not relieve any other Lender of its obligations to make such loan, fund
the purchase of such participation or make any other such payment under any
International Loan Document on such date, but neither the Administrative Agent
nor, other than as expressly set forth herein, any Lender shall be responsible
for the failure of any Non-Funding Lender to make a Loan, fund the purchase of a
participation or make any other payment required under any International Loan
Document.

 

(ii)                                  Reallocation.  If any Lender is a
Non-Funding Lender, all or a portion of such Non-Funding Lender’s L/C
Obligations (unless such Lender is the L/C Issuer that issued such Letter of
Credit) shall, at the Administrative Agent’s election at any time or upon any
L/C Issuer’s, as applicable, request as delivered to the Administrative Agent
(whether before or after the occurrence of any Default), be reallocated to and
assumed by the Lenders that are not Non-Funding Lenders or Impacted Lenders pro
rata in accordance with their Pro Rata Share of the Commitment (calculated as if
the Non-Funding Lender’s Pro Rata Share was reduced to zero and each other
Lender’s Pro Rata Share had been increased proportionately),

 

38

--------------------------------------------------------------------------------


 

provided that no Lender shall be reallocated any such amounts or be required to
fund any amounts that would cause the sum of its outstanding Loans and
outstanding L/C Obligations to exceed its Commitment.

 

(iii)          Voting Rights.   Notwithstanding anything herein to the contrary,
including Section 11.1, a Non-Funding Lender shall not have any voting or
consent rights under or with respect to any International Loan Document or
constitute a “Lender” (or be, or have its Loans or Commitments, included in the
determination of “Required Lenders,” or “Lenders directly affected” pursuant to
Section 11.1) for any voting or consent rights under or with respect to any
International Loan Document; provided that (A) the Commitment of a Non-Funding
Lender may not be increased, (B) the principal of a Non-Funding Lender’s Loans
may not be reduced or forgiven and (C) the interest rate applicable to
International Secured Obligations owing to a Non-Funding Lender may not be
reduced in such a manner that by its terms affects such Non-Funding Lender more
adversely than other Lenders, in each case without the consent of such
Non-Funding Lender.  For the purposes of determining Required Lenders, the Loans
and Commitments held by Non-Funding Lenders shall be excluded from the total
Loans and Commitments outstanding.

 

(iv)          Borrower Payments to a Non-Funding Lender.  The Administrative
Agent shall be entitled to hold, in a non-interest bearing account, all portions
of any payments received by the Administrative Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement as cash collateral.  The
Administrative Agent is hereby authorized to use such cash collateral to pay in
full the Aggregate Excess Funding Amount to the appropriate International
Secured Parties thereof, and then, to hold as cash collateral the amount of such
Non-Funding Lender’s pro rata share, without giving effect to any reallocation
pursuant to Section 2.2(c)(ii), of all funding obligations until the
International Secured Obligations are paid in full in cash, all L/C Obligations
have been discharged or cash collateralized and all Commitments have been
terminated.  Upon any such unfunded obligations owing by a Non-Funding Lender
becoming due and payable, the Administrative Agent shall be authorized to use
such cash collateral to make such payment on behalf of such Non-Funding Lender. 
With respect to such Non-Funding Lender’s failure to fund Loans or purchase
participations in Letters of Credit or L/C Obligations, any amounts applied by
the Administrative Agent to satisfy such funding shortfalls shall be deemed to
constitute a Loan or amount of the participation required to be funded and, if
necessary to effectuate the foregoing, the other Lenders shall be deemed to have
sold, and such Non-Funding Lender shall be deemed to have purchased, Loans or
Letter of Credit participation interests from the other Lenders until such time
as the aggregate amount of the Loans and participations in Letters of Credit and
L/C Obligations are held by the Lenders in accordance with their respective Pro
Rata Shares of the Commitment.  Any amounts owing by a Non-Funding Lender to the
Administrative Agent which are not paid when due shall accrue interest at the
interest rate set forth in Section 2.9(c).  In the event that the Administrative
Agent is holding cash collateral of a Non-Funding Lender that cures pursuant to
clause (v) below or ceases to be a Non-Funding Lender pursuant to the definition
of Non-Funding Lender, the Administrative Agent shall return the unused portion
of such cash collateral to such Lender. The “Aggregate Excess Funding Amount” of
a Non-Funding Lender shall be the aggregate amount of (A) all unpaid obligations
owing by such Lender to the Administrative Agent, L/C Issuers and other Lenders
under the International Loan Documents, including such Lender’s pro rata share
of all

 

39

--------------------------------------------------------------------------------


 

Loans, L/C Obligations, plus, without duplication, (B) all amounts of such
Non-Funding Lender’s L/C Obligations reallocated to other Lenders pursuant to
Section 2.2(c)(ii).

 

(v)           Cure.  A Lender may cure its status as a Non-Funding Lender under
clause (a) of the definition of “Non-Funding Lender” if such Lender fully pays
to the Administrative Agent, on behalf of the applicable International Secured
Parties, the Aggregate Excess Funding Amount, plus all interest due thereon, and
timely funds the next Loan required to be funded by such Lender or makes the
next reimbursement required to be made by such Lender.  Any such cure shall not
relieve any Lender from liability for breaching its contractual obligations
hereunder.

 

(vi)          Fees.  A Lender that is a Non-Funding Lender pursuant to clause
(a) of the definition of Non-Funding Lender shall not earn and shall not be
entitled to receive, and the Borrower shall not be required to pay, such
Lender’s portion of the Unused Commitment Fee during the time such Lender is a
Non-Funding Lender pursuant to clause (a) thereof.  In the event that any
reallocation of L/C Obligations occurs pursuant to Section 2.2(c)(ii), during
the period of time that such reallocation remains in effect, the Letter of
Credit Fee payable with respect to such reallocated portion shall be payable to
(A) all Lenders based on their pro rata share of such reallocation or (B) to the
relevant L/C Issuer for any remaining portion not reallocated to any other
Lenders.

 

Section 2.3            International Revolving Borrowing Base.

 

(a)           Calculation of International Revolving Borrowing Base.          
The “International Revolving Borrowing Base” shall be equal, as at any date, to:

 

(i)            85% of the aggregate amount of Eligible International Receivables
at such date as set forth on the most recently delivered Accounts Report (or, in
the case of any Borrowing prior to the delivery of the initial Compliance
Certificate, the Preliminary Accounts Report); provided that:

 

(A)          in respect of such calculation of the International Revolving
Borrowing Base for any Borrowing occurring on or before the date that is 45 days
after the Closing Date (in the case of any Receivables referred to subclause
(1)) or 20 days after the Closing Date (in the case of any Receivables referred
to subclause (2)), any unperfected Lien in Receivables (1) arising from services
provided in Saudi Arabia or (2) owing to any of the Parent’s Subsidiaries
located in the United Kingdom that would otherwise qualify as Eligible
International Receivables shall in each case be deemed (solely for purposes of
such calculation) to have been perfected as of the Closing Date so long as the
Borrower has performed all actions reasonably requested by the Administrative
Agent to perfect the Lien in such Receivables with the priority required by the
International Security Documents;

 

(B)          if the perfection of the Lien in such unperfected Receivables
referred to in clause (A) is not in fact completed within 20 days or 45

 

40

--------------------------------------------------------------------------------


 

days, as applicable, following the Closing Date, then the Lien in such
Receivables shall no longer be deemed to be perfected and Section 2.8(a) shall
apply to the portion of the International Revolving Borrowing Base represented
by such Receivables; and

 

(C)          without derogation of clause (A) and (B), a Receivable shall not in
any event be considered an Eligible Receivable for purposes of
Section 2.3(a)(i) if such Receivable is not subject to an International Account
Control Agreement (and any additional control agreements that may be necessary
in the reasonable opinion of the International Collateral Agent) for any deposit
account, securities account or commodity account in which the proceeds of such
Receivable constituting International Collateral are deposited in accordance
with the provisions of the International Security Documents;

 

plus

 

(ii)           10% of the aggregate amount of Receivables of the Foreign
Subsidiaries of the Parent (whether or not they are International Loan Parties)
that are (A) not subject to the International Secured Parties’ perfected Lien
with the priority required by the International Security Documents but in all
other respects would constitute Eligible International Receivables as set forth
on the most recently delivered Accounts Report (or, in the case of any Borrowing
prior to the delivery of the initial Compliance Certificate, the Preliminary
Accounts Report) and (B) owned by a Foreign Subsidiary of the Parent (1) 100% of
the Equity Interests of which have been pledged in favor of the International
Collateral Agent for the benefit of the International Secured Parties pursuant
to the International Security Documents, (2) who has entered into International
Account Control Agreements (as well any additional control agreements that may
be necessary in the reasonable opinion of the International Collateral Agent)
for each of its deposit accounts, securities accounts and commodity accounts in
respect of which the daily average amount of funds standing to the credit of
such account is $50,000 (or the equivalent thereof in other currencies) or
greater for the calendar month most recently ended, and (3) who shall have not
incurred Indebtedness owing to Persons that are not International Loan Parties
in an aggregate amount outstanding at such time in excess of €2,000,000.

 

(b)           For purposes of calculating the International Revolving Borrowing
Base for any Borrowing occurring on or before the date that is 10 Business Days
after the Closing Date (such period, the “Deemed Lien Period”), any Receivable
not yet subject to the Lien of any document referred to in Section 7.12(a)
(solely as a consequence of such document not having been duly executed and
delivered by each party thereto) shall be deemed, solely for purposes of such
calculation, to be subject to such Lien during the Deemed Lien Period.  However,
(i) so long as any such document referred to in Section 7.12(a) continues to
remain unexecuted and undelivered during such Deemed Lien Period, then
notwithstanding anything herein to the contrary, the International Revolving
Borrowing Base shall be deemed to be 50% of the amount calculated in accordance
with Section 2.3(a) (after giving effect to the foregoing sentence) and (ii) if
any such document continues to remain unexecuted and undelivered after the end
of the Deemed Lien Period, then such Receivable shall no longer be deemed to be
subject to the Lien of

 

41

--------------------------------------------------------------------------------


 

such documents referred to in Section 7.12(a) (unless it actually is the subject
of the requisite Lien).

 

(c)           The International Revolving Borrowing Base shall be calculated as
of the last day of the Fiscal Quarter for which the most recent Compliance
Certificate has been delivered pursuant to Section 6.1(d) or, in the case of any
Borrowing prior to the delivery of the initial Compliance Certificate, as of the
date of the Notice of Borrowing for such proposed Borrowing, and be deemed to be
effective upon delivery of such Compliance Certificate in accordance with the
provisions hereof.   As of any date of determination of the International
Revolving Borrowing Base, for purposes of calculation thereof, all amounts in
Dollars shall be converted to Euro using the Euro Exchange Rate.

 

Section 2.4            Letters of Credit.

 

(a)           Commitment and Conditions.  On the terms and subject to the
conditions contained herein, each L/C Issuer agrees to Issue, at the request of
the Borrower, in accordance with such L/C Issuer’s usual and customary business
practices, and for the account of the Borrower (or, as long as the Borrower is a
co-applicant under the Letter of Credit and remains responsible for the payment
in full of all amounts drawn thereunder and related fees, costs and expenses,
for the account of any of its Subsidiaries), Letters of Credit (denominated in
Euros) from time to time on any Business Day during the period from the
Execution Date to the date five Business Days prior to the Scheduled Maturity
Date; provided, however, that such L/C Issuer shall not be under any obligation
to Issue any Letter of Credit upon the occurrence of any of the following, after
giving effect to such Issuance:

 

(i)            (A) The aggregate International Revolving Credit Outstandings
would exceed the aggregate Commitments, (B) the Applicable Fronting Exposure of
such L/C Issuer would exceed the lesser of its Pro Rata Share of the
International Revolving Borrowing Base and its Commitment, or (C) the L/C
Obligations for all Letters of Credit would exceed the International L/C
Sublimit.

 

(ii)           The expiration date of such Letter of Credit (A) would not be a
Business Day, (B) would be more than one year after the date of issuance thereof
(or such longer period as shall be reasonably acceptable to the L/C Issuer) or
(C) would be later than five Business Days prior to the Scheduled Maturity Date
(or such longer period as shall be reasonably acceptable to the L/C Issuer);
provided, however, that any Letter of Credit may provide for its renewal for
additional periods not exceeding one year or such longer period as shall be
reasonably acceptable to the L/C Issuer or extend beyond the date set forth in
clause (C) of this Section 2.4(a)(ii) as long as (x) each of the Borrower and
such L/C Issuer have the option to prevent such renewal before the expiration of
such term or any such period and (y) such renewal does not extend such
expiration date beyond the date set forth in clause (C) of this
Section 2.4(a)(ii), except to the extent such Letter of Credit is cash
collateralized or backstopped pursuant to arrangements reasonably acceptable to
the applicable L/C Issuer.

 

(iii)          (A) Any fee due in connection with, and on or prior to, such
Issuance shall not have been paid, (B) such Letter of Credit is requested to be
Issued in a form that is not acceptable to such L/C Issuer or (C) such L/C
Issuer shall not have received, each in

 

42

--------------------------------------------------------------------------------


 

form and substance acceptable to it and duly executed by the Borrower (and, if
such Letter of Credit is issued for the account of any other International Loan
Party or any Subsidiary of an International Loan Party, such other International
Loan Party or Subsidiary), the documents that such L/C Issuer generally uses in
the ordinary course of its business for the Issuance of letters of credit of the
type of such Letter of Credit (collectively, the “L/C Reimbursement Agreement”),
which documents, to the extent the provisions thereof address the same subject
matter as the representations, warranties or covenants set forth herein, shall
not be more onerous to the Borrower than those set forth herein.

 

(iv)          The requested amount of such Letter of Credit shall be less than
€100,000.

 

For each such Issuance, the applicable L/C Issuer may, but shall not be required
to, determine that, or take notice whether, the conditions precedent set forth
in Sections 3.1 and 3.2 have been satisfied or waived in connection with the
Issuance of any Letter of Credit; provided, however, that no Letter of Credit
shall be Issued during the period starting on the first Business Day after the
receipt by such L/C Issuer of notice from the Administrative Agent or the
Lenders that any condition precedent contained in Sections 3.1 and 3.2 is not
satisfied and ending on the date all such conditions are satisfied or duly
waived.

 

Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (i) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 2.18 or Section 11.2, (ii) the L/C
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized or backstopped pursuant to arrangements reasonably acceptable to
such L/C Issuer, (iii) the Commitments of the other Lenders have been increased
by an amount sufficient to satisfy the Administrative Agent and the L/C Issuer
that all future L/C Obligations will be covered by all Lenders that are not
Non-Funding Lenders or Impacted Lenders, or (iv) the L/C Obligations of such
Non-Funding Lender or Impacted Lender have been reallocated to other Lenders in
a manner consistent with Section 2.2(c)(ii).

 

(b)           Notice of Issuance.  The Borrower shall give the relevant L/C
Issuer and the Administrative Agent a notice of any requested Issuance of any
Letter of Credit, which shall be effective only if received by such L/C Issuer
and the Administrative Agent not later than 2:00 p.m. on the third Business Day
or such shorter period as may be agreed by the applicable L/C Issuer and the
Administrative Agent prior to the date of such requested Issuance.  Such notice
may be made in a writing substantially the form of Exhibit D duly completed or
in a writing in any other form reasonably acceptable to such L/C Issuer duly
completed (each, an “L/C Request”).

 

(c)           Reporting Obligations of L/C Issuers.  Each L/C Issuer agrees to
provide the Administrative Agent (which, after receipt, the Administrative Agent
shall provide to each Lender), in form and substance satisfactory to the
Administrative Agent, each of the following on the following dates: (i) on or
prior to (A) any Issuance of any Letter of Credit by such L/C Issuer, (B) any
drawing under any such Letter of Credit or (C) any payment (or failure to pay
when due) by the Borrower of any related L/C Reimbursement Obligation, notice
thereof, which shall contain a reasonably detailed description of such Issuance,
drawing or payment; (ii) upon

 

43

--------------------------------------------------------------------------------


 

the request of the Administrative Agent (or any Lender through the
Administrative Agent), copies of any Letter of Credit Issued by such L/C Issuer
and any related L/C Reimbursement Agreement and such other documents and
information as may reasonably be requested by the Administrative Agent and
(iii) on the first Business Day of each calendar week, a schedule of the Letters
of Credit Issued by such L/C Issuer, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth the L/C Obligations for
such Letters of Credit outstanding on the last Business Day of the previous
calendar week.

 

(d)           Acquisition of Participations.  Upon any Issuance of a Letter of
Credit in accordance with the terms of this Agreement resulting in any increase
in the L/C Obligations, each Lender shall be deemed to have acquired, without
recourse or warranty, an undivided interest and participation in such Letter of
Credit and the related L/C Obligations in an amount equal to such Lender’s Pro
Rata Share of such L/C Obligations.

 

(e)           Reimbursement Obligations of the Borrower.  The Borrower agrees to
pay to the L/C Issuer of any Letter of Credit, or to the Administrative Agent
for the benefit of such L/C Issuer, each L/C Reimbursement Obligation owing with
respect to such Letter of Credit no later than 2:00 p.m. on the first Business
Day after the Borrower receives notice from such L/C Issuer or from the
Administrative Agent that payment has been made under such Letter of Credit (the
“L/C Reimbursement Date”), which notice shall be given on the same day that such
payment is made, with interest thereon computed as set forth in clause
(e)(i) below.  In the event that any L/C Issuer incurs any L/C Reimbursement
Obligation not repaid (whether with the proceeds of Loans or otherwise) by the
Borrower as provided in this clause (e) (or any such payment by the Borrower is
rescinded or set aside for any reason), such L/C Issuer shall promptly notify
the Administrative Agent of such failure (and, upon receipt of such notice, the
Administrative Agent shall forward a copy to each Lender) and, irrespective of
whether such notice is given, such L/C Reimbursement Obligation shall be payable
on demand by the Borrower with interest thereon computed (i) from the date on
which such L/C Reimbursement Obligation arose to the L/C Reimbursement Date, at
the interest rate set forth in Section 2.9(a) and (ii) thereafter until payment
in full, at the interest rate set forth in Section 2.9(c).

 

(f)            Reimbursement Obligations of the Lenders.  On the same day that
it receives the notice described in clause (e) above from the Administrative
Agent, each Lender shall pay to the Administrative Agent for the account of such
L/C Issuer its Pro Rata Share of such L/C Reimbursement Obligation (as such
amount may be increased pursuant to Section 2.2(c)(ii)).  By making such payment
(other than during the continuation of an Event of Default under Section 9.1),
such Lender shall be deemed to have made a Loan to the Borrower, which, upon
receipt thereof by the Administrative Agent, for the benefit of such L/C Issuer,
the Borrower shall be deemed to have used in whole to repay such L/C
Reimbursement Obligation.  Any such payment that is not deemed a Loan pursuant
to the foregoing sentence shall be deemed a funding by such Lender of its
participation in the applicable Letter of Credit and the related
L/C Obligations.  Such participation shall not otherwise be required to be
funded.  Following receipt by any L/C Issuer of any payment from any Lender
pursuant to this clause (f) with respect to any portion of any L/C Reimbursement
Obligation, such L/C Issuer shall promptly pay to the Administrative Agent, for
the benefit of such Lender, all amounts received by such L/C Issuer (or to the
extent such amount shall have been received by the Administrative Agent for the
benefit of such L/C Issuer, the Administrative Agent shall promptly pay to such
Lender all

 

44

--------------------------------------------------------------------------------


 

amounts received by the Administrative Agent for the benefit of such L/C Issuer)
with respect to such portion.

 

(g)           Obligations Absolute.  The obligations of the Borrower and the
Lenders pursuant to clauses (d), (e) and (f) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (i) (A) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any International
Loan Document (including the sufficiency of any such instrument), or any
modification to any provision of any of the foregoing, (B) any document
presented under a Letter of Credit being forged, fraudulent, invalid,
insufficient or inaccurate in any respect or failing to comply with the terms of
such Letter of Credit or (C) any loss or delay, including in the transmission of
any document, (ii) the existence of any setoff, claim, abatement, recoupment,
defense (other than payment in full of such obligation) or other right that any
Person (including the Parent or any of its Subsidiaries) may have against the
beneficiary of any Letter of Credit or any other Person, whether in connection
with any International Loan Document or any other Contractual Obligation or
transaction, or the existence of any other withholding, abatement or reduction,
and (iii) any other act or omission to act or delay of any kind of any
International Secured Party or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.4, constitute a legal or
equitable discharge of any obligation of the Borrower or any Lender hereunder. 
Nothing herein shall excuse the L/C Issuer for liability to the extent such
liability has resulted from the gross negligence, bad faith or willful
misconduct of L/C Issuer as determined by a court of competent jurisdiction in a
final non appealable judgment or order.

 

(h)           Prior Maturity.  If the Scheduled Maturity Date in respect of any
Commitments occurs prior to the expiration of any Letter of Credit, then the
Borrower shall, on or prior to such Scheduled Maturity Date, cause all such
Letters of Credit to be returned to the applicable L/C Issuer for cancellation
or to the extent that the Borrower is unable to so return (or elects not to
cause the return of) any such Letter(s) of Credit, such Letter(s) of Credit
shall be cash collateralized or backstopped in full pursuant to arrangements
reasonably acceptable to the applicable L/C Issuer.  For the avoidance of doubt,
the parties hereto agree that upon the taking of the actions described in the
foregoing sentence, all participations in Letters of Credit under the applicable
terminated Commitments shall terminate.

 

(i)            Designation of Additional L/C Issuers.  The Borrower may, at any
time and from time to time, designate as additional L/C Issuers one or more
Lenders that agree to serve in such capacity as provided below; provided that
there shall not be more than three L/C Issuers at any time.  The acceptance by a
Lender of an appointment as an L/C Issuer hereunder shall be evidenced by an
agreement, which shall be in form and substance satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Lender and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an L/C Issuer under this Agreement and (ii) references herein to
the term “L/C Issuer” shall be deemed to include such Lender in its capacity as
an issuer of Letters of Credit hereunder.

 

45

--------------------------------------------------------------------------------


 

(j)            Termination of an L/C Issuer.  The Borrower may terminate the
appointment of any L/C Issuer as an “L/C Issuer” hereunder by providing notice
thereof to such L/C Issuer, with a copy to the Administrative Agent.  Any such
termination shall become effective upon the earlier of (i) such L/C Issuer’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the exposure attributable to Letters of Credit issued
by such L/C Issuer (or its Affiliates) shall have been reduced to zero.  At the
time any such termination shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the terminated L/C Issuer pursuant to
Section 2.11(b).  Notwithstanding the effectiveness of any such termination, the
terminated L/C Issuer shall remain a party hereto and shall continue to have all
the rights of an L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such termination, but shall not issue any
additional Letters of Credit or be deemed an L/C Issuer for any other purpose.

 

(k)           Cash Collateral.  At any time (i) upon the Scheduled Maturity
Date, (ii) after the Scheduled Maturity Date when the aggregate funds on deposit
in L/C Cash Collateral Accounts shall be less than 105% of the L/C Obligations
for all Letters of Credit at such time and (iii) as required by
Section 2.8(a) or 2.12, the Borrower shall pay to the Administrative Agent in
immediately available funds at the Administrative Agent’s office referred to in
Annex IV, for deposit in a L/C Cash Collateral Account, the amount required so
that, after such payment, the aggregate funds on deposit in the L/C Cash
Collateral Accounts equals or exceeds 105% of the difference between (A) the L/C
Obligations for all Letters of Credit at such time and (B) the amount of L/C
Obligations that are otherwise secured to the reasonable satisfaction of the
relevant L/C Issuer and for which the Borrower shall in any event provide the
Administrative Agent prompt notice if such other arrangements expire, are
replaced or are extended (not to exceed, in the case of clause (iii) above, the
payment to be applied pursuant to Section 2.12 to provide cash collateral for
Letters of Credit)..

 

Section 2.5            Reduction and Termination of the Commitments.

 

(a)           Optional.  The Borrower may, upon three Business Days’ notice to
the Administrative Agent, terminate in whole or reduce in part ratably any
unused portion of the Commitments, without premium or penalty, but subject to
any breakage costs that may be owing pursuant to Section 2.16(a) after giving
effect to such termination or reduction; provided, however, that each partial
reduction shall be in an aggregate amount that is an integral multiple of
€500,000 and multiples of €500,000 in excess of that amount; provided, further,
that the Borrower shall not terminate or reduce the aggregate Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.8(a), the aggregate outstanding principal amount of the Loans would
exceed the aggregate Commitments or there would be any L/C Obligations
outstanding at such time.  A reduction of the Commitments shall not require a
corresponding pro rata reduction in the International L/C Sublimit except as,
and to the extent, provided in Section 2.5(b)(ii).

 

(b)           Mandatory.  If at any time the aggregate amount of the
International Revolving Credit Facility is reduced by an amount that would cause
the International Revolving Credit Facility to be less than the International
L/C Sublimit, the International L/C Sublimit shall

 

46

--------------------------------------------------------------------------------


 

be automatically and permanently reduced (without any further action by, or
notice to or from, any Person), to the amount of the International Revolving
Credit Facility at such time.

 

Section 2.6            Repayment of Loans.

 

The Borrower promises to repay the entire unpaid principal amount of the Loans
(together with all accrued but unpaid interest) on the Scheduled Maturity Date.

 

Section 2.7            Optional Prepayments.  The Borrower may prepay the
outstanding principal amount of any Loan in whole or in part at any time,
without premium or penalty, but subject to any breakage costs that may be owing
pursuant to Section 2.16(a) after giving effect to such prepayment; provided,
however, that each partial prepayment that is not of the entire outstanding
amount shall be in an aggregate amount that is an integral multiple of €500,000
and multiples of €500,000 in excess of that amount.

 

Section 2.8            Mandatory Prepayments.

 

(a)           Excess Drawing.  If, at any time, the aggregate outstanding
principal amount of the Loans exceeds the lesser of (i) the aggregate
Commitments, and (ii) the International Revolving Borrowing Base (as most
recently determined) (any such date, an “Excess Date” and the amount of any such
excess, the “International Revolving Loan Excess”), the Borrower shall promptly
thereafter (but in no event later than five Business Days, or 20 Days if such
International Revolving Loan Excess results solely from a Receivables Exchange
Event, following the Excess Date), make a prepayment in respect of the
outstanding amount of the Loans in the amount of the International Revolving
Loan Excess; provided that if such International Revolving Loan Excess relates
to the Issuance of any Letter of Credit, then the Borrower shall promptly
thereafter (but in no event later than five Business Days, or 20 Days if such
International Revolving Loan Excess results solely from a Receivables Exchange
Event, following the Excess Date), provide cash collateral for such Letter of
Credit in the manner and to the extent described in Section 2.4(k); provided,
further, that:

 

(i)            such prepayment or cash collateralization shall not be required
if, within five Business Days, or 20 Days if such International Revolving Loan
Excess results solely from a Receivables Exchange Event, after the Excess Date,
the Borrower delivers evidence reasonably satisfactory to the Administrative
Agent that it shall have filed, registered or recorded such document or taken
such actions to perfect Liens with the priority required by the International
Security Documents in additional Eligible International Receivables in an amount
sufficient to permit the Borrower to be in compliance with the International
Revolving Borrowing Base described in the most recently delivered Compliance
Certificate (after giving effect to the perfection of the aforesaid Liens in
such Eligible International Receivables).

 

(ii)           in connection with any prepayment made under this Section 2.8(a),
the Borrower may request no later than two days before such prepayment that the
International Collateral Agent release contemporaneously with such prepayment
certain Property held as part of the Collateral from the Lien of the
International Security Documents, and the International Collateral shall so
release such Property (A) upon receipt of a certificate of a Responsible Officer
of the Borrower (on behalf of such Borrower) certifying that after giving effect
to such proposed

 

47

--------------------------------------------------------------------------------


 

release, the Borrower shall be in pro forma compliance with the most recently
delivered Compliance Certificate and that no Default has occurred and is
continuing or would result from such release and (B) so long as it has not
received notice that a Default has occurred and is continuing.

 

(b)           Application of Payments.  Any payments made to the Administrative
Agent pursuant to this Section 2.8 shall be applied in accordance with
Section 2.12(b).

 

(c)           Other amounts.  All prepayments under this Section 2.8 shall be
accompanied by (i) all interest accrued on the amount prepaid or repaid and all
other amounts then due on, or with respect to, such portion of the Loans being
prepaid; and (ii) any breakage costs that may be owing pursuant to
Section 2.16(a) after giving effect to such prepayment.

 

Section 2.9            Interest.

 

(a)           Rate.  All Loans shall bear interest on the unpaid principal
amount thereof from the date such Loans are made until, in all cases, paid in
full, except as otherwise provided in clause (c) below at a rate per annum equal
to the sum of the EURIBOR Rate in effect for the applicable Interest Period and
the Applicable Margin.

 

(b)           Payments.  Interest accrued on the principal amount of any Loan
shall be payable in arrears (i) at maturity (whether by acceleration or
otherwise), and (ii) (x) if such Loan has an Interest Period of one week or one
month, on the last day of each Interest Period applicable to such Loan, and
(y) if such Loan has an Interest Period longer than one month, every three
months during such Interest Period following the date on which such Loan is made
(provided that subject to the proviso set forth in the definition of “Interest
Period”, if any such three-month date is a day that is not a Business Day, such
three-month date shall be extended to the next succeeding Business Day, unless
the result of such extension would be to extend such three-month date into the
next calendar month, in which case such three-month date shall be the
immediately preceding Business Day).

 

(c)           Default Interest.  Notwithstanding the rates of interest specified
in clause (a) above or elsewhere in any International Loan Document: upon the
occurrence and continuation of any Event of Default under Section 9.1(a) or (e),
or upon the election of the Required Lenders in the case of any other Event of
Default, the principal balance of all Loans (including (A) any International
Secured Obligation that bears interest by reference to the rate applicable to
any other International Secured Obligation and (B) post-petition interest in any
proceedings under the Bankruptcy Code or other applicable insolvency laws) shall
thereafter bear interest at a rate that is 2.00% per annum in excess of the
interest rate otherwise payable under this Agreement with respect to the
applicable Loans and shall, in each case, be payable on demand by Administrative
Agent.  Any imposition of default interest pursuant to this clause (c) may be
made retroactive to the date of the occurrence of the applicable Default.

 

(d)           Savings Clause.  Anything herein to the contrary notwithstanding,
the obligations of the Borrower hereunder shall be subject to the limitation
that payments of interest shall not be required, for any period for which
interest is computed hereunder, to the extent (but only to the extent) that
contracting for or receiving such payment by the respective Lender would

 

48

--------------------------------------------------------------------------------


 

be contrary to the provisions of any law applicable to such Lender limiting the
highest rate of interest which may be lawfully contracted for, charged or
received by such Lender, and in such event the Borrower shall pay such Lender
interest at the highest rate permitted by any applicable Requirement of Law
(“Maximum Lawful Rate”); provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate, the
Borrower shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by the Administrative Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as provided in this
Agreement.

 

Section 2.10          Continuation Options.

 

(a)           Option.  The Borrower may elect in the case of any Loan, to
continue such Loan or any portion thereof for an additional Interest Period on
the last day of the Interest Period applicable thereto at any time on any
Business Day; provided, however, that, (i) for each Interest Period, the
aggregate amount of Loans having such Interest Period must be equal to €500,000
or a whole multiple of €500,000 in excess thereof and (ii) no continuation in
whole or in part of Loans shall be permitted at any time at which (x) an Event
of Default shall be continuing or (y) such continuation would be made during a
suspension imposed by Section 2.15, unless the Substitute Basis is currently in
effect and being paid by the Borrower in accordance with Section 2.15, in which
case continuation pursuant to this Section 2.10 shall be permitted so long as no
Event of Default shall be continuing.

 

(b)           Procedure.  Each such election shall be made by giving the
Administrative Agent at least one Business Day prior notice in substantially the
form of Exhibit E (a “Notice of Continuation”).  The Administrative Agent shall
promptly notify each Lender of its receipt of a Notice of Continuation and of
the options selected therein.  If the Administrative Agent does not receive a
timely Notice of Continuation from the Borrower containing a permitted election
to continue or convert any Loan, then, upon the expiration of the applicable
Interest Period, such Loan shall be automatically be deemed to have an Interest
Period of one month’s duration.  Each partial continuation shall be allocated
ratably among the Lenders in accordance with their Pro Rata Share.

 

Section 2.11          Fees.

 

(a)           Unused Commitment Fee.  The Borrower agrees to pay to
Administrative Agent, for the benefit of each Lender (other than a Non-Funding
Lender to the extent provided in Section 2.2(c)(vi)), a commitment fee (the
“Unused Commitment Fee”) at the rate of 0.75% per annum on the average daily
amount by which the Commitment of such Lender exceeds its Pro Rata Share of the
sum of (i) the aggregate outstanding principal amount of Loans and (ii) the
outstanding amount of the L/C Obligations for all Letters of Credit from the
Closing Date through the Scheduled Maturity Date.  The Unused Commitment Fee
shall be payable in arrears (x) on the last day of each Fiscal Quarter and
(y) on the Scheduled Maturity Date.

 

(b)           Letter of Credit Fees.  The Borrower agrees to pay, with respect
to all Letters of Credit issued by any L/C Issuer, (i) to the Administrative
Agent for the benefit of such

 

49

--------------------------------------------------------------------------------


 

L/C Issuer, (A) such L/C Issuer’s customary issuance and administration fees at
then prevailing rates, without duplication of fees otherwise payable hereunder
(including all per annum fees), charges and expenses of such L/C Issuer in
respect of the issuance, negotiation, amendment and extension of, each Letter of
Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is issued, and (B) a fronting
fee, which shall accrue at a rate equal to 0.125% per annum on the face amount
of each such Letter of Credit payable in arrears (x) on the last day of each
Fiscal Quarter following the issuance of such Letter of Credit and (y) on the
Scheduled Maturity Date; and (ii) to the Administrative Agent, for the benefit
of the Lenders according to their Pro Rata Shares, a fee (the “Letter of Credit
Fee”) accruing at a rate per annum equal to the Applicable Margin for Loans on
the average daily issued but undrawn face amount of such Letters of Credit,
payable in arrears (x) on the last day of each Fiscal Quarter following the
issuance of such Letter of Credit and (y) on the Scheduled Maturity Date;
provided, however, that the fee payable under this clause (ii) shall be
increased by 2.00% per annum and shall be payable, in addition to be payable on
any date it is otherwise required to be paid hereunder, on demand effective
immediately upon the occurrence of any Event of Default under Section 9.1 for as
long as such Event of Default shall be continuing.

 

(c)           Additional Fees.  The Borrower agrees to pay the additional fees
described in the Fee Letter.

 

Section 2.12          Application of Payments.

 

(a)           Application of Voluntary Prepayments.  Unless otherwise provided
in this Section 2.12 or elsewhere in any International Loan Document, all
payments and any other amounts received by the Administrative Agent from or for
the benefit of the Borrower pursuant to Section 2.7 shall be applied to repay
the International Secured Obligations the Borrower designates or, if no such
direction is given, applied as provided in Section 2.12(d) hereto.

 

(b)           Application of Mandatory Prepayments.  Subject to the provisions
of clause (c) below, in the case  any other payment made by the Borrower to the
Administrative Agent pursuant to Section 2.8 or any other prepayment of the
International Secured Obligations required to be applied in accordance with this
clause (b) shall be applied first, to repay the outstanding principal balance of
the Loans (without a permanent reduction in the Commitment); and second, to
provide cash collateral to the extent and in the manner in Section 9.3.

 

(c)           Application of Payments During an Event of Default.  The Borrower
hereby irrevocably waives, and agrees to cause each International Loan Party to
waive, the right to direct the application during the continuance of an Event of
Default of any and all payments in respect of any International Secured
Obligation and any proceeds of International Collateral and agrees that,
notwithstanding the provisions of clause (a) above, the Administrative Agent
may, and, upon either (A) the direction of the Required Lenders or (B) the
termination of any Commitment or the acceleration of any International Secured
Obligation pursuant to Section 9.2, shall, apply all payments in respect of any
International Secured Obligation and all other proceeds of International
Collateral (i) first, to pay International Secured Obligations in respect of any
cost or expense reimbursements, fees or indemnities then due to the
Administrative Agent, (ii) second, to pay International Secured Obligations in
respect of any cost or expense reimbursements, fees or indemnities then due to
the Lenders and the L/C Issuers, (iii) third, to

 

50

--------------------------------------------------------------------------------


 

pay interest then due and payable in respect of the Loans and L/C Reimbursement
Obligations, (iv) fourth, to repay the outstanding principal amounts of the
Loans and L/C Reimbursement Obligations and to provide cash collateral for
Letters of Credit in the manner and to the extent described in Section 9.3 and
to pay amounts owing with respect to Secured Hedging Agreements, (v) fifth, to
the ratable payment of all other International Secured Obligations, and
(vi) sixth, thereafter, to pay any excess proceeds to or upon the order of the
relevant International Loan Party or International Loan Parties or whosoever may
be lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

(d)           Application of Payments Generally.  All repayments of any Loans
shall be applied to repay those Loans having earlier expiring Interest Periods
being repaid prior to those having later expiring Interest Periods.  All
payments that would otherwise be allocated to the Lenders pursuant to this
Section 2.12 shall instead be allocated first, to repay interest on any portion
of the Loans that the Administrative Agent may have advanced on behalf of any
Lender and on any L/C Reimbursement Obligation, in each case for which the
Administrative Agent or, as the case may be, the L/C Issuer has not then been
reimbursed by such Lender or the Borrower, second to pay the outstanding
principal amount of the foregoing obligations and third, to repay the Loans.  If
sufficient amounts are not available to repay all outstanding International
Secured Obligations described in any priority level set forth in this
Section 2.12, the available amounts shall be applied, unless otherwise expressly
specified herein, to such International Secured Obligations ratably based on the
proportion of the International Secured Parties’ interest in such International
Secured Obligations.  Any priority level set forth in this Section 2.12 that
includes interest shall include all such interest, whether or not accruing after
the filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding.

 

Section 2.13          Payments and Computations.

 

(a)           Procedure.  All payments (including prepayments) of principal of
and interest on a Loan and the fees set forth in Section 2.11 shall be made in
Euros, and all other amounts payable under the International Loan Documents
shall be made in the currency in which the costs, expenses or Taxes are incurred
or in Dollars or Euro as specified.  The Borrower shall make each payment under
any International Loan Document not later than 2:00 p.m. on the day when due to
the Administrative Agent by wire transfer or ACH transfer to the following
account (or at such other account or by such other means to such other address
as the Administrative Agent shall have notified the Borrower within a reasonable
time prior to such payment) in immediately available funds and without setoff or
counterclaim:

 

ABA No: 026-004-226

Account Number: 9051422

Société Générale

245 Park Avenue

New York, NY 10167

Attn: Loan Servicing Group

 

The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the

 

51

--------------------------------------------------------------------------------


 

application of payments set forth in Section 2.12.  The Lenders shall make any
payment under any International Loan Document in immediately available funds and
without setoff or counterclaim.  Each Lender shall make each payment for the
account of any L/C Issuer required pursuant to Section 2.4 (A) if the notice or
demand therefor was received by such Lender prior to 2:00 p.m. on any Business
Day, on such Business Day and (B) otherwise, on the Business Day following such
receipt.  Payments received by the Administrative Agent after 2:00 p.m. shall be
deemed to be received on the next Business Day.

 

(b)           Computations of Interests and Fees.  All computations of interest
and of fees shall be made by the Administrative Agent on the basis of a year of
360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest and
fees are payable.  Each determination of an interest rate or the amount of a fee
hereunder shall be made by the Administrative Agent (including determinations of
a EURIBOR Rate in accordance with the definitions of “EURIBOR Rate”) and shall
be conclusive, binding and final for all purposes, absent manifest error.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each such determination.

 

(c)           Payment Dates.  Whenever any payment hereunder shall be stated to
be due on a day other than a Business Day, the due date for such payment shall
be extended to the next succeeding Business Day without any increase in such
payment as a result of additional interest or fees; provided, however, that such
interest and fees shall continue accruing as a result of such extension of time.

 

(d)           Advancing Payments.  Unless the Administrative Agent shall have
received notice from the Borrower to the Lenders prior to the date on which any
payment is due hereunder that the Borrower will not make such payment in full,
the Administrative Agent may assume that the Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the EURIBOR Rate applicable to such Loans) for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent; provided that nothing herein or in any other
International Loan Document shall be deemed to require the Administrative Agent
to advance funds on behalf of any Lender.

 

Section 2.14          Evidence of Debt.

 

(a)           Records of Lenders.  Each Lender shall maintain in accordance with
its usual practice accounts evidencing Indebtedness of the Borrower to such
Lender resulting from each Loan of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.  In addition, each Lender having sold a participation
in any of its International Secured Obligations or having identified an SPV as
such to the Administrative Agent, acting as a non-fiduciary agent of the
Borrower solely for Tax purposes and solely with respect to the actions
described in this

 

52

--------------------------------------------------------------------------------


 

Section 2.14(a), shall establish and maintain at its address referred to in
Annex IV (or at such other address as such Lender shall notify the Borrower) a
record of ownership (a “Participant Register”), in which such Lender shall
register by book entry (A) the name and address of each such participant and SPV
(and each change thereto, whether by assignment or otherwise) and (B) the
rights, interest or obligation of each such participant and SPV in any
International Secured Obligation, in any Commitment and in any right to receive
any payment hereunder; provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or other obligations under
any International Loan Document) except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in a Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the applicable Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent shall have
no responsibility for maintaining a Participant Register.

 

(b)           Records of Administrative Agent.  The Administrative Agent, acting
as non-fiduciary agent of the Borrower solely for Tax purposes and solely with
respect to the actions described in this Section 2.14(b), shall establish and
maintain at its address referred to in Annex IV (or at such other address as the
Administrative Agent may notify the Borrower) (A) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the interests (including any rights to receive payment hereunder) of the
Administrative Agent, each Lender and each L/C Issuer in the International
Revolving Credit Outstandings, each of their obligations under this Agreement to
participate in each Loan, Letter of Credit and L/C Reimbursement Obligation, and
any assignment of any such interest, obligation or right (which shall include
any transfer or grant of an option to an SPV pursuant to Section 11.2(f) and
(B) accounts in the Register in accordance with its usual practice in which it
shall record (1) the names and addresses of the Lenders and the L/C Issuers (and
each change thereto pursuant to Section 2.18 and Section 11.2, (2) the
Commitments of each Lender, (3) the amount of each Loan and each funding of any
participation described in clause (A) above, and the Interest Period applicable
thereto, (4) the amount of any principal or interest due and payable or paid,
(5) the amount of the L/C Reimbursement Obligations due and payable or paid and
(6) any other payment received by the Administrative Agent from the Borrower and
its application to the International Secured Obligations.

 

(c)           Registered Obligations.  This Section 2.14 and Section 11.2 shall
be construed so that the Loans and L/C Reimbursement Obligations are at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related regulations (and any
successor provisions).

 

(d)           Prima Facie Evidence.  The entries made in the Register and in the
accounts maintained pursuant to clauses (a) and (b) above shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations recorded therein, absent manifest
error; provided, however, that no error in such account and no failure of any
Lender or the Administrative Agent to maintain any such account

 

53

--------------------------------------------------------------------------------


 

shall affect the obligations of any International Loan Party to repay the Loans
in accordance with their terms.  In addition, the International Loan Parties,
the Agents, the Lenders and the L/C Issuers shall treat each Person whose name
is recorded in the Register as a Lender or L/C Issuer, as applicable, for all
purposes of this Agreement.  Information contained in the Register with respect
to any Lender or any L/C Issuer shall be available for access by the Borrower,
the Agents, such Lender or such L/C Issuer at any reasonable time and from time
to time upon reasonable prior notice.  No Lender or L/C Issuer shall, in such
capacity, have access to or be otherwise permitted to review any information in
the Register other than information with respect to such Lender or L/C Issuer
unless otherwise agreed by the Administrative Agent.

 

(e)           Notes.  Upon any Lender’s request, the Borrower shall promptly
execute and deliver Notes to such Lender evidencing the Loans of such Lender and
substantially in the form of Exhibit B; provided, however, that only one Note
shall be issued to each Lender, except (i) to an existing Lender exchanging
existing Notes to reflect changes in the Register relating to such Lender, in
which case the new Notes delivered to such Lender shall be dated the date of the
original Notes, and (ii) subject to the receipt of a simple, unsecured indemnity
from such Lender, in the case of loss, destruction or mutilation of existing
Notes and similar circumstances.  Each Note, if issued, shall only be issued as
means to evidence the right, title or interest of a Lender or a registered
assignee in and to the related Loan, as set forth in the Register, and in no
event shall any Note be considered a bearer instrument or obligation.

 

Section 2.15          Suspension of EURIBOR Rate Option.  Notwithstanding any
provision to the contrary in this Article 2, the following shall apply:

 

(a)           Interest Rate Unascertainable, Inadequate or Unfair.  In the event
that (A) the Administrative Agent determines in good faith that adequate and
fair means do not exist for ascertaining the applicable interest rates by
reference to which the EURIBOR Rate is determined or (B) the Required Lenders 
determine in good faith and notify the Administrative Agent that the EURIBOR
Rate for any Interest Period will not adequately reflect the cost to the Lenders
of making or maintaining such Loans for such Interest Period (an “Affected
Interest Period”), the Administrative Agent shall give notice thereof (a “Rate
Determination Notice”) to the Borrower and the Lenders as soon as practicable
thereafter.  If such notice is given, during the thirty-day period following
such Rate Determination Notice (the “Negotiation Period”) the Administrative
Agent and the Borrower shall negotiate in good faith with a view to agreeing
upon a substitute interest rate basis (having the written approval of the
Required Lenders) for the Loans which shall reflect the cost to the Lenders of
funding their Loans from alternative sources (a “Substitute Basis”), and if such
Substitute Basis is so agreed upon during the Negotiation Period, such
Substitute Basis shall apply in lieu of the EURIBOR Rate to all Loans and
Interest Periods commencing on or after the first day of the Affected Interest
Period, until the circumstances giving rise to such notice have ceased to
apply.  If a Substitute Basis is not agreed upon during the Negotiation Period,
the Borrower may elect to prepay the Loans pursuant to Section 2.8; provided,
however, that if the Borrower does not elect so to prepay, each Lender shall
determine (and shall certify from time to time in a certificate delivered by
such Lender to the Administrative Agent setting forth in reasonable detail the
basis of the computation of such amount) the rate basis reflecting the cost to
such Lender of funding its Loans for the Interest Period commencing on or after
the first day of the Affected Interest Period, until the circumstances giving
rise to such notice have ceased to apply, and such rate basis shall be

 

54

--------------------------------------------------------------------------------


 

binding upon the Borrower and such Lender and shall apply in lieu of the EURIBOR
Rate for all such Loans and the applicable Interest Periods.

 

(b)           Illegality.  If after the Execution Date (i) any Lender determines
in good faith that the introduction of, or any change in or in the
interpretation of, any Requirement of Law shall make it unlawful, or (ii) any
Governmental Authority shall assert that it is unlawful, for any Lender or its
applicable lending office to make its Loans (including at a Substitute Basis
rate) or to continue to fund or maintain its Loans (including at a Substitute
Basis rate), then, on notice thereof and demand therefor by such Lender to the
Borrower through the Administrative Agent, (x) the obligation of such Lender to
make or continue its Loans shall be suspended until such Lender shall, through
the Administrative Agent, notify the Borrower that it has determined that it may
lawfully make its Loans and (y) the Borrower shall pay in full such Affected
Lender with respect to amounts due or substitute for such Affected Lender in
accordance with Section 2.18 on or before the fifth Business Day after the date
of receipt by the Borrower of such notice of the circumstances set forth in
clause (i) or (ii); provided that any such Affected Lender shall use its
reasonable efforts (consistent with its internal policies and Requirements of
Law) to change the jurisdiction of its lending office if such a change would
avoid giving such notice and demand and would not, in the good faith
determination of such Lender, be otherwise materially disadvantageous to such
Lender.  The Administrative Agent and each such Lender shall promptly so notify
the Borrower once such circumstances no longer exist; provided that the
Administrative Agent shall not be liable as Administrative Agent for any failure
to give such notice.  Except as provided in the immediately preceding sentence,
nothing in this Section 2.15(b) shall affect the obligation of any other Lender
to make or maintain its Loans as in accordance with the terms of this Agreement.

 

Section 2.16          Breakage Costs; Increased Costs; Capital Requirements.

 

(a)           Breakage Costs.  The Borrower shall compensate each Lender, upon
demand from such Lender to such Borrower (with copy to the Administrative
Agent), for any loss or expense (including, in each case, those incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to prepare to fund, to fund or to maintain the Loans of such Lender
to the Borrower but excluding any loss of the Applicable Margin on the relevant
Loans) that such Lender incurs (i) to the extent, for any reason other than
solely by reason of such Lender being a Non-Funding Lender, a proposed Borrowing
or continuation of Loans does not occur on a date specified therefor in a Notice
of Borrowing or a Notice of Continuation or in a similar request made by
telephone by the Borrower, (ii) to the extent any Loan is paid (whether through
a scheduled, optional or mandatory prepayment) on a date that is not the last
day of the applicable Interest Period or (iii) as a consequence of any failure
by the Borrower to repay the Loans when required by the terms hereof.  For
purposes of this clause (a), each Lender shall be deemed to have funded each
Loan made by it using a matching deposit or other borrowing in the London
interbank market.

 

(b)           Increased Costs.  If at any time any Lender or L/C Issuer
determines in its reasonable discretion that the adoption of, or any change in
or in the interpretation, application or administration of, or compliance with,
any Requirement of Law (other than any imposition or increase of reserve
requirements, if any, included in determining the EURIBOR Rate) from any
Governmental Authority, in each case after the Execution Date, shall have the
effect of (i)

 

55

--------------------------------------------------------------------------------


 

increasing the cost to such Lender of making, funding or maintaining any Loan or
to agree to do so or of participating, or agreeing to participate, in extensions
of credit, (ii) increasing the cost to such L/C Issuer of Issuing or maintaining
any Letter of Credit or of agreeing to do so, (iii) imposing any other cost to
such Lender or L/C Issuer with respect to compliance with its obligations under
any International Loan Document, or (iv) subjecting any Lender or L/C Issuer to
any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit,  commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, then, on demand by such Lender or L/C Issuer (with copy to
the Administrative Agent), the Borrower shall pay to the Administrative Agent
for the account of such Lender or L/C Issuer amounts sufficient to compensate
such Lender or L/C Issuer for such increased cost.

 

(c)           Increased Capital Requirements.  If at any time any Lender or L/C
Issuer determines in its reasonable discretion that the adoption of, or any
change in or in the interpretation, application or administration of, or
compliance with, any Requirement of Law (other than any imposition or increase
of reserve requirements, if any, included in determining the EURIBOR Rate) from
any Governmental Authority regarding capital adequacy, liquidity, reserves,
special deposits, compulsory loans, insurance charges against property of,
deposits with or for the account of, International Secured Obligations owing to,
or other credit extended or participated in by, any Lender or L/C Issuer or any
similar requirement (other than any imposition or increase of reserve
requirements, if any, included in determining the EURIBOR Rate), in each case
after the Execution Date, shall have the effect of reducing the rate of return
on the capital of such Lender’s or L/C Issuer’s (or any corporation controlling
such Lender or L/C Issuer) as a consequence of its obligations under or with
respect to any International Loan Document or Letter of Credit to a level below
that which, taking into account the capital adequacy policies of such Lender,
L/C Issuer or corporation, such Lender, L/C Issuer or corporation could have
achieved but for such adoption or change, then, on demand by such Lender or L/C
Issuer (with a copy of such demand to the Administrative Agent), the Borrower
shall pay to the Administrative Agent for the account of such Lender or L/C
Issuer amounts sufficient to compensate such Lender or L/C Issuer for such
reduction.

 

(d)           Compensation Certificate Look Back.  Each demand for compensation
under this Section 2.16 shall be accompanied by a certificate of the Lender or
L/C Issuer claiming such compensation, setting forth the amounts to be paid
hereunder in reasonable detail, which certificate shall be conclusive, binding
and final for all purposes, absent manifest error.  In determining such amount,
such Lender or L/C Issuer may use any reasonable averaging and attribution
methods.

 

(e)           Additional Costs.  Notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act, the
Bank for International Settlements and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in a Requirement of Law, regardless of the date enacted, adopted or
issued; and (ii) all requests, rules, guidelines or directives under or issued
in connection with the Bank for International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority), in each case
pursuant to Basel III, shall be

 

56

--------------------------------------------------------------------------------


 

deemed to be a change in a Requirement of Law regardless of the date enacted,
adopted or issued.

 

Section 2.17          Taxes.

 

(a)           Payments Free and Clear of Taxes.  Except as required by a
Requirement of Law, each payment by any International Loan Party under any
International Loan Document shall be made free and clear of all present or
future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax, or penalties
with respect thereto (collectively, “Taxes”).

 

(b)           Gross-Up.  If any Taxes shall be required by any Requirement of
Law to be deducted from or in respect of any amount payable under any
International Loan Document to any Tax Indemnitee (i) if such Tax is an
Indemnified Tax, such amount payable shall be increased as necessary to ensure
that, after all required deductions or withholdings for Indemnified Taxes are
made (including deductions or withholdings applicable to any increases to any
amount under this Section 2.17), such Tax Indemnitee receives the amount it
would have received had no such deductions or withholdings been made, (ii) the
relevant International Loan Party shall make such deductions or withholdings,
(iii) the relevant International Loan Party shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable Requirements of Law and (iv) within 30 days after such payment is
made, the relevant International Loan Party shall deliver to the Administrative
Agent an original or a certified copy of a receipt evidencing payment thereof or
other evidence of payment reasonably satisfactory to the Administrative Agent.

 

(c)           Other Taxes.  In addition, each International Loan Party agrees to
pay, and authorizes the Administrative Agent to pay in its name, any stamp,
documentary, excise or property Tax, charges or similar levies imposed by any
applicable Requirement of Law or Governmental Authority in each case arising
from the execution, delivery or registration of, or otherwise with respect to,
any International Loan Document or any transaction contemplated therein, except
any such Taxes imposed with respect to an assignment (other than an assignment
requested by Borrower, pursuant to Section 2.18) or a change in Lender’s lending
office (collectively, “Other Taxes”).  Within 30 days after the date of any
payment of Other Taxes by any International Loan Party, the relevant
International Loan Party shall furnish to the Administrative Agent an original
or a certified copy of a receipt evidencing payment thereof or other evidence of
payment reasonably satisfactory to the Administrative Agent.

 

(d)           Indemnification. Each International Loan Party shall reimburse and
indemnify, within 30 days after receipt of demand therefor (with copy to the
Administrative Agent), each Tax Indemnitee for all Indemnified Taxes (including
any Indemnified Taxes imposed by any jurisdiction on amounts payable under this
Section 2.17) paid or payable by such Tax Indemnitee whether or not such
Indemnified Taxes were correctly or legally asserted.  A certificate of such Tax
Indemnitee (or of the Administrative Agent on behalf of such Tax Indemnitee)
claiming any compensation under this clause (d), setting forth the amounts to be
paid thereunder and delivered to the relevant International Loan Party with copy
to the

 

57

--------------------------------------------------------------------------------


 

Administrative Agent, shall be conclusive, binding and final for all purposes,
absent manifest error.

 

(e)           Mitigation.  Any Lender claiming any additional amounts payable
pursuant to this Section 2.17 shall use its reasonable efforts (consistent with
its internal policies and Requirements of Law) to change the jurisdiction of its
lending office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender. 
Without limiting their liability under other provisions of this Agreement, the
International Loan Parties hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such change.

 

(f)            Tax Forms.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any International Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.   In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Requirements of
Law or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.17(f)(ii) and (f)(iii) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any unreimbursed cost or expense or
would prejudice the legal or commercial position of such Lender.

 

(ii)           If a payment made to a Lender Party under any International Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender Party fails to comply with the applicable reporting requirements of
FATCA, such Lender Party shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable Requirements of Law and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower or the Administrative Agent to comply with
their obligations under FATCA and to determine the amount to deduct and withhold
from such payment.  Solely for purposes of this clause (ii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

(iii)          Each Lender having sold a participation in any of its
International Secured Obligations or identified an SPV as such to the
Administrative Agent shall collect from such participant or SPV the documents
described in this clause (f) and provide them to the Administrative Agent.

 

58

--------------------------------------------------------------------------------


 

(g)           Treatment of Certain Refunds.  If a Tax Indemnitee determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Indemnified Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including the payment of additional amounts pursuant to
Section 2.17), it shall pay to the relevant International Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.17 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such Tax Indemnitee and without
interest (other than interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of such
Tax Indemnitee, agrees to repay the amount paid over to such International Loan
Party (plus penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Tax Indemnitee in the event such Tax Indemnitee
is required to repay such refund to such Governmental Authority. 
Notwithstanding anything contrary in this Section 2.17(g), in no event shall a
Tax Indemnitee be required to pay any amount to the Borrower pursuant to this
Section 2.17(g) the payment of which would place the Tax Indemnitee in a less
favorable net after-Tax position than the Tax Indemnitee have been if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This
Section 2.17(g) shall not be construed to require any Tax Indemnitee to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person.

 

Section 2.18          Substitution of Lenders.

 

(a)           Substitution Right.  Unless a Default has occurred and is
continuing, in the event that any Lender (an “Affected Lender”), (i) makes a
claim under clause (b) or (c) of Section 2.16, (ii) notifies the Administrative
Agent pursuant to Section 2.15(b) that it becomes illegal for such Lender to
continue to fund or make any Loan, (iii) makes a claim for payment pursuant to
Section 2.17(b) or Section 2.17(d), (iv) becomes a Non-Funding Lender, or
(v) does not consent to any amendment, waiver or consent to any International
Loan Document for which the consent of the Required Lenders is obtained but that
requires the consent of other Lenders, the Borrower may either pay in full such
Affected Lender with respect to amounts due with the consent of the
Administrative Agent or substitute for such Affected Lender any Lender or any
Affiliate or Approved Fund of any Lender or any other Person reasonably
acceptable (which acceptance shall not be unreasonably withheld or delayed) to
the Administrative Agent (in each case, a “Substitute Lender”).

 

(b)           Procedure.  To substitute such Affected Lender or pay in full the
International Secured Obligations owed to such Affected Lender as described in
the first sentence of clause (a) above, the Borrower shall deliver a notice to
the Administrative Agent and such Affected Lender.  The effectiveness of such
payment or substitution shall be subject to the delivery to the Administrative
Agent by the Borrower (or, as may be applicable in the case of a substitution,
by the Substitute Lender) of (i) payment for the account of such Affected
Lender, of, to the extent accrued through, and outstanding on, the effective
date for such payment or substitution, all International Secured Obligations
owing to such Affected Lender (including those that will be owed because of such
payment and all International Secured Obligations that would be owed to such
Lender if it was solely a Lender), (ii) in the case of a payment in full of the
International Secured Obligations owing to such Affected Lender (and in addition
to such

 

59

--------------------------------------------------------------------------------


 

amounts owing pursuant to clause (b)(i)), payment of any amount that, after
giving effect to the termination of the Commitment of such Affected Lender, is
required to be paid pursuant to Section 2.8(a) and (iii) in the case of a
substitution, (A) payment of the assignment fee set forth in Section 11.2(c) and
(B) an assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent whereby the Substitute Lender shall, among other things,
agree to be bound by the terms of the International Loan Documents and assume
the Commitment of the Affected Lender.

 

(c)           Effectiveness.  Upon satisfaction of the conditions set forth in
clause (b) above, the Administrative Agent shall record such substitution or
payment in the Register, whereupon (i) in the case of any payment in full, such
Affected Lender’s Commitments shall be terminated and (ii) in the case of any
substitution, (A) the Affected Lender shall sell and be relieved of, and the
Substitute Lender shall purchase and assume, all rights and claims of such
Affected Lender under the International Loan Documents, except that the Affected
Lender shall retain such rights expressly providing that they survive the
repayment of the International Secured Obligations and the termination of the
Commitments, (B) the Substitute Lender shall become a “Lender” hereunder holding
such Affected Lender’s Commitment and outstanding Loans and (C) the Affected
Lender shall execute and deliver to the Administrative Agent an Assignment to
evidence such substitution and deliver any Note in its possession; provided,
however, that the failure of any Affected Lender to execute any such Assignment
or deliver any such Note shall not render such sale and purchase (or the
corresponding assignment) invalid.  Each Lender agrees that if the Borrower or
the Administrative Agent exercises its option hereunder to cause an assignment
by such Lender as an Affected Lender, such Lender shall, promptly after receipt
of notice of such election, execute and deliver all documentation necessary to
effectuate such assignment in accordance with Section 11.2.

 

Section 2.19          Increased Commitments.

 

(a)           Increase in International Revolving Credit Commitments  The
Borrower may, at any time after the Closing Date by notice to the Administrative
Agent and with the reasonable consent of the L/C Issuers, propose an increase in
the total Commitments (each such proposed increase being a “International
Revolving Credit Commitment Increase”) either by having a Lender increase its
Commitment then in effect (each an “International Revolving Increasing Lender”)
or by having a Person which is not then a Lender and meeting such requirements
set forth in Section 11.2(b) become a party hereto as a Lender with a Commitment
(each an “International Revolving Assuming Lender”); provided that upon giving
effect to such establishment, the aggregate principal amount of the
International Revolving Credit Commitment Increases shall not exceed the Euro
Equivalent of $15,000,000 minus the aggregate amount of increases in the
revolving commitments of the lenders under the U.S. Credit Agreement theretofore
or concurrently effected pursuant to Section 2.19 of the U.S. Credit Agreement. 
Such notice shall specify (A) the name of each Lender or International Revolving
Assuming Lender, as applicable, (B) the amount of the International Revolving
Credit Commitment Increase and the portion thereof being committed to by each
such Lender or International Revolving Assuming Lender and (C) the date on which
such International Revolving Credit Commitment Increase is to be effective (a
“International Revolving Credit Commitment Increase Date”) (which shall be a
Business Day at least five Business Days after delivery of such notice and
30 days prior to the Scheduled Maturity Date).  The Administrative

 

60

--------------------------------------------------------------------------------


 

Agent shall notify Lenders promptly upon receipt of the Borrower’s notice of
each International Revolving Credit Commitment Increase Date and the
International Revolving Credit Commitment Increases in respect thereof.  Such
International Revolving Credit Commitment Increase shall become effective as of
such International Revolving Credit Commitment Increase Date upon the
satisfaction in form and substance reasonably satisfactory to the Administrative
Agent of the conditions set forth in Section 2.19(b).

 

On each International Revolving Credit Commitment Increase Date, if there are
Loans then outstanding, the Borrower shall (notwithstanding the provisions of
Section 11.9 requiring that Borrowings and prepayments be made ratably in
accordance with the principal amounts of the Loans and Commitments held by the
Lenders) borrow from the Lenders and International Revolving Assuming Lenders
(if any), and such lenders shall make, Loans to the Borrower and the Borrower
shall prepay Loans held by the other Lenders in such amounts as may be
necessary, so that after giving effect to such Loans and prepayments, the Loans
(and Interest Periods) shall be held by the Lenders pro rata in accordance with
the respective amounts of their Commitments (as so increased).  In addition, the
Lenders shall be deemed to have sold, and such Lenders and International
Revolving Assuming Lenders (if any), as applicable, shall be deemed to have
purchased, Letter of Credit participation interests from the other Lenders so
that the participations in Letters of Credit and L/C Obligations are held by the
Lenders in accordance with their respective Pro Rata Shares of the Commitments
after giving effect to the International Revolving Credit Commitment Increase.

 

(b)           Conditions to Increase.  The effectiveness of each International
Revolving Credit Commitment Increase shall be subject to the following
conditions that on and as of such International Revolving Credit Commitment
Date, as applicable:

 

(i)            No Default would occur or be continuing before or after giving
effect to such International Revolving Credit Commitment Increase, as
applicable.

 

(ii)           Both before and after giving effect to the consummation of the
International Revolving Credit Commitment Increase, as applicable, and the
transactions related thereto, each of the representations and warranties
contained in this Agreement and in the other International Loan Documents shall
be true and correct in all material respects to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date (provided that if a representation and warranty is
qualified as to materiality, the materiality qualifier set forth above shall be
disregarded with respect to such representation and warranty for purposes of
this condition).

 

(iii)          The Parent and its Subsidiaries shall be in compliance for the
most recently completed Test Period with the lesser of (x) the ratio required
pursuant to Section 5.1 for the applicable period except that the “Maximum
Consolidated Net Leverage Ratio” shall be 0.25 less than the relevant figure set
forth in the table in such Section and (y) 2.65 to 1.00, in each case on a pro
forma basis after giving effect to the International Revolving Credit Commitment
Increase and deeming, for purposes of such calculation, that the Borrower shall
have borrowed in full the Loans made available pursuant to the International
Revolving Credit

 

61

--------------------------------------------------------------------------------


 

Commitment Increase on such International Revolving Credit Commitment Increase
Date, as applicable (whether or not such loans have in fact been borrowed on
such date).

 

(iv)          The Borrower shall make any payments required pursuant to
Section 2.12 and Section 2.17(f) in connection with such International Revolving
Credit Commitment Increase, as applicable.

 

(v)           The Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by Administrative Agent in
connection with any such transaction.

 

(vi)          An agreement, in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which, effective as of such International
Revolving Credit Commitment Increase Date, as applicable, each Lender or
International Revolving Assuming Lender, as applicable, shall provide its
Commitment, or an increase of its Commitment, as applicable, shall be duly
executed by each such lender, the Borrower and the other International Loan
Parties and delivered to the Administrative Agent (each, an “Increased
Commitment Agreement”). Each Increased Commitment Agreement shall be subject to
the requirements set forth in Section 2.17(f).

 

(vii)         A certificate of a Responsible Officer shall be delivered to the
Administrative Agent stating that the conditions with respect to such
International Revolving Credit Commitment Increase under this Section 2.19 have
been satisfied.

 

(c)           Register.  Upon the Administrative Agent’s receipt of a fully
executed Increased Commitment Agreement from each relevant lender, together with
such Responsible Officer certificate described in Section 2.19(b)(vii), the
Administrative Agent shall acknowledge the same and record the information
contained in such agreement in the Register and give prompt notice of the
relevant International Revolving Credit Commitment Increase, as applicable, to
the Borrower and the Lenders (including, if applicable, each International
Revolving Assuming Lender).

 

(d)           Effectiveness.       For avoidance of doubt, each International
Revolving Credit Commitment Increase shall become a “Commitment”, each
International Revolving Credit Commitment Increase shall be a “Loan”, and each
lender thereunder shall be a “Lender” in respect of the International Revolving
Credit Facility in each case for all purposes of this Agreement and the other
International Loan Documents.

 

(e)           No Obligation to Increase.  Notwithstanding anything herein to the
contrary, no Lender shall have any obligation to agree to increase any of its
Commitments hereunder and any election to do so shall be in the sole discretion
of such Lender.

 

(f)            Supersession.        Section 2.19(a) shall supersede any
provisions in Section 11.9 or Section 11.1 to the contrary.

 

62

--------------------------------------------------------------------------------


 

ARTICLE 3
CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

Section 3.1            Conditions Precedent to Closing.  The effectiveness of
Section 2.1 is subject to, the satisfaction or due waiver of each of the
following conditions and that each of the following documents have been received
and actions undertaken, each of which shall be in form and substance
satisfactory to the Lenders:

 

(a)           Certain Documents.  The Administrative Agent shall have received
on or prior to the Closing Date:

 

(i)            an executed counterpart of this Agreement, the Fee Letter, the
International Guaranty and Security Agreement and the Intercreditor Agreement
from each of the Persons party hereto;

 

(ii)           executed legal opinions of (A) Duane Morris LLP, New York,
Delaware, Massachusetts, Nevada and California counsel to the International Loan
Parties, (B) CMS Derks Star Busmann N.V., Dutch counsel to the International
Loan Parties, (C) Piper Alderman , Australian counsel to the International Loan
Parties, and (D) Mourant Ozannes, British Virgin Islands counsel to the
International Loan Parties, in each case addressed to the Lead Arranger,
Administrative Agent, the L/C Issuers and the Lenders and dated as of the
Closing Date;

 

(iii)          a copy of each Constituent Document of each International Loan
Party certified (to the extent that such certification is provided by such
Governmental Authority in its function as such) as of a recent date by the
relevant Governmental Authority, together with, if applicable, certificates
attesting to the good standing of such International Loan Party in such
jurisdiction;

 

(iv)          a certificate of the secretary or other officer of each
International Loan Party in charge of maintaining books and records of such
International Loan Party certifying (on behalf of such International Loan Party)
(A) as to the names and signatures of the officers of such International Loan
Party that are authorized to, and that will, execute and deliver any
International Loan Document, (B) that the Constituent Documents of such
International Loan Party attached to such certificate are complete and correct
copies of such Constituent Documents as in effect on the date of such
certification (or, for any such Constituent Document delivered pursuant to
clause (iii) above, that there have been no changes from such Constituent
Document so delivered), (C) the resolutions of such International Loan Party’s
board of directors or other appropriate governing body (including  a
shareholders’ resolution for any International Loan Party organized under
English law) approving and authorizing the execution, delivery and performance
of each International Loan Document to which such International Loan Party is a
party (including any powers of attorney granted in favor of the Process Agent)
and (D) in respect of any International Loan Party organized under English law,
confirming that borrowing or guaranteeing or securing, as appropriate, the
International Secured Obligations would not cause any borrowing, guarantee,
security or similar limit binding on it to be exceeded;

 

63

--------------------------------------------------------------------------------


 

(v)           a solvency certificate executed by a Responsible Officer of each
of the Borrower and Guarantors (on behalf of such Person) in the form of
Exhibit H hereto;

 

(vi)          the financial statements referred to in Section 4.4(a);

 

(vii)         (A) a Compliance Certificate for the Fiscal Quarter most recently
ended demonstrating that the Consolidated Net Leverage Ratio for such quarter
after giving pro forma effect to the Borrowings to be made on such Closing Date
and the Equity Contribution is no greater than 3.15 to 1.00 (it being understood
that the amount of any loans borrowed under the International Revolving Credit
Facility or the U.S. Credit Agreement on the initial funding date thereunder to
be used to fund any original issue discount or upfront fees and any letters of
credit issued on the Closing Date or the initial funding date under the U.S.
Credit Agreement to backstop letters of credit that would not otherwise be
included in the definition of Indebtedness shall be disregarded for the
calculation of such ratio) and (B) updated corporate structure information;  and

 

(viii)        copies of insurance certificates demonstrating that the insurance
policies required by Section 7.5 are in full force and effect.

 

(b)           (i) copies of lien search reports (including under the UCC)
ordered by the International Collateral Agent (at the sole cost of the Borrower)
and of all effective prior filings listed therein, together with evidence of the
termination of any such prior filings with respect to Indebtedness not permitted
under Section 8.1, in each case as may be requested by the Administrative Agent,
and (ii) except in respect of the International Collateral constituting the
Property that is the subject of the agreements, documents and instruments
referenced in Section 7.12(a) (which shall be filed, registered, delivered or
recorded in accordance with Section 7.12(a)), evidence that (A) all documents
and instruments, including financing statements, required by law or requested by
the Administrative Agent to be entered into, filed, registered or recorded to
perfect the Liens created and purported to be created by the International
Security Documents have been so entered into, filed, registered or recorded with
the priority required thereby and (B) the International Collateral Agent shall
have received all certificates representing all Equity Interests being pledged
pursuant to the International Guaranty and Security Agreement (to the extent the
same are certificated) and related undated powers duly executed in blank.

 

(c)           Fees and Expenses.  The Administrative Agent shall have received
all Transaction Costs due and payable to any Agent, the Lead Arranger, any
Lender or L/C Issuer on or prior to the Closing Date.

 

(d)           U.S. Credit Agreement.  The U.S. Credit Agreement and the other
U.S. Loan Documents shall have become effective in accordance with their terms.

 

(e)           Equity Contribution; Available Cash.  The Equity Contribution
shall have been consummated and the Administrative Agent shall have received a
certificate of the chief financial officer of the Parent (on behalf of the
Parent) dated the Execution Date and certifying in reasonable detail the most
recent amount of Available Cash based on the latest information made available
to the Parent.

 

64

--------------------------------------------------------------------------------


 

(f)            Refinancing Transactions; Lien Release.  The Refinancing
Transactions shall have been consummated or shall be consummated substantially
contemporaneously with the Borrowing and the Administrative Agent shall have
received (i) a funds flow relating to the Refinancing Transactions and (ii) a
payoff letter confirming the payment and release of Liens contemplated by the
Refinancing Transactions.  If applicable, an English law deed of release shall
have been obtained (or agreed to be provided) and form MR04 filed with the
Companies House with regard to the all monies debenture granted by Hill
International (UK) Ltd. on 15 April 2013 in favor of Barclays Bank PLC, and the
all monies debenture granted by Knowles Ltd. on 17 September 2013 in favor of
Barclays Bank PLC.

 

(g)           PATRIOT Act.  The Administrative Agent shall have received at
least five Business Days prior to the Closing Date all documentation and other
information required by the Administrative Agent, the International Collateral
Agent, the Lenders or any regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act, in connection with the International Revolving Credit Facility.

 

(h)           Approvals.  All material permits and Governmental Authorizations
necessary in connection with the making and performance by the International
Loan Parties of the International Loan Documents shall have been obtained.

 

(i)            No Material Adverse Effect.  There shall not have occurred or
arisen any event, circumstance or condition of any kind or character that has
had or could reasonably be expected to have a Material Adverse Effect.

 

(j)            Process Agent.      Evidence that the Process Agent has agreed to
act as agent for service of process in New York, New York on behalf of each
International Loan Party under the International Loan Documents to which it is
party.

 

(k)           Closing Date Certificate.  A certificate of the chief financial
officer of the Borrower certifying (on behalf of the Borrower):

 

(i)            the representations and warranties set forth in any International
Loan Document shall be true and correct in all material respects on and as of
the Closing Date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date; provided
that, in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof.

 

(ii)           no Default shall have occurred or be continuing.

 

(l)            Other Documents.  Such other documents relating to the
International Loan Documents or the International Loan Parties as the
Administrative Agent or Lenders shall reasonably request.

 

Section 3.2            Conditions Precedent to Each Loan or Issuance.  The
obligation of each Lender to make any Loan on any date and the obligation of
each L/C Issuer to Issue any Letter of

 

65

--------------------------------------------------------------------------------


 

Credit on any date is subject to, the satisfaction or due waiver of each of the
following documents have been received and actions undertaken, each of which
shall be in form and substance satisfactory to the Lenders:

 

(a)           Request.  The Administrative Agent (or, in the case of any
Issuance, the relevant L/C Issuer) shall have received, to the extent required
by Article 2, a timely and duly executed and completed Notice of Borrowing or,
as the case may be, L/C Request.

 

(b)           Letters of Credit.  In the case of any issuance, amendment,
renewal, extension or utilization of a Letter of Credit hereunder, any notices
required pursuant to Section 2.4(a) or (b).

 

(c)           Notes.  To the extent requested under Section 2.14(e), each Lender
shall have received Notes duly executed and completed in the manner as required
thereby.

 

(d)           Representations and Warranties.  The following statements shall be
true on such date, both before and after giving effect to such Loan or, as
applicable, such Issuance:  (i) the representations and warranties set forth in
any International Loan Document shall be true and correct in all material
respects on and as of such date and immediately after giving effect to the
application of the proceeds of the Borrower or the delivery of the relevant
Letter of Credit, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date; provided
that, in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof.

 

(e)           No Defaults.  No Default shall have occurred or be continuing or
would result from the Borrowing or the Issuance, as applicable.

 

The Administrative Agent shall be entitled to assume that the conditions
specified in Section 3.1 and Section 3.2 have been fulfilled unless it receives
notice to the contrary from any Lender prior to the date of each Loan or
Issuance, as applicable.

 

Notwithstanding anything to the contrary herein, each Notice of Borrowing by the
Borrower hereunder and each Borrowing, each notice with respect to the issuance
of a Letter of Credit, and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on and as of the date of such Borrowing (including the Closing
Date) or the issuance, amendment, renewal or extension of such Letter of Credit,
as the case may be, as to the matters specified in Section 3.2.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders, the L/C Issuers and the Agents to enter into the
International Loan Documents, each of the Parent and the Borrower jointly and
severally makes the following representations and warranties to and for the
benefit of the International Secured Parties:

 

66

--------------------------------------------------------------------------------


 

Section 4.1            Corporate Existence; Compliance with Law.  Each
International Loan Party (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) is duly
qualified to do business as a foreign entity and in good standing under the laws
of each jurisdiction where such qualification is necessary except where the
failure to be qualified could not be reasonably be expected to have a Material
Adverse Effect, (c) has all requisite power and authority and the legal right to
own, pledge, mortgage and operate its Property, to lease or sublease any
Property it operates under lease or sublease and to conduct its business as now
or currently proposed to be conducted, (d) is in compliance with all applicable
Requirements of Law except (unless such failure relates to any Anti-Terrorism
Laws, Anti-Money Laundering Laws, Anti-Corruption Laws or Sanctions, in which
case it shall be in compliance in all respects) where the failure to be in
compliance, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and (e) has all necessary permits
from or by, has made all necessary filings with, and has given all necessary
notices to, each Governmental Authority having jurisdiction, to the extent
required for such ownership, lease, sublease, operation, occupation or conduct
of business, except where the failure to obtain such permits, make such filings
or give such notices, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

Section 4.2            International Loan Documents and Related Documents.

 

(a)           Power and Authority.  The execution, delivery and performance by
each International Loan Party of the International Loan Documents to which it is
a party (i) are within its corporate or similar powers and have been duly
authorized by all necessary corporate and similar action (including, if
applicable, consent of holders of its Securities), (ii) do not (A) contravene
its Constituent Documents, (B) violate any applicable material Requirement of
Law, (C) conflict with, contravene, constitute a default or breach under, or
result in or permit the termination or acceleration of, any material Contractual
Obligation of the Borrower or any of its Material Subsidiaries or (D) result in
the imposition of any Lien (other than to the extent provided in the
International Security Documents) upon any Property of it and (iii) do not
require any material permit of, or filing with, any Governmental Authority other
than (A) with respect to the International Loan Documents, the permits and
filings required to perfect the Liens created by the International Loan
Documents and (B) those material permits or filings that have been obtained or
made and are in full force and effect pursuant to Section 3.1(h).

 

(b)           Due Execution and Delivery; Legal Form; Enforcement.  Each
International Loan Document has been duly executed and delivered to the other
parties thereto by each International Loan Party, and is its legal, valid and
binding obligation, enforceable against it in accordance with its terms, and
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.   Each International Loan Document is (or upon its coming into
existence will be) in proper legal form under its governing law for the
enforcement thereof in accordance with their respective terms against each
International Loan Party.  Subject to the completion of the actions or
deliverables contemplated by Section 7.12 that are permitted thereunder to occur
or be effected post-Execution Date (and subsequent to initial funding of Loans
hereunder), all formalities required in each Specified Jurisdiction for the
validity and enforceability against it (including any necessary registration,
recording or filing with any court or other Governmental Authority)

 

67

--------------------------------------------------------------------------------


 

of each International Loan Document have been accomplished, and no Taxes (other
than Taxes (1) that can be paid at any time without significant expense or delay
and without prejudice to the rights and remedies of any Lender or (2) that have
been paid by any of the International Loan Parties) are required to be paid for
the validity and enforceability thereof.  It is not necessary in order for any
International Secured Party to enforce any rights or remedies under the
International Loan Documents or solely by reason of the execution, delivery and
performance by the International Loan Parties, of the International Loan
Documents, that any Lender be licensed or qualified with any Governmental
Authority of any Specified Jurisdiction (other than any jurisdictions within the
United States) or be entitled to carry on business in any such jurisdiction.

 

(c)           Matters Relating to Collateral. This Agreement and the other
International Loan Documents, when executed and delivered and, upon the making
of the initial Loans, will create and grant to the International Collateral
Agent a valid (x) first lien security interest for the benefit of the First Lien
International Secured Parties and (y) second lien security interest for the
benefit of the Second Lien International Secured Parties in the International
Collateral and upon (including subsequent to the Execution Date) (i) the filing
of the appropriate financing statements or the taking of other required actions
relating to the perfection of Liens and (ii) to the extent required pursuant to
the International Security Documents, (A) the entry into the International
Account Control Agreements and (B) the delivery of the all certificates (if any)
representing all Equity Interests being pledged pursuant thereto with
appropriate stock powers and other endorsements in blank to the International
Collateral Agent, and the International Collateral Agent taking possession or
control of such certificates, such Liens in the International Collateral shall
be perfected with the priority required by the International Security Documents,
free and clear of all Liens except as set forth in the International Security
Documents.

 

Section 4.3            Group Ownership.  Set forth on Schedule 4.3 is a complete
and accurate Corporate Chart showing, as of the Execution Date, for each of the
Parent and its Subsidiaries, (a) the full legal name of such Person, (b) the
jurisdiction of organization and any organizational number and tax
identification number of such Person, (c) the location of such Person’s chief
executive office (or, if applicable, sole place of business) and (d) the name of
the holders of each Equity Interest of such Person and the ownership percentage
thereof.  Set forth on Annex V is a complete and accurate list of all Material
Subsidiaries as of the Execution Date and the percentage of Consolidated Total
Assets and Consolidated gross revenues represented by each such Material
Subsidiary.

 

Section 4.4            Financial Condition.

 

(a)           Each of (i) the audited Consolidated balance sheets of the Parent
and its Subsidiaries as at December 31, 2013 and the related Consolidated
statements of operations stockholders’ equity and cash flows of the Parent and
its Subsidiaries for the Fiscal Year then ended, certified by an independent
registered public accounting firm reasonably acceptable to the Administrative
Agent, and (ii) subject to the absence of footnote disclosure and normal
recurring year-end audit adjustments, the unaudited Consolidated balance sheet
of the Parent and its Subsidiaries as at June 30, 2014 and the related
Consolidated statements of operations and cash flows of the Parent and its
Subsidiaries for the six months then-ended, copies of each of which have been
furnished to the Administrative Agent, fairly present in all material respects
the

 

68

--------------------------------------------------------------------------------


 

Consolidated financial position, results of operations and cash flow of Parent
and its Subsidiaries as at the dates indicated and for the periods indicated.

 

(b)           The Projections have been prepared by the Parent in light of the
past operations of the business of the Parent and its Subsidiaries and reflect
projections for the six-year period beginning on January 1, 2014.  The
Projections are based upon good faith estimates and stated assumptions believed
to be reasonable and fair as of the date made in light of conditions and facts
then known and, as of such date, reflect reasonable estimates of the future
Consolidated financial performance of the Parent and its Subsidiaries and the
other information projected therein for the periods set forth therein, it being
understood that (i) the Projections are not to be viewed as facts, are subject
to significant uncertainties and contingencies that actual results during the
period or periods covered by any such projections may differ from the projected
results and that such Projections are not a guarantee of financial performance
and (ii) no representation is made with respect to information of a general
economic or industry-specific nature.

 

(c)           Except as set forth in the financial statements referred to in
clause (a) above (as may be modified by the Parent’s Form 10-Q filed on August
6, 2014 with the United States Securities and Exchange Commission), there are no
material liabilities of the Parent or any of its Subsidiaries of any kind,
whether accrued, contingent, absolute, determined, determinable or otherwise.

 

Section 4.5            Material Adverse Effect.  Since December 31, 2013, there
have been no events, circumstances, developments or other changes in facts that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Section 4.6            Solvency.  The International Loan Parties, individually
and on a Consolidated basis, are Solvent after giving effect to (a) the
execution, delivery and performance by each International Loan Party of the
International Loan Documents to which it is a party, the borrowing of Loans
hereunder, the use of the proceeds hereof in accordance with the terms hereof,
and the issuance of Letters of Credit hereunder; and (b) the payment of the
Transaction Costs.

 

Section 4.7            Litigation.  Except as disclosed in Schedule 4.7, there
are no pending (or, to the knowledge of any International Loan Party,
threatened) actions, investigations, suits, arbitrations, proceedings, audits,
claims, demands, orders or disputes by or against any International Loan Party
by or before any Governmental Authority that could (a) reasonably be expected to
have a Material Adverse Effect or (b) expressly call into question the legality,
validity, binding effect or enforceability against any International Loan Party
of any International Loan Document or of any of the transactions contemplated
thereby.

 

Section 4.8            Taxes.  Except as set forth on Schedule 4.8A, all federal
and other Tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Tax Affiliate have been filed with the appropriate
Governmental Authorities in all jurisdictions in which such Tax Returns are
required to be filed, all such Tax Returns are true, correct and complete in all
material respects, and Taxes, charges and other impositions reflected therein or
otherwise due and payable have been paid prior to the date on which any
Liability may be added

 

69

--------------------------------------------------------------------------------


 

thereto for non-payment thereof, to the extent that the breach of the foregoing
or failure to do so could reasonably be expected to have a Material Adverse
Effect, except in the case of non-payment, for those contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Tax Affiliate.  No Tax Return is
under audit or examination by any Governmental Authority and no notice of such
an audit or examination or any assertion of any claim for a material amount of
Taxes has been given or made by any Governmental Authority.  Proper and accurate
amounts have been withheld by each Tax Affiliate from their respective employees
for all periods in compliance with the Tax, social security and unemployment
withholding provisions of applicable Requirements of Law and such withholdings
have been timely paid to the respective Governmental Authorities, except where
any inaccuracy, failure to withhold or failure to make timely payment could not
reasonably be expected to result in a Material Adverse Effect.  Schedule 4.8B
sets forth a detailed breakdown of Cash Netting of the Parent and its
Subsidiaries, as well as the cash balance of the Parent and its Subsidiaries by
country, any tax withholding associated with repatriation of foreign cash, and a
reconciliation of Cash Netting of the Parent and its Subsidiaries to its total
cash.

 

Section 4.9            Margin Regulations.  No International Loan Party is
engaged in the business of extending credit for the purpose of, and no proceeds
of any Loan or other extensions of credit hereunder will be used for the purpose
of, buying or carrying margin stock (within the meaning of Regulation U of the
Federal Reserve Board) or extending credit to others for the purpose of
purchasing or carrying any such margin stock, in each case in contravention of
Regulation T, U or X of the Federal Reserve Board.

 

Section 4.10          No Defaults.  No International Loan Party (and, to the
knowledge of such International Loan Party, no other party thereto) is in
default under or with respect to any Contractual Obligation of such
International Loan Party, except for any such default that could not be
reasonably expected to have a Material Adverse Effect.

 

Section 4.11          Investment Company Act.  No International Loan Party is an
“investment company” or a company “controlled” by an “investment company”, as
such terms are defined in the Investment Company Act of 1940.

 

Section 4.12          Labor Matters.  There are no strikes, work stoppages,
slowdowns or lockouts existing, pending (or, to the knowledge of such
International Loan Party, threatened) against or involving any International
Loan Party, except, for those that, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.  There is
(a) no collective bargaining or similar agreement with any union, labor
organization, works council or similar representative covering any employee of
any International Loan Party, (b) no petition for certification or election of
any such representative is existing or pending with respect to any employee of
any International Loan Party and (c) no such representative has sought
certification or recognition with respect to any employee of any International
Loan Party.

 

Section 4.13          Benefit Plans.

 

(a)           ERISA.  With respect to the International Loan Parties, there are
no Title IV Plans or Multiemployer Plans.  Each Benefit Plan, and each trust
thereunder, intended to

 

70

--------------------------------------------------------------------------------


 

qualify for tax exempt status under Section 401 or 501 of the Code or other
Requirements of Law has received a favorable determination letter from the IRS
or a timely application has been filed with respect thereto.  Except for those
that, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect, (i) each Benefit Plan is in compliance with
applicable provisions of ERISA, the Code and other Requirements of Law, (ii)
there are no existing or pending (or to the knowledge of any International Loan
Party, threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any International Loan Party contributes or
otherwise has or could have any Liability and (iii) no ERISA Event is reasonably
expected to occur.  No ERISA Event has occurred in connection with which
Liabilities remain outstanding, either individually or in the aggregate, that
could reasonably be expected to result in Liability to any International Loan
Party.  No ERISA Affiliate would have any Withdrawal Liability on the date this
representation is made that could reasonably be expected to result in a Material
Adverse Effect.

 

(b)           Foreign Plans.  With respect to the International Loan Parties,
each applicable Foreign Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable Requirements of Law and has
been maintained in good standing with applicable Governmental Authorities,
except where failure so to comply could not reasonably be expected to have a
Material Adverse Effect.  All premiums, contributions and any other amounts
required by applicable Foreign Plan documents or applicable Requirements of Law
to be paid or accrued by any International Loan Party have been paid or accrued
as required, except where failure so to pay or accrue could not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.14          Environmental Matters.  Except as set forth on
Schedule 4.14, no International Loan Party (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, in each of clauses (i) through (iv) except with respect to any
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect,.

 

Section 4.15          Intellectual Property.  Except, in each case, as set forth
on Schedule 4.15, each International Loan Party owns, or possesses the right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights that
are reasonably necessary for the operation of its respective businesses, without
conflict with the rights of any other Person, except where any such infringement
could not reasonably be expected to have a Material Adverse Effect. No slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the International
Loan Parties infringes upon any rights held by any other Person, except where
any such infringement could not reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of such International Loan Party, threatened, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

71

--------------------------------------------------------------------------------


 

Section 4.16          Title; Property.

 

(a)           Each International Loan Party has good and marketable title to (or
valid and effective title insurance policies covering same), or valid leasehold
or subleasehold interests (or applicable local equivalents) in, or other right
to use, all its material Property free and clear of all Liens, except for minor
defects in title that, in the aggregate, are not substantial in amount and do
not materially detract from the value of the property subject thereto or
interfere with its ability to conduct its business as currently conducted or to
utilize such Properties for their intended purposes and except to the extent
provided in the International Security Documents; provided that such
International Loan Party’s title in any International Collateral shall be free
and clear of all Liens except as set forth in the International Security
Documents.

 

(b)           Set forth on Schedule 8.15 is, as of the Execution Date, a
complete and accurate list of all deposit accounts, securities accounts and
commodity accounts (i) of the International Loan Parties in which the proceeds
of Receivables constituting International Collateral are deposited in accordance
with the provisions of the International Security Documents and (ii) of each
Foreign Subsidiary of the Parent whose Receivables are eligible to be included
in the computation of the current International Revolving Borrowing Base
pursuant to Section 2.3(a)(ii), in respect of which the daily average amount of
funds standing to the credit of such account is $50,000 (or the equivalent in
other currencies) or greater for calendar month ended August 31, 2014.

 

(c)           Each International Loan Party owns each of the Receivables
purported to be owned by it, free and clear of all Liens (except, in the case of
any Receivables purported to constitute International Collateral, for such Liens
so specified in the International Security Documents, and, in any other case,
for Permitted Liens) and holds such title and all of such Property in its own
name and not in the name of any nominee or other Person.

 

(d)           Set forth on Schedule 4.16D are, as of the Execution Date, a
complete and accurate list of (i) all real property owned in fee simple by any
International Loan Party or in which any International Loan Party owns a
leasehold interest setting forth, for each such real property, the current
street address (including, where applicable, county, state and other relevant
jurisdictions), the record owner thereof and, where applicable, each lessee and
sublessee thereof, (ii) any lease, sublease, license or sublicense of such real
property by any International Loan Party and (iii) for each such real property
that the International Collateral Agent or the Administrative Agent has
requested be subject to a mortgage or that is otherwise material to the business
of any International Loan Party, each Contractual Obligation by any
International Loan Party, whether contingent or otherwise, to sell such real
property.

 

Section 4.17          Full Disclosure.  All written information (other than
information of a general economic or general industry nature) contained in any
International Loan Document or in any other document, certificate or written
statement when furnished to any Agent, the Lead Arranger, the L/C Issuers or
Lenders by or on behalf of any International Loan Party for use in connection
with any International Loan Document (including the information contained in any
Disclosure Document) or the transactions contemplated therein, when taken as a
whole and when furnished, does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
herein or therein, in light of the circumstances when

 

72

--------------------------------------------------------------------------------


 

made, not misleading; provided, however, that any projections, forecasts,
budgets, forward-looking information, information of a general economic or
industry-specific nature and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by such
International Loan Party to be reasonable at the time made (including with
respect to estimates and assumptions made by the Borrower with respect to its
international operations), it being recognized that such projections, forecasts,
budgets, forward-looking information, information of a general economic or
industry-specific nature and pro forma financial information as to future events
are not to be viewed as facts, are subject to significant uncertainties and
contingencies and are not a guarantee of financial performance and actual
results may differ from financial projections and such differences may be
material.

 

Section 4.18          OFAC; Anti-Money Laundering; Corrupt Practices.

 

(a)           None of the International Loan Parties, none of their
Subsidiaries, none of the respective officers, directors, brokers or agents of
it or any their Subsidiaries or the Permitted Management Shareholders, and, to
their knowledge after reasonable due diligence, none of their respective
Affiliates and none of the respective officers, directors, brokers or agents of
any of their Affiliates (i) has violated or is in violation of Anti-Terrorism
Laws, Sanctions or Anti-Money Laundering Laws or (ii) has been convicted of, has
been charged with, or is under investigation by, a Governmental Authority for
violations of Anti-Terrorism Laws, Sanctions or Anti-Money Laundering Laws.

 

(b)           The funds used by any International Loan Party to make payments
under the International Loan Documents, will, to the knowledge of such
International Loan Party after reasonable due diligence, not be derived from
activities that violate Anti-Terrorism Laws, Sanctions or Anti-Money Laundering
Laws.  None of the borrowing of the Loans by the Borrower or its use of the
proceeds thereof will violate any Anti-Terrorism Laws, Sanctions or Anti-Money
Laundering Laws.

 

(c)           None of the International Loan Parties, none of their
Subsidiaries, none of the respective officers, directors, brokers or agents of
it or any their Subsidiaries or the Permitted Management Shareholders, and, to
their knowledge after reasonable due diligence, none of their respective
Affiliates and none of the respective officers, directors, brokers or agents of
any of their Affiliates acting or benefiting in any capacity in connection with
the Loans is subject to special measures because of money laundering concerns
under Section 311 of the PATRIOT Act and its implementing regulations.

 

(d)           None of the International Loan Parties, none of their
Subsidiaries, none of the respective officers, directors, brokers or agents of
it or any their Subsidiaries or the Permitted Management Shareholders, and, to
their knowledge after reasonable due diligence, none of their respective
Affiliates and none of the respective officers, directors, brokers or agents of
any of their Affiliates acting or benefiting in any capacity in connection with
the Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Sanctioned
Person (it being understood that Hill International (Syria) LLC maintains no
office in Syria and conducts no business operations in Syria, as further
described in clause (g)), (ii) deals in, or otherwise engages in any transaction
related to, any Property or interests in Property blocked pursuant to any
Anti-Terrorism Law or Sanction (other than any of

 

73

--------------------------------------------------------------------------------


 

the foregoing as aforesaid in respect of Hill International (Syria) LLC) or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
Anti-Terrorism Law or Sanction.

 

(e)           None of the International Loan Parties, none of their
Subsidiaries, none of the respective officers, directors, brokers or agents of
it or any their Subsidiaries or the Permitted Management Shareholders, and, to
their knowledge after reasonable due diligence, none of their respective
Affiliates and none of the respective officers, directors, brokers or agents of
any of their Affiliates acting or benefiting in any capacity in connection with
the Loans, has taken or will take any action in furtherance of an offer,
payment, promise to pay, or authorization or approval of the payment or giving
of money, Property, gifts or anything else of value, directly or indirectly, to
any “government official” (including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office) to influence official action or secure an improper advantage; and each
of it, its Subsidiaries and its Affiliates have conducted their respective
businesses in compliance with Anti-Corruption Laws and have instituted and
maintain and will continue to maintain policies and procedures designed to
promote and achieve compliance with such Anti-Corruption Law and with the
representation and warranty contained herein.

 

(f)            None of the International Loan Parties, none of their
Subsidiaries, none of the respective officers, directors, brokers or agents of
it or any their Subsidiaries or the Permitted Management Shareholders, and, to
their knowledge after reasonable due diligence, none of their respective
Affiliates and none of the respective officers, directors, brokers or agents of
any of their Affiliates acting or benefiting in any capacity in connection with
the Loans, is a Sanctioned Person (other than as set forth in clause (g) in
respect of Hill International (Syria) LLC).

 

(g)           (i) Hill International (Syria) LLC has taken all such actions and
executed all such documents and instruments that are commercially reasonable to
cause it to wind up or dissolve itself under all applicable Requirements of Law;
(ii) Hill International (Syria) LLC has discontinued all of its operations; and
(iii) Schedule 4.18 is a complete and correct description of all business
conducted by any of the Parent and its Subsidiaries in Syria, all offices of any
of the Parent and its Subsidiaries in Syria, and each Subsidiary of the Parent
that is organized in Syria.

 

Section 4.19          Use of Proceeds.  The Borrower will use the proceeds of
the Loans only for the purposes set forth in Section 7.9.

 

Section 4.20          Indebtedness; Liens.

 

(a)           Schedule 8.1 sets forth (i) all Indebtedness owing by the Parent
or any of its Subsidiaries to the Parent or any of its Subsidiaries existing as
of August 31, 2014 and (ii) all other Indebtedness of the Parent and its
Subsidiaries as of the date immediately preceding the Execution Date; in each
case showing the aggregate amount thereof and the name of the respective debtors
and the Parent (or Subsidiary) which directly or indirectly has outstanding a
contingent obligation in respect of such Indebtedness.

 

74

--------------------------------------------------------------------------------


 

(b)           Schedule 8.2 is a complete and correct list of each Lien covering
any Property of any of the Parent or any of its Subsidiaries that are U.S. Loan
Parties or “International Loan Parties” as defined in the International Credit
Agreement, as of the Execution Date, and the aggregate Indebtedness secured (or
that may be secured) by each such Lien and the Property covered by each such
Lien is correctly described in Schedule 8.2.

 

Section 4.21          Immunity.  Each International Loan Party is subject to
civil and commercial law of the Specified Jurisdictions with respect to its
International Secured Obligations under this Agreement and each other
International Loan Document to which it is a party.  The execution, delivery and
performance by the International Loan Parties of the International Loan
Documents to which it is a party constitutes private and commercial acts rather
than public or governmental acts under the laws of each Specified Jurisdiction. 
No International Loan Parties or any of its respective Property is entitled to
any right of immunity in any Specified Jurisdiction from suit, court
jurisdiction, judgment, attachment (whether before or after judgment), set-off
or execution of a judgment or from any other legal process or remedy relating to
its respective International Secured Obligations under this Agreement or any
other International Loan Document to which it is a party.

 

Section 4.22          Availability and Transfer of Foreign Currency.  Each
International Loan Party has obtained all foreign exchange control approvals or
other authorizations in each Specified Jurisdiction as are required to assure
the availability of Dollars or Euros, as applicable, to the extent necessary to
enable each International Loan Party to perform all of its obligations under
each Loan Document to which it is a party in accordance with the terms thereof. 
There are no restrictions or requirements (exclusive of currency devaluations)
currently in effect in any Specified Jurisdiction that limit the availability or
transfer of foreign exchange in a manner that would adversely affect the
performance by the International Loan Parties of their respective obligations
under this Agreement or any other International Loan Document, except in respect
payments on Receivables eligible to be included in the computation of the
International Revolving Borrowing Base pursuant to Section 2.3(a)(i) in an
aggregate amount not exceeding €1,200,000 or pursuant to Section 2.3(a)(ii) in
an aggregate amount not exceeding €10,000,000.

 

Section 4.23          Center of Main Interests and Establishments.  For the
purposes of The Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings (for purposes of this Section 4.23, the “Regulation”),
the center of main interest for any International Loan Party incorporated in the
European Union (as that term is used in Article 3(1) of the Regulation) is
situated in such entity’s jurisdiction of incorporation and such entity has no
“establishment” (as that term is used in Article 2(h) of the Regulations) in any
other jurisdiction.

 

Notwithstanding anything contained herein to the contrary, for purposes of this
Article 4, all reference to Subsidiaries and International Loan Parties shall
exclude any and all Immaterial Subsidiaries other than to the extent a
particular provision refers to such Persons on a Consolidated basis or on a
“taken as a whole” basis.

 

75

--------------------------------------------------------------------------------


 

ARTICLE 5
FINANCIAL COVENANTS

 

Each of the Parent and the Borrower jointly and severally covenants and agrees
that, on and after the Execution Date and so long as any Commitment or the Loans
are outstanding and until the International Secured Obligations are paid in full
(other than contingent indemnification claims and other than L/C Obligations and
any related obligations hereunder or under any of the other International Loan
Documents in respect in any Letters of Credit outstanding after the Scheduled
Maturity Date, provided that the Borrower is in compliance with the provisions
of Section 2.4(k) relating thereto):

 

Section 5.1            Maximum Consolidated Net Leverage Ratio.  The Parent and
its Subsidiaries shall not have, commencing with the Fiscal Quarter ended
December 31, 2014, a Consolidated Net Leverage Ratio greater than the maximum
ratio set forth opposite the last day of any Fiscal Quarter set forth below for
the Test Period then-ended:

 

FISCAL QUARTER ENDING

 

MAXIMUM CONSOLIDATED NET
LEVERAGE RATIO

 

December 31, 2014

 

3.50

 

March 31, 2015

 

3.50

 

June 30, 2015

 

3.50

 

September 30, 2015

 

3.25

 

December 31, 2015

 

3.25

 

March 31, 2016

 

3.00

 

June 30, 2016

 

3.00

 

September 30, 2016

 

2.75

 

December 31, 2016

 

2.75

 

March 31, 2017

 

2.50

 

June 30, 2017

 

2.50

 

September 30, 2017

 

2.25

 

December 31, 2017

 

2.25

 

March 31, 2018

 

2.00

 

June 30, 2018

 

2.00

 

September 30, 2018

 

2.00

 

December 31, 2018

 

2.00

 

Thereafter

 

1.75

 

 

Section 5.2            Excess Account Concentration.  If, as of the last day of
any Fiscal Quarter of the Borrower, either (a) the Receivables of the Parent and
its Subsidiaries payable by all Clients located in any country not set forth in
Schedule 6.1(g) (other than the United Arab Emirates) that are more than 120
days old (relative to the invoice date), constitute more than 10% of the total
outstanding Receivables of the Parent and its Subsidiaries or (b) the
Receivables of the Parent and its Subsidiaries payable by all Clients located in
the United Arab Emirates that are more than 120 days old(relative to the invoice
date) constitute more than 14% of the total

 

76

--------------------------------------------------------------------------------


 

outstanding Receivables of the Parent and its Subsidiaries, then, the provisions
of Section 2.9(c) shall become applicable (without duplication if such default
rate is already in effect); provided that, in each case, the Receivables payable
by Clients located in Libya that exist as of the Execution Date shall be
excluded for all purposes of this Section 5.2; provided, further, that the
determination of the relevant percentages in this Section 5.2 shall be based
upon the Compliance Certificate relating to the relevant determination date and
compliance with clause (a) and (b) shall be tested on a quarterly basis.  In any
event, the implementation of Section 2.9(c) pursuant to this Section 5.2 shall
only apply so long as (x) the Receivables exceed the relevant limits set forth
in Section 5.2(a) or (b), as applicable, and (y) the Parent has not obtained
political risk insurance (including from the United States Export Import Bank or
the Overseas Private Investment Corporation) reasonably acceptable to the
Administrative Agent insuring the amount of such Receivables in excess of
relevant percentages referred to in this Section 5.2.  For avoidance of doubt,
the Parent’s failure to comply with this Section 5.2 shall not constitute an
Event of Default.

 

ARTICLE 6
REPORTING COVENANTS

 

Each of the Parent and the Borrower jointly and severally covenants and agrees
that, on and after the Execution Date and so long as any Commitment or the Loans
are outstanding and until the International Secured Obligations are paid in full
(other than contingent indemnification claims and other than L/C Obligations and
any related obligations hereunder or under any of the other International Loan
Documents in respect in any Letters of Credit outstanding after the Scheduled
Maturity Date provided that the Borrower is in compliance with the provisions of
Section 2.4(k) relating thereto):

 

Section 6.1            Financial Statements.  The Parent shall deliver to the
Administrative Agent each of the following:

 

(a)           Monthly Reports.  As soon as available, and in any event within 30
days after the end of each of the first two fiscal months of each Fiscal
Quarter, the Consolidated unaudited balance sheet of the Parent and its
Subsidiaries as of the close of such month and related Consolidated statement of
operations for such fiscal month and that portion of the Fiscal Year ending as
of the close of such fiscal month, setting forth in comparative form the figures
for the corresponding period in the prior Fiscal Year (the “Monthly Report”), in
each case certified by a Responsible Officer of the Parent as fairly presenting
in all material respects the Consolidated financial position and results of
operations of the Parent and its Subsidiaries as at the dates indicated and for
the periods indicated in accordance with the Accounting Principles (subject to
the absence of footnote disclosure and normal year-end audit adjustments).

 

(b)           Quarterly Reports.  As soon as available, and in any event within
45 days after the end of each Fiscal Quarter (other than the last Fiscal
Quarter) of each Fiscal Year, the Consolidated unaudited balance sheet of the
Parent and its Subsidiaries as of the close of such Fiscal Quarter and related
Consolidated statements of operations and cash flow for such Fiscal Quarter and
that portion of the Fiscal Year ending as of the close of such Fiscal Quarter,
setting forth in comparative form the figures for the corresponding period in
the prior Fiscal Year (the “Quarterly Report”), in each case certified by a
Responsible Officer of the Parent as fairly

 

77

--------------------------------------------------------------------------------


 

presenting in all material respects the Consolidated financial position, results
of operations and cash flow of the Parent and its Subsidiaries as at the dates
indicated and for the periods indicated in accordance with the Accounting
Principles (subject to the absence of footnote disclosure and normal year-end
audit adjustments).

 

(c)           Annual Reports.  As soon as available, and in any event within 90
days after the end of each Fiscal Year, the Consolidated balance sheet of the
Parent and its Subsidiaries as of the end of such year and related Consolidated
statements of operations, stockholders’ equity and cash flow for such Fiscal
Year, each prepared in accordance with the Accounting Principles, together with
a certification by an independent registered accounting firm reasonably
acceptable to the Administrative Agent that (i) such Consolidated financial
statements fairly present in all material respects the Consolidated financial
position, results of operations and cash flow of the Parent and its Subsidiaries
as at the dates indicated and for the periods indicated therein in accordance
with the Accounting Principles without qualification as to the scope of the
audit or as to going concern and without any other similar qualification and
(ii) in the course of the regular audit of the businesses of the Parent and its
Subsidiaries, which audit was conducted in accordance with the standards of the
United States’ Public Company Accounting Oversight Board, such accounting firm
have obtained no knowledge that a Default in respect of Section 5.1 is
continuing or, if in the opinion of such accounting firm such a Default is
continuing, a statement as to the nature thereof.

 

(d)           Compliance Certificate.  Together with each delivery of any
financial statement pursuant to clause (b) or (c) above (with the exception of
the Quarterly Report for the last quarter of the Fiscal Year), a Compliance
Certificate duly executed on behalf of the Parent by a Responsible Officer of
the Parent that, among other things, (i) demonstrates the calculations used in
determining Excess Cash Flow if such Compliance Certificate is delivered with
the financial statements pursuant to clause (b) or (c) above, (ii) demonstrates
compliance with Sections 5.1 and 5.2 as at the last day of the relevant Test
Period, (iii) states that no Default is continuing as of the date of delivery of
such Compliance Certificate or, if a Default is continuing, states the nature
thereof and the action that the Parent proposes to take with respect thereto,
(iv) attaches an updated Schedule 4.8B, current as of the date of delivery of
such Compliance Certificate, (v) attaches an updated Accounts Report, current as
of the last day of the Fiscal Quarter for which of such Compliance Certificate
has been delivered, and (vi) sets forth the calculation of the International
Revolving Borrowing Base as of last day of the Fiscal Quarter for which such
Compliance Certificate has been delivered, in accordance with the definition of
“International Revolving Borrowing Base” in Section 2.3 and that demonstrates
compliance with the International Revolving Borrowing Base eligibility for the
immediately preceding Fiscal Quarter.

 

(e)           Corporate Chart and Other International Collateral Updates.  As
part of the Compliance Certificate delivered pursuant to clause (d) above, each
in form and substance reasonably satisfactory to the Administrative Agent, a
certificate by a Responsible Officer of the Parent (on behalf of the Parent)
that (i) the Corporate Chart attached thereto (or the last Corporate Chart
delivered pursuant to this clause (e)) is correct and complete as of the date of
such Compliance Certificate, (ii) a list identifying in reasonable detail (which
shall in any event be consistent with the applicable information provided in
schedules to the International Loan Documents for similar matters) all Equity
Interests in, deposit accounts of, securities accounts of,

 

78

--------------------------------------------------------------------------------


 

commodities accounts of, or Receivables of any of the Parent or its Subsidiaries
created or acquired during the period that is subject of such Compliance
Certificate (it being understood that in respect of the Receivables of the
Parent and its Subsidiaries, the Parent may provide an updated Accounts Detail
Report), and (iii) complete and correct copies of all documents modifying any
term of any Constituent Document of the Parent or any of its Subsidiaries or
joint venture on or prior to the date of delivery of such Compliance Certificate
have been delivered to the Administrative Agent or are attached to such
certificate.

 

(f)            Perfection Progress Report.  Once per calendar month, and in any
event no later than the 15th day of each month (or if such day is not a Business
Day, the immediately preceding Business Day), the Parent shall deliver a
reasonably detailed report describing its progress in perfecting sufficient
Receivables pledged in favor of the International Collateral Agent for the
benefit of the International Secured Parties to permit the Commitments to be
fully utilized in accordance with Section 2.3(a).

 

(g)           Permitted Countries Report.  As soon as available, and in any
event within 30 days after the end of each Fiscal Quarter of each Fiscal Year, 
a certificate of a Responsible Officer of the Parent (on behalf of the Parent)
setting forth in reasonable detail the Receivables of the Parent or any of its
Subsidiaries payable from Persons located in the countries set  forth in
Schedule 6.1(g), together with an updated Schedule 6.1(g) or a certification
that the last Schedule 6.1(g) delivered pursuant to this clause (g) is correct
and complete as of the date of such certificate (it being understood that Parent
may update such schedule from time to time in form reasonably acceptable to the
Administrative Agent).

 

(h)           Annual Budget.  Within 60 days after the end of each Fiscal Year,
an annual budget of the Parent and its Subsidiaries in reasonable detail and
form and substance reasonably acceptable to the Administrative Agent for the
current Fiscal Year.

 

Section 6.2            Other Events.  The Parent shall give the Administrative
Agent notice of each of the following promptly (and in any event within five
Business Days) after any Responsible Officer of Parent or any of its
Subsidiaries has knowledge of it:  (a)(i) any Default and (ii) any event that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, specifying, in each case, the nature and anticipated
effect thereof and any action proposed to be taken in connection therewith, (b)
any Excess Date, and (c) the commencement of, or any material development (in
the reasonable judgment of the Borrower) in, any action, investigation, suit,
arbitration, proceeding, audit, claim, demand, order or dispute with, by or
before any Governmental Authority affecting the Parent or any of its
Subsidiaries or any Property of the Parent or any of its Subsidiaries that
(i) seeks injunctive or similar relief, (ii) in the reasonable judgment of the
Parent, exposes it or any of its Subsidiaries to liability in an aggregate
amount in excess of $500,000 or (iii) either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

Section 6.3            ERISA Matters.  The Parent shall give the Administrative
Agent (a) on or prior to any filing by any International Loan Party of any
notice of intent to terminate any Title IV Plan, or promptly (and in any event
within 10 days) upon becoming aware of any such filing by an ERISA Affiliate, a
copy of such notice, (b) promptly, and in any event within ten days, after any
Responsible Officer of any International Loan Party knows that a request for a

 

79

--------------------------------------------------------------------------------


 

minimum funding waiver under Section 412 of the Code has been filed with respect
to any Title IV Plan or Multiemployer Plan, a notice describing such waiver
request and any action that any ERISA Affiliate has taken or proposes to take
with respect thereto, together with a copy of any notice filed with the PBGC or
the IRS pertaining thereto and (c) promptly, and in any event within 15 days
after any Responsible Officer of any International Loan Party knows or should
have known that any ERISA Event has occurred, a certificate of the chief
financial officer of the Parent (on behalf of the Parent) describing such ERISA
Event and the action, if any, proposed to be taken with respect to such ERISA
Event and a copy of any notice filed with the PBGC or the IRS pertaining to such
ERISA Event and any notices received by the relevant International Loan Party
from the PBGC or any other Governmental Authority with respect thereto.

 

Section 6.4            Environmental Matters.

 

The Parent shall provide to the Administrative Agent notice of each of the
following promptly (and in any event within five Business Days) after any
Responsible Officer of the Parent obtains knowledge thereof (and, upon
reasonable request of the Administrative Agent, documents and information in
connection therewith): (i) that any International Loan Party is or may be liable
to any Person as a result of a Release or threatened Release that, either
individually or in the aggregate, would  reasonably be expected to result in a
Material Adverse Effect; (ii) the receipt by any International Loan Party of any
notice of violation of or potential liability under, or knowledge by such
International Loan Party that there exists a condition that would reasonably be
expected to result in a violation of or liability under, any Environmental Law,
except for violations and liabilities the consequence of which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect; and (iii) the commencement of any judicial or
administrative proceeding or investigation alleging a violation of or liability
under any Environmental Law, that, either individually or in the aggregate,
would  reasonably be expected to result in a Material Adverse Effect.

 

Section 6.5            Other Information.  The Parent shall provide the
Administrative Agent with such other documents and information with respect to
the business, Property, condition (financial or otherwise), legal, financial or
corporate or similar affairs or operations of the Parent or any of its
Subsidiaries as the Administrative Agent or such Lender through the
Administrative Agent may from time to time reasonably request.

 

ARTICLE 7
AFFIRMATIVE COVENANTS

 

Each of the Parent and the Borrower jointly and severally covenants and agrees
that, on and after the Execution Date and so long as any Commitment or the Loans
are outstanding and until the International Secured Obligations are paid in full
(other than contingent indemnification claims and other than L/C Obligations and
any related obligations hereunder or under any of the other International Loan
Documents in respect in any Letters of Credit outstanding after the Scheduled
Maturity Date provided that the Borrower is in compliance with the provisions of
Section 2.4(k) relating thereto):

 

Section 7.1            Maintenance of Corporate Existence.  The Parent will, and
will cause each other International Loan Party to, at all times preserve and
keep in full force and effect (a) its

 

80

--------------------------------------------------------------------------------


 

legal existence in the jurisdiction of incorporation, organization or formation,
and (b) all material rights, qualifications, licenses, permits, Governmental
Authorizations, intellectual property rights and franchises necessary to conduct
its business, except in the consummation of a transaction expressly permitted by
Section 8.4 or 8.7; provided, however, that in the case of the preceding clause
(b), no Person shall be required to preserve and keep in full force and effect
any such rights, qualifications, licenses, permits, Governmental Authorizations,
intellectual property rights or franchises, unless the lack of preservation and
the failure to keep in full force and effect thereof, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

Section 7.2            Compliance with Laws, Etc.  The Parent will, and will
cause each of its Subsidiaries to, comply with all applicable Requirements of
Law and permits, except (unless such failure relates to any Anti-Terrorism Laws,
Anti-Money Laundering Laws, Anti-Corruption Laws or Sanctions, in which case it
shall be in compliance in all respects) for such failures to comply that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 7.3            Payment of Obligations.  The Parent will, and will cause
each of its Subsidiaries to, pay all material Taxes, assessments, levies and
other governmental charges imposed upon it or any of its Properties or in
respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon, and all other material claims, liabilities and obligations
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its Properties, except where the failure to pay (on a timely basis or
otherwise) any of the foregoing could not reasonably be expected to have a
Material Adverse Effect, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that no such Tax, assessment, levy,
charge, claim, liability or obligation need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (i) adequate reserves or other appropriate provision, if
any, as shall be required in conformity with the Accounting Principles shall
have been made therefor and (ii) in the case of a Tax, assessment, charge,
claim, liability or obligation that has or may become a Lien against any of the
International Collateral, such Proceedings conclusively operate to stay the sale
of any portion of the International Collateral to satisfy such charge or claim.

 

Section 7.4            Maintenance of Property.  The Parent will, and will cause
each of its Subsidiaries to,  maintain and preserve in good working order and
condition, ordinary wear and tear, and casualty and condemnation excepted, all
of its material Property necessary in the conduct of its business, in each case
except as permitted by Section 8.4 or 8.7, and in all cases except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 7.5            Maintenance of Insurance.  The Parent will, and will
cause each of its Subsidiaries to, maintain or cause to be maintained, with
financially sound and reputable insurers, such insurance with respect to the
Properties and businesses of the Parent or any of its Subsidiaries as may
customarily be carried or maintained under similar circumstances by corporations
of established reputation engaged in similar businesses or owning similar
properties in the same general area and in any event all insurance required by
any of the International

 

81

--------------------------------------------------------------------------------


 

Security Documents, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for corporations similarly
situated in the industry in the same general area.

 

Section 7.6            Keeping of Books.  The Parent will, and will cause each
of its Subsidiaries to, keep proper books of record and account, in which full,
true and correct entries, in all material respects, shall be made in accordance
with the Accounting Principles and all other applicable Requirements of Law of
all financial transactions and the assets and business of the Parent or any of
its Subsidiaries, including establishing a system reasonably satisfactory to the
Lenders that identifies each Receivable by Client and accurately associates each
payment in respect of any Receivable with the respective invoice related
thereto.

 

Section 7.7            Access to Books and Property; Lender Meetings.  The
Parent will, and will cause each of its Subsidiaries to, permit the
Administrative Agent and the International Collateral Agent, no more than two
times per calendar year in the aggregate between such Agents (unless a Default
shall have occurred and is continuing, in which case, as often as requested and
at the expense of the Parent), at any reasonable time during normal business
hours and with reasonable advance notice (except that, during the continuance of
a Default, no such notice shall be required) to (a) visit and inspect the
Property of the Parent or any of its Subsidiaries and examine and make copies of
and abstracts from, the corporate (and similar), financial, operating and other
books and records of the Parent or any of its Subsidiaries, (b) discuss the
affairs, finances and accounts of the Parent or any of its Subsidiaries with any
officer or director of the Parent or any of its Subsidiaries, and (c) hold a
meeting (at a mutually agreeable location and time or, at the option of
Administrative Agent, by conference call) with Lenders, the Parent or any of its
Subsidiaries regarding the items in the foregoing clause (b).

 

Section 7.8            Environmental Compliance.  The Parent will, and will
cause each of its Subsidiaries to, comply with, and maintain its real Property,
whether owned, leased, subleased or otherwise operated or occupied, in
compliance with, all applicable Environmental Laws (including by implementing
any Remedial Action necessary to achieve such compliance or that is required by
orders and directives of any Governmental Authority), except for failures to
comply that, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

 

Section 7.9            Use of Proceeds.

 

The proceeds of the Loans made on the Closing Date shall be used by the Borrower
solely to (a) to fund any original issue discount and upfront fees payable under
the Fee Letter, and (b) for the replacement, backstopping of or cash
collateralization of any existing letters of credit of the Borrower set forth in
Schedule 8.1.  The proceeds of Loans made after the application of such proceeds
as set forth in the foregoing sentence or after the Closing Date shall be used
by the Borrower and its Subsidiaries for working capital and general corporate
purposes and for any other purpose not prohibited by the International Loan
Documents.  No International Loan Party shall use any proceeds of any Loan
extended hereunder to purchase or carry margin stock (within the meaning of
Regulation U of the Federal Reserve Board) in contravention of Regulation T, U
or X of the Federal Reserve Board.

 

82

--------------------------------------------------------------------------------


 

Section 7.10          Additional Guaranties.

 

(a)           Execution of Guaranty Documents.  If at any time the Parent elects
that a Subsidiary become an International Loan Party or a “Grantor” under the
International Guaranty and Security Agreement or any Person becomes a Subsidiary
(other than an Excluded Subsidiary or Immaterial Subsidiary) of an International
Loan Party after the Execution Date, then the Parent will promptly (but in any
event no later than 10 days after the occurrence of such event) notify
Administrative Agent of that fact and cause such Subsidiary to execute and
deliver to Administrative Agent a counterpart of each of the International
Guaranty and Security Agreement and the Intercreditor Agreement and to comply
with the following subparagraph (b)

 

(b)           Subsidiary Constituent Documents, Legal Opinions, Etc.  Promptly
on request and at any time from time to time, to the extent reasonably requested
by Administrative Agent, the Parent shall take all such further actions and
execute all such further documents and instruments that are necessary or, in the
reasonable opinion of Administrative Agent, desirable to cause such relevant
Subsidiary to become a Guarantor under the International Guaranty and Security
Agreement or evidence the binding nature of such obligations, including the
delivery of the following together with any International Loan Documents
delivered pursuant to this Section 7.10: (i) certified copies of the Constituent
Documents of any new Subsidiary referred to in Section 7.10(a), together with a
good standing certificate (to the extent such concept is applicable in the
relevant jurisdiction) from the Secretary of State or similar Governmental
Authority of the jurisdiction of its incorporation, organization or formation
and, to the extent generally available, a certificate or other evidence of good
standing as to payment of any applicable franchise or similar Taxes from the
appropriate taxing authority of such jurisdiction, each to be dated a recent
date prior to their delivery to Administrative Agent, (ii) a certificate
executed by the secretary or similar officer of such Subsidiary as to (A) the
fact that the attached resolutions of the governing body of such Subsidiary
approving and authorizing the execution, delivery and performance of such
International Loan Documents are in full force and effect and have not been
modified or amended and (B) the incumbency and signatures of the officers of
such Subsidiary executing such International Loan Documents and (iii) a
favorable opinion of counsel to such Subsidiary, in form and substance
reasonably satisfactory to Administrative Agent and its counsel, as to (A) the
due organization and good standing of such Subsidiary, (B) the due
authorization, execution and delivery by such Subsidiary of such International
Loan Documents, and (C) the enforceability of such International Loan Documents
against such Subsidiary.

 

Section 7.11          Deposit Accounts; Securities Accounts and L/C Cash
Collateral Account.

 

(a)           Within 30 days after the Execution Date, the Parent will cause
each Subsequent International Loan Party to (i) execute and deliver to
Administrative Agent a counterpart of this Agreement, the International Guaranty
and Security Agreement and the Intercreditor Agreement and (ii) take each such
action and deliver each such document as may be requested pursuant to Section
7.10(b) by the Administrative Agent from the Parent seeking to cause a
Subsidiary to become a Guarantor under the International Guaranty and Security
Agreement.

 

(b)           The Parent will, and will cause each of the International Loan
Parties to, ensure that such International Loan Party owns each of the
Receivables purported to be owned

 

83

--------------------------------------------------------------------------------


 

by it, free and clear of all Liens (except, in the case of any Receivables
purported to constitute International Collateral, for such Liens so specified in
the International Security Documents, and, in any other case, for Permitted
Liens), in its own name and not in the name of any nominee or other Person.

 

(c)           The Administrative Agent shall not have any responsibility for, or
bear any risk of loss of, any investment or income of any funds in any L/C Cash
Collateral Account.  From time to time after funds are deposited in any L/C Cash
Collateral Account, the Administrative Agent may apply funds then held in such
L/C Cash Collateral Account to the payment of International Secured Obligations
in accordance with Section 2.12.  Neither the Parent nor any of its Subsidiaries
and no Person claiming on behalf of or through the Parent or any of its
Subsidiaries shall have any right to demand payment of any funds held in any L/C
Cash Collateral Account at any time prior to the termination of all Commitments
and the payment in full of all International Secured Obligations (other than
contingent indemnification obligations and obligations under any Secured Hedging
Agreement, in each case, for which no claim has been made) and the termination
of all outstanding Letters of Credit.

 

Section 7.12          Further Assurances.

 

(a)           The Parent will, and will cause each of its Subsidiaries (as
applicable) to, duly execute and deliver, or cause to be duly executed and
delivered, at the cost and expense of the Parent, (1) within 10 Business Days of
the Closing Date, the International Borrower Dutch First Ranking Deed of Pledge,
the International Borrower Dutch Second Ranking Deed of Pledge, the Parent Dutch
Deed of Pledge, the BVI Deed of Pledge, the English Subsidiary Debenture
(including an opinion of CMS Derks Star Busmann N.V., Dutch counsel to the
International Loan Parties as to such Dutch law security agreements), and (2)
within 45 days of the Closing Date, the Saudi Account Agreements.

 

(b)           In respect of the International Collateral constituting the
Property that is the subject of the agreements, documents and instruments
referenced in Section 7.12(a), the Parent will, and will cause each of its
Subsidiaries to, within 20 days (or 45 days in the case of any Saudi Account
Agreements) after the Closing Date, file, register, deliver or record such
documents and instruments, including financing statements, as required by law or
reasonably requested by the Administrative Agent to be entered into to perfect
the Lien in such International Collateral in accordance with the provisions
hereof and the International Security Documents, with the priority required by
the International Security Documents; provided that in respect of any document
referred to in Section 7.12(a), such 20-day (or 45-day) period shall commence on
the date such document is duly executed and delivered by each party thereto
during the 10 Business Day period referred to in such section; provided,
further, that if the Parent and its Subsidiaries shall have taken all actions
reasonably requested by the Administrative Agent to perfect the Lien in such
International Collateral but the completion of the relevant perfection process
has not yet occurred, then such 20-day (or 45-day) period shall be automatically
extended by an additional 60 days.

 

(c)           Except as otherwise provided in clause (a) or clause (b) or in any
International Loan Document, the Parent will, and will cause each of its
Subsidiaries to, (i) upon the request of the Administrative Agent, duly execute
and deliver, or cause to be duly executed

 

84

--------------------------------------------------------------------------------


 

and delivered, at the cost and expense of the Parent, such further instruments
as may be necessary or desirable in the reasonable judgment of the
Administrative Agent to carry out the provisions and purposes of this Agreement
and the other International Loan Documents, and (ii) upon the request of the
Administrative Agent, promptly execute and deliver or cause to be executed and
delivered, at the cost and expense of the Parent, such further instruments as
may be appropriate in the reasonable judgment of the Administrative Agent, to
provide the International Collateral Agent a valid (A) first lien security
interest for the benefit of the First Lien International Secured Parties and (B)
second lien security interest for the benefit of the Second Lien International
Secured Parties in the International Collateral, and any and all documents
(including the execution, amendment or supplementation of any financing
statement and continuation statement or other statement) for filing under the
provisions of the UCC and the rules and regulations thereunder, or any other
applicable Requirement of Law, and perform or cause to be performed such other
ministerial acts which are reasonably necessary or advisable, from time to time
as requested by the Administrative Agent, in order (in respect of this clause
(ii)) to grant and maintain in favor of the International Collateral Agent for
the benefit of International Secured Parties, the Lien in the International
Collateral contemplated hereunder and under the other International Loan
Documents with the priority required by the International Security Documents.

 

(d)           The Borrower will cause to be delivered to the Administrative
Agent within 10 Business Days of the Closing Date a legal opinion, addressed to
the Lead Arranger, Administrative Agent, the L/C Issuers and the Lenders, in
form and substance reasonably satisfactory to the Administrative Agent, of each
of (i) Lupicinio International Law Firm, Spanish counsel to the International
Loan Parties, which shall include an opinion as to the absence of any conflicts
with, any contravention of, any default or breach under, and any circumstance 
in connection with the execution, delivery and performance of the International
Loan Documents resulting in or permitting the termination or acceleration of,
material Contractual Obligations binding on Hill International (Spain) S.A.,
(ii) William Dengler, as General Counsel to the Parent, covering solely a
similar absence of conflicts with respect to each other Material Subsidiary of
the Parent and the Borrower, (iii) Hatem Abbas Ghazzawi & Co, Saudi Arabian
counsel to the International Loan Parties (except that such opinion may be
delivered within 45 days of the Closing Date) and (iv) Milbank, Tweed, Hadley &
McCloy LLP, English counsel to the Lead Arranger.

 

Section 7.13          Performance of Obligations.  The Parent will, and will
cause each of its Subsidiaries to, perform all of its obligations under the
terms of each mortgage, indenture, security agreement, loan agreement and each
other Contractual Obligation by which it or any of its Properties is bound,
except such non-performances as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Parent will take
all actions necessary to ensure that the International Secured Obligations will
rank pari passu (or superior) in priority of payment with all of its existing
and future unsecured and unsubordinated obligations of each International Loan
Party, except for obligations mandatorily preferred by applicable Requirements
of Law.

 

Section 7.14          Other Matters.  As soon as reasonably practicable, and in
any event within 90 days of the Closing Date, the Parent will deliver evidence
in form and substance reasonably satisfactory to the Administrative Agent that
either (a) the Parent has replaced the Borrower as

 

85

--------------------------------------------------------------------------------


 

guarantor for the Marfin Bank Letter of Credit Overdraft Facility (the “Marfin
Facility”), between Marfin Bank of Romania and the Borrower, and no Subsidiary
of the Parent shall remain an obligor under such facility; or (b) the guarantee
provided by the Borrower to such facility shall have been reduced to, or a
replacement facility guaranteed by the Borrower shall have been entered into
that replaces the Marfin Facility in its entirety, in each case in an amount not
exceeding €3,750,000 and no other Subsidiary of the Parent shall be an obligor
under such facility.

 

Section 7.15          Material Subsidiaries.  The Compliance Certificate
required in Section 6.1(d)  delivered by the Parent to the Administrative Agent
shall include a list of all Material Subsidiaries as of the last day of the
Fiscal Quarter most recently ended (and specifying the percentage of
Consolidated Total Assets and Consolidated gross revenues represented by each
such Material Subsidiary (calculated in accordance with the definition of
“Material Subsidiaries” and this Section 7.15)) so that as of the last day of
any Fiscal Quarter for the most recently ended Test Period, (a) the revenues of
all such designated Material Subsidiaries, in the aggregate with the Parent and
all other Material Subsidiaries, account for or contribute at least 80% of
Consolidated gross revenues of the Parent and its Subsidiaries as of such date
and (b) such list includes each Subsidiary the assets of which were at least 5%
of the Consolidated gross revenues or at least 5% of the Consolidated Total
Assets of the Parent and its Subsidiaries as of such date. In absence of a
different designation by the Parent on any subsequent date, the designation of
Material Subsidiaries most recently made by the Parent shall continue in effect.
Notwithstanding anything herein to the contrary, no Subsidiary of the Parent
designated at any time as a Material Subsidiary may have its designation
removed, released, revoked or modified without the prior consent of all the
Lenders, other than (x) pursuant to a merger, consolidation or amalgamation
subject to Section 8.7 or (y) any Subsidiary not required to be included as a
Material Subsidiary pursuant to the first sentence of this Section 7.15.

 

Notwithstanding anything contained herein to the contrary, for purposes of this
Article 7, all reference to Subsidiaries and International Loan Parties shall
exclude any and all Immaterial Subsidiaries other than to the extent a
particular provision refers to such Persons on a Consolidated basis or on a
“taken as a whole” basis.

 

ARTICLE 8
NEGATIVE COVENANTS

 

Each of the Parent and the Borrower jointly and severally covenants and agrees
that, on and after the Execution Date and so long as any Commitment or the Loans
are outstanding and until the International Secured Obligations are paid in full
(other than contingent indemnification claims and other than L/C Obligations and
any related obligations hereunder or under any of the other International Loan
Documents in respect in any Letters of Credit outstanding after the Scheduled
Maturity Date provided that the Borrower is in compliance with the provisions of
Section 2.4(k) relating thereto):

 

Section 8.1            Indebtedness.  The Parent will not, and will not permit
any of its Subsidiaries to, directly or indirectly, incur or otherwise remain
liable with respect to or responsible for, any Indebtedness except for any of
the following:

 

86

--------------------------------------------------------------------------------


 

(a)           the International Secured Obligations;

 

(b)           Indebtedness set forth on Schedule 8.1, together with any
Permitted Refinancing of any Indebtedness permitted under this Section 8.1 in
reliance upon this clause (b);

 

(c)           Indebtedness consisting of Capitalized Lease Obligations and
purchase money Indebtedness, in each case incurred by the Parent or any of its
Subsidiaries to finance the acquisition, repair, improvement or construction of
fixed or capital assets of the Parent or such Subsidiary; provided, however,
that the aggregate outstanding principal amount of all such Indebtedness and
Permitted Refinancings thereof does not exceed $1,500,000 at any time (each
measured at the time such acquisition, repair, improvement or construction is
made);

 

(d)           Indebtedness in the form of intercompany loans or advances
(including any amounts referenced in Section 8.3(j)(i)) owing to the Parent or
any Subsidiary of the Parent, but only to the extent the same constitutes an
Investment permitted under Section 8.3 in respect of the lender thereof;

 

(e)           the U.S. Secured Obligations; provided that at no time shall the
aggregate outstanding principal amount and aggregate commitments under the U.S.
Credit Agreement exceed $195,000,000;

 

(f)            Indebtedness consisting of the endorsement of negotiable
instruments in the ordinary course of business;

 

(g)           Indebtedness expressly contemplated by Section 7.14;

 

(h)           secured Indebtedness of the Foreign Subsidiaries of the Parent in
an aggregate (as to all such Subsidiaries) amount not to exceed $2,500,000 at
any time in addition to any amounts under clause (b) of this Section 8.1;

 

(i)            Indebtedness (i) of any Person assumed by the Parent or one or
more of its Subsidiaries in connection with a Permitted Acquisition, (ii) of any
Person that becomes a Subsidiary of the Parent as a result of a Permitted
Acquisition or Investment permitted under Section 8.3 and in existence on the
date of such Permitted Acquisition or Investment, or (iii) comprised of earnout
obligations, deferred compensation and other similar arrangements in connection
with Permitted Acquisitions; provided that (A) in the case of subclauses (i) and
(ii) above, (x) such Indebtedness is not created in contemplation of such
Permitted Acquisition or Investment, and (y) such Indebtedness is secured only
by assets acquired in such Permitted Acquisition or Investment and the only
obligors in respect of such Indebtedness shall be those Persons who were
obligors in respect thereof prior to such Permitted Acquisition or Investment,
(B) in the case of subclause (iii) above, such Indebtedness is unsecured, and
(C) the aggregate principal amount of Indebtedness permitted under this clause
(i), shall not exceed $5,000,000 at any time outstanding, and any Permitted
Refinancing of any such Indebtedness;

 

(j)            Indebtedness incurred in the ordinary course of business
consisting of cash management obligations and other Indebtedness in respect of
netting services, overdraft protection, payment card and similar arrangements;

 

87

--------------------------------------------------------------------------------


 

(k)           Indebtedness consisting of Interest Rate Contracts and foreign
exchange Hedging Agreements entered into for non-speculative purposes;

 

(l)            Indebtedness consisting of Guaranty Obligations of Indebtedness
permitted under this Section 8.1; or

 

(m)          additional unsecured Indebtedness of the Parent or any of its
Subsidiaries not permitted by any of the other clauses of this Section 8.1 in
the aggregate principal amount not to exceed $5,000,000 at any time.

 

provided that the Borrower will not incur or suffer to exist any Indebtedness
other than Indebtedness that is necessary to fund the maintenance of its
corporate existence and Indebtedness permitted pursuant to the foregoing clause
(g), or Indebtedness permitted under clauses (b) or (d) owing from time to time
to the Parent or any other Subsidiary of the Parent.

 

Section 8.2            Liens.  The Parent will not, and will not permit any of
its Subsidiaries to, incur, maintain or suffer to exist any Lien upon or with
respect to any of its Property, whether now owned or hereafter acquired, or
assign any right to receive income or profits, except for any of the following
(each, a “Permitted Lien”):

 

(a)           Liens created pursuant to the International Loan Documents;

 

(b)           Liens on the U.S. Collateral securing the U.S. Secured Obligations
pursuant to the terms of the U.S. Loan Documents;

 

(c)           Customary Permitted Liens;

 

(d)           Liens securing obligations under Interest Rate Contracts and
foreign exchange Hedging Agreements, in each case entered into for
non-speculative purposes;

 

(e)           Liens existing on the Execution Date and set forth on Schedule 8.2
or securing any Permitted Refinancing thereof; provided that the principal
amount of Indebtedness secured thereby (e.g., Indebtedness existing on the
Execution Date or incurred subsequent to the Execution Date under any credit
agreement or facility as in effect on the Execution Date and set forth on
Schedule 8.1, together with any Permitted Refinancing) is not increased; and
provided, further, that such Liens do not attach to or cover any Property with a
cumulative fair market value greater than such Property secured by such Liens on
the Execution Date (including after-acquired Property affixed or incorporated
into such Property to the extent such Liens would attach to or cover such
Property immediately prior to the Execution Date);

 

(f)            Liens on the Property of the Parent or any of its Subsidiaries
securing Indebtedness permitted hereunder in reliance upon Section 8.1(c);
provided, however, that (i) such Liens exist prior to the acquisition of, or
attach substantially simultaneously with, or within 90 days after, the
acquisition, repair, improvement or construction of, such Property financed,
whether directly or through a Permitted Refinancing, by such Indebtedness and
(ii) such Liens do not extend to any Property of the Parent or any of its
Subsidiaries other than the Property acquired or built, or the improvements or
repairs, financed, whether directly or through a Permitted Refinancing, by such
Indebtedness;

 

88

--------------------------------------------------------------------------------


 

(g)           Liens (a) assumed by Parent and/or one or more of its Subsidiaries
in connection with a Permitted Acquisition or (b) on assets of a Person that
becomes a Subsidiary of Parent after the date of this Agreement in a Permitted
Acquisition or as a result of an Investment otherwise permitted under
Section 8.3, provided, however, (x) that such Liens exist at the time such
Person becomes a Subsidiary or such asset is acquired and are not created in
contemplation of such acquisition or Investment and, in any event, do not secure
Indebtedness other than that assumed pursuant to Section 8.1(i) at the time of
such Permitted Acquisition or Investment or attach to or encumber the assets of
any other U.S. Loan Party or its Subsidiaries and (y) the aggregate amount of
Indebtedness secured by all Liens pursuant to this Section 8.2(g) shall not
exceed the amount set forth in clause (iii) to the proviso to Section 8.1(i);

 

(h)           Liens on any property of the Parent or any of its Subsidiaries not
otherwise permitted by any of the other clauses of this Section 8.2 securing any
of their Indebtedness or their other liabilities; provided, however, that the
aggregate outstanding principal amount of all such Indebtedness and other
liabilities shall not exceed $1,000,000 at any time;

 

(i)            Liens arising from the filing of precautionary uniform commercial
code financing statements with respect to any lease permitted by this Agreement;

 

(j)            Liens relating to pooled deposit or sweep accounts of the Parent
or any of its Subsidiaries to permit satisfaction of overdraft or similar
obligations in each case in the ordinary course of business and not prohibited
under the International Loan Documents;

 

(k)           pledges or deposits of cash and Cash Equivalents securing
deductibles, self-insurance, co-payment, co-insurance, retentions and similar
obligations to providers of insurance in the ordinary course of business;
provided, however the aggregate amount of such pledges or deposits of cash and
Cash Equivalents shall not exceed $1,000,000;

 

(l)            Liens securing Indebtedness permitted under Section 8.1(h); or

 

(m)          Liens securing performance bonds/letters of credit, bid bonds,
advance payment bonds and similar obligations, and Guaranty Obligations in
respect thereof, in each case entered into in the ordinary course of business
(including obligations under or relating to performance letters of credit,
letters of credit and advance payment guarantees issued in connection with
payments by a customer in advance of when such payments are due in an amount not
to exceed the remaining amount of payments by such customer that have not yet
been earned) but not at any time securing more than the sum, at any date of
determination, of (i) an amount, at such date, equal to the amount of
obligations of the Parent or any of its Subsidiaries currently secured by such
Liens as of the Execution Date, (ii) $5,000,000, (iii) an amount, at such date,
equal to 20% of any advance payments secured solely by the cash received in
connection with such advance payment on such date, and (iv) if (A) no Default
shall have occurred and be continuing or shall occur as a result thereof,
(B) after incurrence of such Lien on a pro forma basis, the Parent shall be in
compliance with Section 5.1 and the Consolidated Net Leverage Ratio for the most
recently completed Test Period  shall not be greater than 2.50:1:00 and (C) the
Parent delivers to Administrative Agent of a certificate of an Responsible
Officer (on behalf of the Parent) demonstrating the calculation of the Available
Amount and compliance

 

89

--------------------------------------------------------------------------------


 

with the immediately preceding clauses (A) and (B), the Available Amount as of
the applicable date of the incurrence of such Lien.

 

Notwithstanding the foregoing, the Parent will not, and will not permit any of
its Subsidiaries to, enter into, or suffer to exist, any Lien (except such Liens
so specified in the International Security Documents) upon any Receivable or any
bank accounts of the International Loan Parties in which Receivables are
deposited, or any Equity Interests, in each case pledged pursuant to the
International Security Documents.

 

Section 8.3            Investments.  The Parent will not, and will not permit
any of its Subsidiaries to, make or maintain, directly or indirectly, any
Investment except for any of the following:

 

(a)           Investments in the Borrower or any of its Subsidiaries to the
extent existing as  of August 31, 2014 and all other Investments to the extent
existing as of the date immediately preceding the Execution Date, in each case
as set forth on Schedule 8.3, and extensions and renewals thereof (i) that do
not require the Parent or any of its Subsidiaries to make additional
Investments, (ii) where the terms of any such extension or renewal are not less
favorable to the Parent or any of its Subsidiaries in any material respect than
the terms of the Investments existing as of the Execution Date are not
materially adverse to the Lenders and (iii) so long as no Default shall have
occurred and be continuing or shall be caused thereby; provided that net cash
proceeds received from any such Investment may be reinvested by such Person in
the same Person or in any other Person from time to time so long as the
aggregate outstanding amount of Investments permitted under this clause
(a) after giving effect to any such reinvestment (net of such net cash proceeds)
does not increase in an amount exceeding $2,500,000;

 

(b)           the Permitted Reinvestments;

 

(c)           Use of Letters of Credit or letters of credit issued under the
U.S. Credit Agreement for the benefit of any of the Parent or its Subsidiaries
(and the corresponding Indebtedness resulting therefrom);

 

(d)           Investments by Hill International Brasil Participações Ltda. and
Hill International (Spain) S.A. in Engineering S.A. Serviços Técnicos and
Engineering S.A. Serviços Técnicos SP for the purpose of increasing the Hill
International Brasil Participações Ltda.’s ownership interest in such Persons in
an amount due from time to time in accordance with the acquisition documentation
entered into by Hill International Brasil Participações Ltda,  in respect of its
acquisition of Engineering S.A. Serviços Técnicos and Engineering S.A. Serviços
Técnicos SP, in each case as in effect as of the date hereof;

 

(e)           Investments in cash and Cash Equivalents;

 

(f)            endorsements for collection or deposit in the ordinary course of
business consistent with past practice, extensions of trade credit (other than
to Affiliates of the Parent or any of its Subsidiaries) arising or acquired in
the ordinary course of business, or Investments received in settlements in the
ordinary course of business of such extensions of trade credit or in connection
with the bankruptcy or reorganization of suppliers or customers;

 

90

--------------------------------------------------------------------------------


 

(g)           the acquisition (by way of acquisition, merger, consolidation or
otherwise) of any, or all or substantially all of the Property (including
Business Lines or divisions) or a majority of the Equity Interests (including
Equity Interests of Subsidiaries formed in connection with any such acquisition)
of any Person not previously owned by the Parent or any of its Subsidiaries;
provided that (A)(I) in the case of any such acquisition subject to customary
“certain funds” provisions (x) no Default shall have occurred and be continuing
at the time the purchase agreement for such acquisition is entered into or shall
occur as a result thereof and (y) no Default, in each case, under either
Section 9.1(a) or 9.1(e) shall have occurred and be continuing at the time such
acquisition is consummated or immediately after giving effect thereto and
(II) in the case of any other such acquisition, no Default shall have occurred
and be continuing at the time of consummation of such acquisition and
immediately after giving effect thereto; (B) each of the Parent and its
Subsidiaries shall comply with the requirements of Sections 7.10 and 7.11;
(C) the acquired Properties comprise or are in respect of a business permitted
by Section 8.8; (D) after giving effect to such acquisition (including any
incurrence of Indebtedness in connection therewith), the Parent and its
Subsidiaries shall be in compliance for the most recently completed Test Period
with the ratio required pursuant to Section 5.1 for the applicable period except
that the “Maximum Consolidated Net Leverage Ratio” shall be 0.25 less than the
relevant figure set forth in the table in such Section, on a pro forma basis
after giving effect to such acquisition; (E) the Parent shall have provided to
the Administrative Agent 10 Business Days before the date of such acquisition
(1) to the extent available, audited and unaudited financial statements (audited
or reviewed by an independent certified public accountant) in respect of such
acquired Person (or division or business line acquired in any such acquisition
for the last Fiscal Year of such Person), division or business line for the
period including at least the four consecutive Fiscal Quarters ended on or prior
to the date that the relevant acquisition is consummated, and (if the Parent so
elects) such quality of earnings report  prepared by an independent registered
accounting firm reasonably satisfactory to the Administrative Agent described in
clause (A) of the proviso to the definition of Consolidated EBITDA, and (2) a
pro-forma Compliance Certificate certified by the chief financial officer of the
Parent (on behalf of the Parent) and demonstrating compliance with the foregoing
clause (D); and (F) with respect to any such acquisition by the Parent, the
Borrower or any of the U.S. Loan Parties involving Properties not located in the
United States and all other Permitted Acquisitions by the Parent, the Borrower
or any of the U.S. Loan Parties involving Properties not located in the United
States consummated subsequent to the Execution Date and on or prior to the date
of such acquisition, the aggregate amount of consideration (other than common
stock) paid in respect of such acquisitions with Investments permitted under
this Section 8.3(g) shall not exceed $5,000,000;

 

(h)           Investments by the Parent and its Subsidiaries in Interest Rate
Contracts or foreign exchange Hedging Agreements entered into for
non-speculative purposes;

 

(i)            Investments in the form of Indebtedness of any Foreign Subsidiary
(1) where the amount and terms of the Indebtedness of the Borrower to a Foreign
Subsidiary are at all times promptly matched in all material respects by
Indebtedness owing from such Foreign Subsidiary to the Borrower, provided that
no such Investment may be made during the pendency of any Default except in
respect of Indebtedness the proceeds of which are used to fund payrolls,
benefits or associated taxes of such Foreign Subsidiary (but only if such
Indebtedness is repaid

 

91

--------------------------------------------------------------------------------


 

by such Foreign Subsidiary within 60 days of the date incurred), or (2) owing to
another Foreign Subsidiary other than the Borrower or any U.S. Loan Party;

 

(j)            Investments in the form of Indebtedness owing to or from the
Parent or any of its Subsidiaries arising in the ordinary course of business
from (i) payments for goods or services made by the Parent or the Borrower on
behalf of a Foreign Subsidiary or made by a Foreign Subsidiary on behalf of
another Foreign Subsidiary or the Borrower or (ii) transfer pricing obligations;

 

(k)           Investments in the form of Indebtedness constituting intercompany
loans or advances or Guaranty Obligations (i) owing to (or in the case of
Guaranty Obligations, where the principal obligor is) any U.S. Loan Party, but
only if the such loans or advances are at all times evidenced by promissory
notes that are negotiable instruments and are pledged pursuant to the U.S.
Security Documents, provided that no such Investment may be made during the
pendency of any Default and that Investments outstanding under this clause
(i) shall not at any time exceed, in addition to any other Investments permitted
under this Section 8.3, $10,000,000, or (ii) owing by any U.S. Loan Party to any
Foreign Subsidiary (or in the case of Guaranty Obligations, where the guarantor
is a Foreign Subsidiary and the principal obligor is a U.S. Loan Party), but
only if such loans or advances (or the reimbursement obligations under such
Guaranty Obligations) shall at all times be subordinated in full to the payment
of the U.S. Secured Obligations of such U.S. Loan Party on terms and conditions
reasonably satisfactory to the Administrative Agent and shall be subject to
Section 8.5;

 

(l)            in addition to any other Investments permitted under this
Section 8.3, Investments in Foreign Subsidiaries, whether in the form of
Indebtedness, Equity Securities or otherwise, provided that the aggregate amount
of Investments made pursuant to this clause (l) outstanding at any time shall
not exceed (at cost): (1) $5,000,000 for Investments made in a direct
Wholly-Owned Subsidiary that is a Foreign Subsidiary of the Parent,
(2) $1,000,000 for Investments made in an indirect Wholly-Owned Subsidiary that
is a Foreign Subsidiary of the Parent by any U.S. Loan Party, the Borrower or
any other direct Wholly-Owned Subsidiary that is a Foreign Subsidiary of the
Parent, and (3) $1,000,000 for Investments made in any non-Wholly-Owned
Subsidiary that is a Foreign Subsidiary of the Parent;

 

(m)          Investments outstanding (net of all returns in respect of such
Investments) at any time constituting non-cash consideration received by the
Parent or any of its Subsidiaries in connection with Dispositions of assets
permitted hereby, to the extent such non-cash consideration is permitted to be
received hereunder;

 

(n)           Guaranty Obligations expressly permitted under Section 8.1 or
Guaranty Obligations in respect of performance bonds/letters of credit, bid
bonds, advance payment bonds and similar obligations entered into in the
ordinary course of business (including obligations under or relating to
performance letters of credit, letters of credit and advance payment guarantees
issued in connection with payments by a client in advance of when such payments
are due in an amount not to exceed the remaining amount of payments by such
client that have not yet been earned);

 

92

--------------------------------------------------------------------------------


 

(o)           in addition to any other Investments permitted under this
Section 8.3, any Investment by the Parent or any of its Subsidiaries the
aggregate amount (at cost) of which , at any time outstanding, shall not exceed
$10,000,000; or

 

(p)           other Investments (including Permitted Acquisitions and other
Investments that are permitted under this Section 8.3 pursuant to any of the
other clauses of this Section 8.3) by the Parent or any of its Subsidiaries in
an aggregate amount not to exceed the Available Amount as of the applicable date
of such Investment; provided that (i) no Default shall have occurred and be
continuing or shall occur as a result thereof, (ii) after giving effect to such
Investment on a pro forma basis, the Parent shall be in compliance with
Section 5.1 and the Consolidated Net Leverage Ratio for the most recently
completed Test Period  shall not be greater than 2.65:1:00 and (iii) delivery by
the Parent to Administrative Agent of a certificate of an Responsible Officer
(on behalf of the Parent) demonstrating the calculation of the Available Amount
and compliance with the immediately preceding clauses (i) and (ii).

 

Section 8.4            Asset Sales.  The Parent will not, and will not permit
any of its Subsidiaries to, Dispose of any of its Property or enter into any
Sale and Leaseback Transaction, except for any of the following:

 

(a)           in each case to the extent entered into in the ordinary course of
business and made to a Person that is not an Affiliate of the Parent, sales,
leases, assignments, conveyances, transfers or other Dispositions (including
exchanges or swaps) of Cash Equivalents, inventory, or Property that is
obsolete, damaged, worn out or surplus assets or no longer used or useful in the
ordinary course of business;

 

(b)           (i) any Disposition of any Property (other than their own Equity
Interests or Equity Equivalents) by the Parent or any of its Subsidiaries to the
Parent or any other Subsidiary to the extent any resulting Investment is not
prohibited by Section 8.3 or any other provision of any International Loan
Document, (ii) any Restricted Payment by the Parent or any of its Subsidiaries
permitted pursuant to Section 8.5 or (iii) the transactions permitted pursuant
to Section 8.7;

 

(c)           so long as no Default under Section 9.1(a) or 9.1(e) shall have
occurred and be continuing or shall result therefrom, Dispositions of Property
in an aggregate amount not to exceed $5,000,000 (it being understood that the
value of such Property shall be measured by its fair market value), not
permitted under any other clause of this Section 8.4; provided that, at least
75% of the consideration for any such Disposition received by the seller of such
Property shall be in the form of cash or Cash Equivalents and any remainder that
is not cash consideration is an Investment permitted pursuant to Section 8.3;

 

(d)           the sale or discount of overdue accounts receivable arising in the
ordinary course of business (but only in connection with the compromise, write
down or collection thereof and not in connection with any financing) and
collections on account of receivables;

 

(e)           Liens expressly permitted by Section 8.2; Investments expressly
permitted by Section 8.3 and Restricted Payments expressly permitted under
Section 8.5 in each case to the extent constituting a Disposition;

 

93

--------------------------------------------------------------------------------


 

(f)            Dispositions of Property as a result of a Property Loss Event
upon receipt of the Net Cash Proceeds from such Property Loss Event; or

 

(g)           Dispositions of property permitted under Section 8.7.

 

provided that except as otherwise provided under the International Loan
Documents, the Parent will not, and will not permit any of its Subsidiaries to,
in any event consummate any of the foregoing transactions (other than pursuant
to Section 8.7) in respect of any certain Receivables of the International Loan
Parties, such bank accounts of the International Loan Parties in which
Receivables are deposited, or any Equity Interests, in each case which are
pledged pursuant to the International Security Documents are deposited.

 

Section 8.5            Restricted Payments.

 

(a)           Unless mandatorily required by applicable Requirements of Law, but
subject to the exceptions set forth in this Section 8.5, the Parent will not,
and will not permit any Subsidiary of it to, declare or pay any dividends, or
return any Equity Interest (including capital contributions for future
capitalization), to its stockholders or authorize or make any other
distribution, payment or delivery of Property or cash to its stockholders as
such, or redeem, retire, purchase or otherwise acquire, directly or indirectly,
for a consideration, any shares of any class of Equity Interest now or hereafter
outstanding (or any options or warrants issued by the Parent or such Subsidiary
with respect to its Equity Interest), or set aside any funds for any of the
foregoing purposes, except that any Subsidiary of the Parent shall be all times
permitted to declare or pay any of the foregoing amounts to the Parent or any
Wholly-Owned Subsidiary thereof or to any minority shareholder of such declaring
or paying Subsidiary ratably in accordance with its outstanding shareholdings
(other than upon the occurrence and continuation of an Event of Default, in
which case such amounts may be declared and paid only if the Borrower (if such
Subsidiary is  a Subsidiary of the Borrower) or if the Parent (if such
Subsidiary is not a Subsidiary of the Borrower) receives, within two Business
Days of such payment, a cash amount corresponding to such declared amounts
(other than the ratable portion thereof allocable to any such minority
shareholder in accordance with its outstanding shareholdings, which amount may
be paid to such minority shareholder)).

 

(b)           Notwithstanding the foregoing, the following Restricted Payments
shall be permitted: (i) dividends and distributions declared and paid on the
common Equity Interests of any the Parent or any Subsidiary thereof ratably to
the holders of such common Equity Interests (including, in the case of any
non-Wholly-Owned Subsidiaries, to any minority shareholders) and payable only in
common Equity Interests of such Person and Restricted Payments by the Parent
solely in the form of its Equity Equivalents; (ii) the redemption, purchase or
other acquisition or retirement for value by the Parent of its common Equity
Interests (or Equity Equivalents with respect to its common Equity Interests)
from any present or former employee, director or officer (or the assigns,
estate, heirs or current or former spouses thereof) of any of the Parent or any
of its Subsidiaries upon the death, disability or termination of employment of
such employee, director or officer; provided, however, that the amount of all
such cash dividends shall not exceed $1,000,000 in any Fiscal Year of the Parent
or $3,000,000 in the aggregate; and (iii) Restricted Payments by the Parent in
cash consisting of dividends or distributions not permitted to be made by this
Section 8.5 in an aggregate amount not to exceed the sum of $3,000,000 and

 

94

--------------------------------------------------------------------------------


 

the Available Amount as of the applicable date of such Restricted Payment shall
be permitted so long as (A) no Default shall have occurred and be continuing or
shall occur as a result thereof, (B) after giving effect to such Restricted
Payment on a Pro Forma Basis, the Parent shall be in compliance with Section 5.1
and the Consolidated Net Leverage Ratio for the most recently completed Test
Period  shall not be greater than 2.00 to 1:00 and (C) delivery by the Parent to
Administrative Agent of a certificate of an Responsible Officer (on behalf of
the Parent) demonstrating the calculation of the Available Amount and compliance
with the immediately preceding clauses (A) and (B).

 

Section 8.6            Prepayment of Indebtedness.  The Parent will not, and
will not permit any of its Subsidiaries to, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof any Indebtedness that
is subordinated to, or secured on a junior Lien basis with, the International
Secured Obligations or Indebtedness incurred under Section 8.1(m); provided,
however, that the Parent and each of its Subsidiaries may prepay, redeem,
repurchase, defease or otherwise satisfy any subordinated intercompany
Indebtedness referred to in Section 8.1(d) to the extent such prepayment,
redemption, defeasance or satisfaction is made to a U.S. Loan Party when owing
by any Subsidiary thereof or to an International Loan Party when owing by any
Foreign Subsidiary thereof.

 

Section 8.7            Fundamental Changes.  The Parent will not, and will not
permit any of its Subsidiaries to, (a) merge, consolidate, amalgamate with or
liquidate into any Person, (b) acquire all or substantially all of the Equity
Interests or Equity Equivalents of any Person or (c) acquire any brand or all or
substantially all of the assets of any Person or all or substantially all of the
assets constituting any line of business, division, branch, operating division
or other unit operation of any Person, in each case except for the following:
(i) to consummate any Permitted Acquisition or any other Investment permitted
under Section 8.3; (ii) the merger, consolidation, amalgamation or liquidation
of any Subsidiary of the Parent into any U.S. Loan Party, (iii) the merger,
consolidation, amalgamation or liquidation of any Subsidiary of the Parent that
is not a U.S. Loan Party with or into any other Subsidiary that is not a U.S.
Loan Party, (iv) the dissolution of any Immaterial Subsidiary to the extent its
assets were previously liquidated into another U.S. Loan Party or the
dissolution of any Immaterial Subsidiary that is a Foreign Subsidiary to the
extent its assets were previously liquidated into another Foreign Subsidiary;
provided, however, that (A) in the case of any merger, consolidation or
amalgamation involving the Parent, the Parent shall be the surviving Person and
(B) in the case of any merger, consolidation or amalgamation involving any other
U.S. Loan Party, a U.S. Loan Party shall be the surviving corporation and all
actions required to maintain the perfection of the Lien of the Administrative
Agent on the Equity Interests or property of such U.S. Loan Party shall have
been made.

 

Section 8.8            Change in Nature of Business; Limited Activities of the
Borrower.  (a) The Parent will not, and will not permit any of its Subsidiaries
to, carry on any business, operations or activities (whether directly, through a
joint venture, in connection with a Permitted Acquisition or otherwise)
substantially different from those carried on by the Parent and its Subsidiaries
at the Execution Date and business, operations and activities, incidental,
ancillary or related thereto; and (b) the Borrower will not engage in any
business operations or activities other than the ownership of its Subsidiaries’
Equity Interests, the making of Investments and the incurrence of Indebtedness
as shall be necessary solely to maintain its corporate existence, and

 

95

--------------------------------------------------------------------------------


 

the incurrence of Indebtedness in respect of the Marfin Facility as permitted
pursuant to Section 7.14.

 

Section 8.9            Transactions with Affiliates.  The Parent will not, and
will not permit any of its Subsidiaries to enter into any other transaction
directly or indirectly with, or for the benefit of, any Affiliate of the Parent
(including Guaranty Obligations with respect to any obligation of any such
Affiliate), except for transactions (a) on a basis no less favorable to the
Parent or such Subsidiary as would be obtained at the time in a comparable arm’s
length transaction with a Person not an Affiliate of the Parent, (b) in respect
of such transactions described in Section 8.1(b), (d), (h) or (l),
Section 8.2(e), (k) or (m), Section 8.3(a), (b), (c), (d), or (i) through (n),
Section 8.6 or Section 8.7, such transactions directly or directly with, or for
the benefit of, the Parent or any Subsidiary of the Parent, (c) services
provided to the Parent in the ordinary course of business, or (d) such
transactions effected pursuant to Section 8.1(m), Section 8.2(h), or
Section 8.3(o) that would otherwise be permitted pursuant to the sections
referred to in clause (b) but for such applicable monetary limitation set forth
therein.

 

Section 8.10          Third-Party Restrictions on Indebtedness,
Liens, Investments or Restricted Payments.    Except as otherwise permitted or
provided in any International Loan Document:

 

(a)           The Parent will not, and will not permit any of its Subsidiaries
to, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind, whether, direct or indirect,
on the ability of any Subsidiary of the Parent to pay dividends or make any
other distributions on any of such Subsidiary’s Equity Interests.

 

(b)           Neither the Parent nor any of its Subsidiaries will enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
Properties, whether now owned or hereafter acquired (including any “equal and
ratable” clause and any similar contractual obligation requiring, when a Lien is
granted on any Property, another Lien to be granted on such Property or any
other Property), other than (i) the U.S. Loan Documents and the International
Loan Documents, (ii) any agreement evidencing Indebtedness secured by Permitted
Liens permitted by Sections 8.2(b), (e) or (f) as to the assets securing or
required to secure such Indebtedness, (iii) customary restrictions and
conditions contained in agreements relating to the Disposition of a Subsidiary
of Parent or any asset pending such Disposition; provided that such restrictions
and conditions apply only to the Subsidiary or assets that are to be Disposed of
and such Disposition is permitted hereunder, (iv) customary anti-assignment and
anti-licensing provisions in contracts or licenses restricting the assignment or
licensing thereof, (v) any agreements governing any leasehold interest
(including any rights of way, allocation agreements and other similar such
interests in real estate) or building entry agreements that limit the ability to
grant a Lien in such leasehold interest or building entry agreements, (vi) any
instrument governing Indebtedness assumed in connection with any Permitted
Acquisition, which encumbrance or restriction is not applicable to any Person,
or the Properties of any Person, other than the Person or the Properties of the
Person so acquired, and (vii) pursuant to any agreement in effect at the time
any Person becomes a Subsidiary of Parent, so long as such agreement was not
entered into solely in contemplation of such Person becoming a Subsidiary of
Parent.

 

Section 8.11          Modification of Certain Documents.  (a) The Parent will
not, and will not permit any of its Subsidiaries to, waive or otherwise modify
any term of any Constituent

 

96

--------------------------------------------------------------------------------


 

Document of, or otherwise change the capital structure of, the Parent or any of
its Subsidiaries (including the terms of any of their outstanding Equity
Interests or Equity Equivalents) in a manner that could reasonably be expected
to be adverse to any International Secured Party;

 

(b) waive or otherwise modify any term of any U.S. Loan Documents except in
accordance with the Intercreditor Agreement; or

 

(c) waive or otherwise modify any term of any Contractual Obligation in any
manner that could reasonably be expected to be materially adverse to any
International Secured Party.

 

Section 8.12          Accounting Changes; Fiscal Year.  The Parent will not, and
will not permit any of its Subsidiaries to, change its (a) accounting treatment
or reporting practices, except as required by the Accounting Principles or any
Requirement of Law, or (b) its Fiscal Year or its method for determining fiscal
years, fiscal quarters or fiscal months.

 

Section 8.13          Compliance with ERISA and Foreign Plans.  The Parent will
not, and will not permit any other International Loan Party to shall cause or
suffer to exist (a) any event that could result in the imposition of a Lien with
respect to any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event
or similar event under a Foreign Plan.

 

Section 8.14          OFAC.

 

(a)           The Parent will not, and will not permit any of its Subsidiaries
to, directly or indirectly, use the proceeds of the International Revolving
Credit Facility (or lend, contribute or otherwise make available such proceeds
to any person) in any manner that would result in a violation of Sanctions by
any Lender Party (including as a result of the proceeds of the International
Revolving Credit Facility being used to fund or facilitate any activities or
business of, with or related to (or otherwise to make funds available to or for
the benefit of) any person who is a Sanctioned Person.

 

(b)           The Parent will, and will cause each of its Subsidiaries to,
ensure that (i) no person that is a Sanctioned Person will have any legal or
beneficial interest in any funds repaid or remitted by the International Loan
Parties to any Lender Party in connection with the International Revolving
Credit Facility, and (ii) it shall not use any revenue or benefit derived from
any activity or dealing with a Sanctioned Person for the purpose of discharging
amounts owing to any Lender Party in respect of the International Revolving
Credit Facility.

 

(c)           The Parent will, and will cause each of its Subsidiaries to,
implement and maintain appropriate safeguards designed to prevent any action
that would be contrary to clauses (a) or (b) above.

 

(d)           The Parent will, and will cause each of its Subsidiaries to,
promptly upon becoming aware of the same, supply to the Administrative Agent
details of any claim, action, suit, proceedings or investigation against it with
respect to Sanctions.

 

Notwithstanding anything contained herein to the contrary, for purposes of this
Article 8, all reference to Subsidiaries and International Loan Parties (other
than with respect to Section 8.14)

 

97

--------------------------------------------------------------------------------


 

shall exclude any and all Immaterial Subsidiaries other than to the extent a
particular provision refers to such Persons on a Consolidated basis or on a
“taken as a whole” basis.

 

ARTICLE 9
EVENTS OF DEFAULT

 

Section 9.1            Definition.  Each of the following shall be an “Event of
Default”:

 

(a)           the Borrower shall fail to pay (i) any principal of any Loan or
any L/C Reimbursement Obligation when the same becomes due and payable (whether
at stated maturity, upon prepayment or otherwise) or (ii) any interest on any
Loan, any fee under any International Loan Document or any other International
Secured Obligation (other than those set forth in clause (i) above) and, in the
case of this clause (ii), such non-payment continues for a period of three
Business Days after the due date therefor; or

 

(b)           any representation, warranty or certification made or deemed made
by or on behalf of any International Loan Party in any International Loan
Document or by any International Loan Party (or any Responsible Officer thereof)
in connection with any International Loan Document shall prove to have been
incorrect in any material respect (or, if such representation or warranty is
qualified by “material” or “Material Adverse Effect” in any respect) when made
or deemed made; or

 

(c)           any International Loan Party shall fail to comply with (i) any
provision of Article 5, Article 6, Sections 7.1, 7.2, 7.5, 7.9 through 7.12, the
second sentence of Section 7.13, Section 7.14, Section 7.15 or Article 8 or
(ii) any other provision of any International Loan Document if, solely in the
case of this clause (ii), such failure (if capable of remedy within such period)
shall remain unremedied for a period of 30 days; or

 

(d)           (i) the Parent or any of its Subsidiaries shall fail to make any
payment when due (whether due because of scheduled maturity, required prepayment
provisions, acceleration, demand or otherwise) on any amount under the U.S.
Secured Obligations and such failure continues after the applicable grace or
notice period, if any, specified in the document relating thereto on the date of
such failure, (ii) the Parent or any of its Subsidiaries shall fail to make any
payment when due (whether due because of scheduled maturity, required prepayment
provisions, acceleration, demand or otherwise) on any Indebtedness of the Parent
or any of such Subsidiaries (other than the International Secured Obligations or
the U.S. Secured Obligations) and such failure continues after the applicable
grace or notice period, if any, specified in the document relating thereto on
the date of such failure; in each case, such failure relates to Indebtedness
having a principal amount of $5,000,000 or more, (iii) any other event shall
occur or condition shall exist under any Contractual Obligation relating to any
such Indebtedness, if the effect of such event or condition is to accelerate, or
to permit the acceleration of, the maturity of such Indebtedness unless such
holder or holders of such Indebtedness shall have (or through its or their
trustee or agent on its or their behalf) waived such default in a writing to the
Parent or (iv) any such Indebtedness shall become or be declared to be due and
payable, or be required to be prepaid, redeemed, defeased or repurchased other
than by a regularly scheduled required prepayment or as a mandatory prepayment
(and, with respect to Indebtedness consisting of any

 

98

--------------------------------------------------------------------------------


 

Hedging Agreements, other than due to a termination event or equivalent event
pursuant to the terms of such Hedging Agreements), prior to the stated maturity
thereof; or

 

(e)                                  (i) any of the International Loan Parties
shall generally not pay its debts as such debts become due, shall admit in
writing its inability to pay its debts generally or shall make a general
assignment for the benefit of creditors, (ii) any proceeding shall be instituted
by or against any International Loan Party seeking to adjudicate it a bankrupt
or insolvent or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, composition of it or its debts or any similar
order, in each case under any Requirement of Law relating to bankruptcy,
insolvency or reorganization or relief of debtors or seeking the entry of an
order for relief or the appointment of a custodian, receiver, trustee,
conservator, liquidating agent, liquidator, other similar official or other
official with similar powers, in each case for it or for any substantial part of
its Property and, in the case of any such proceedings instituted against (but
not by or with the consent of) any International Loan Party, either such
proceedings shall remain undismissed, unvacated, or unstayed, in each case for a
period of 30 days or more or any action sought in such proceedings shall occur
or (iii) any International Loan Party shall take any corporate or similar action
or any other action to authorize any action described in clause (i) or
(ii) above; or

 

(f)                                   one or more judgments, orders or decrees
(or other similar process) shall be rendered against any International Loan
Party (i) requiring payment of an aggregate amount (excluding amounts adequately
covered by insurance payable to any International Loan Party, to the extent the
relevant insurer (which shall be solvent and unaffiliated) has not denied
coverage therefor) in excess of $5,000,000 and (ii) either (A) enforcement
proceedings shall have been commenced by any creditor upon any such judgment,
order or decree or (B) any such judgment shall remain unsatisfied, unstayed,
unvacated or undischarged for a period of at least 30 days; or

 

(g)                                  at any time after the execution and
delivery thereof, (i) any material provision of any International Loan Document,
for any reason other than the payment in full of all International Secured
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void, (ii) the
International Collateral Agent shall not have or shall cease to have a valid and
perfected (subject to the qualifications with respect to perfection contained in
the International Loan Documents) Lien in any International Collateral purported
to be covered by the International Security Documents with the priority set
forth in the International Security Documents, to the extent required by the
International Security Documents, having a fair market value, individually or in
the aggregate, exceeding $250,000 or (iii) any International Loan Party (or any
agent or representative acting on behalf of an International Loan Party) shall
contest the validity or enforceability of any International Loan Document or any
provision thereof in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any
International Loan Document or any provision thereof to which it is a party; or

 

(h)                                 there shall occur any Change of Control; or

 

(i)                                     an ERISA Event described in
clause (b) of the definition thereof shall have occurred or any other ERISA
Event or a similar event with respect to any Foreign Plan shall have occurred
that, when taken together with all other such ERISA Events or events under any

 

99

--------------------------------------------------------------------------------


 

Foreign Plans, has resulted in liability of the Parent, of any other
International Loan Party or of any of their respective ERISA Affiliates in an
aggregate amount exceeding $1,000,000; or

 

(j)                                    Any Governmental Authority in any
Specified Jurisdiction shall impose exchange controls prohibiting the making of
payments in Euro or Dollars in respect of the Loans or the Notes in any material
respect; or

 

(k)                                 (i) any Governmental Authority in any
Specified Jurisdiction shall take any action to condemn, seize, nationalize or
appropriate any substantial (on a consolidated basis) portion of the Property of
the International Loan Parties (with or without the payment of compensation),
taken as a whole, that results in a Material Adverse Effect, or (ii) any action
is taken by a Governmental Authority in any Specified Jurisdiction, including
the declaration of a moratorium on payment of any Indebtedness, that has a
Material Adverse Effect on (A) the ability of the International Loan Parties,
taken as a whole, to perform their obligations under the International Loan
Documents or (B) the schedule of payments hereunder or under the Notes.

 

Notwithstanding anything contained herein to the contrary, for purposes of this
Article 9, all reference to Subsidiaries and International Loan Parties (other
than with respect to any Event of Default that would result from a failure of
such applicable Subsidiary or International Loan Party to comply in any or all
respects with Section 8.14) shall exclude any and all Immaterial Subsidiaries
other than to the extent a particular provision refers to such Persons on a
Consolidated basis or on a “taken as a whole” basis.

 

Section 9.2                                    Remedies.  During the continuance
of any Event of Default, the Administrative Agent may, and, at the request of
the Required Lenders, shall, in each case by notice to the Borrower and in
addition to any other right or remedy provided under any International Loan
Document or by any applicable Requirement of Law, do each of the following: 
(a) declare all or any portion of the Commitments terminated, whereupon the
Commitments shall immediately be reduced by such portion or, in the case of a
termination in whole, shall terminate together with any obligation any Lender
may have hereunder to make any Loan and any L/C Issuer may have hereunder to
Issue any Letter of Credit or (b) declare immediately due and payable all or
part of any International Secured Obligation (including any accrued but unpaid
interest thereon), whereupon the same shall become immediately due and payable,
without presentment, demand, protest or further notice or other requirements of
any kind, all of which are hereby expressly waived by the Borrower; provided,
however, that, effective immediately upon the occurrence of any Event of Default
specified in Section 9.1(e), (x) the Commitments of each Lender to make Loans
and the commitment of each L/C Issuer to Issue Letters of Credit shall each
automatically be terminated and (y) each International Secured Obligation
(including in each case any accrued all accrued but unpaid interest thereon)
shall automatically become and be due and payable, without presentment, demand,
protest or further notice or other requirement of any kind, all of which are
hereby expressly waived by the Borrower.

 

Section 9.3                                    Actions in Respect of Letters of
Credit.  At any time, in each case, (i) upon the Scheduled Maturity Date,
(ii) after the Scheduled Maturity Date when the aggregate funds on deposit in
L/C Cash Collateral Accounts shall be less than 105% of the L/C Obligations for
all Letters of Credit at such time and (iii) as required by Section 2.12, the
Borrower shall pay to the

 

100

--------------------------------------------------------------------------------


 

Administrative Agent in immediately available funds at the Administrative
Agent’s office referred to in Section 11.11, for deposit in a L/C Cash
Collateral Account, the amount required so that, after such payment, the
aggregate funds on deposit in the L/C Cash Collateral Accounts equals or exceeds
105% of the difference between (A) the L/C Obligations for all Letters of Credit
at such time and (B) the amount of L/C Obligations that are otherwise secured to
the reasonable satisfaction of the relevant L/C Issuer and for which the
Borrower shall in any event provide the Administrative Agent prompt notice if
such other arrangements expire, are replaced or are extended (not to exceed, in
the case of clause (iii) above, the payment to be applied pursuant to
Section 2.12 to provide cash collateral for Letters of Credit).

 

ARTICLE 10
THE AGENTS

 

Section 10.1                             Appointment and Duties; Appointment of
Administrative Agent and International Collateral Agent.

 

(a)                                 Appointment.  Each Lender and each L/C
Issuer hereby irrevocably appoints Société Générale (together with any successor
Administrative Agent or International Collateral Agent pursuant to Section 10.9)
as the Administrative Agent and International Collateral Agent hereunder and
authorizes the Administrative Agent and the International Collateral Agent, as
applicable, to (i) execute and deliver the International Loan Documents and
accept delivery thereof on its behalf from the Borrower or any of its
Subsidiaries, (ii) take such action on its behalf and to exercise all rights,
powers and remedies and perform the duties as are expressly delegated to the
Administrative Agent or the International Collateral Agent, as applicable, under
such International Loan Documents and (iii) exercise such powers as are
reasonably incidental thereto.

 

(b)                                 Duties as Collateral and Disbursing Agent. 
Without limiting the generality of clause (a) above, the Administrative Agent
and International Collateral Agent, as applicable, shall have the sole and
exclusive right and authority (to the exclusion of the Lenders and L/C Issuers),
and is hereby authorized, to (i) act as the disbursing and collecting agent for
the Lenders and the L/C Issuers with respect to all payments and collections
arising in connection with the International Loan Documents (including in any
proceeding described in Section 9.1(e)(ii) or any other bankruptcy, insolvency
or similar proceeding), and each Person making any payment in connection with
any International Loan Document to any International Secured Party is hereby
authorized to make such payment to the Administrative Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the International Secured Parties with respect to any International Secured
Obligation in any proceeding described in Section 9.1(e)(ii) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such International Secured Party), (iii) act as
collateral agent for each International Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the International
Collateral, (v) take such other action as is necessary or desirable to maintain
the perfection and priority of the Liens created or purported to be created by
the International Loan Documents, (vi) exercise all remedies given to

 

101

--------------------------------------------------------------------------------


 

the International Collateral Agent and the other International Secured Parties
with respect to the International Collateral, whether under the International
Loan Documents, applicable Requirements of Law or otherwise and (vii) execute
any amendment, consent or waiver under the International Loan Documents on
behalf of any Lender that has consented in writing to such amendment, consent or
waiver; provided, however, that the International Collateral Agent hereby
appoints, authorizes and directs each Lender and L/C Issuer to act as collateral
sub-agent for the International Collateral Agent, the Lenders and the L/C
Issuers for purposes of the perfection of all Liens with respect to the
International Collateral, including any deposit account maintained by an
International Loan Party with, and cash and Cash Equivalents held by, such
Lender or L/C Issuer, and may further authorize and direct the Lenders and the
L/C Issuers to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the International Collateral
subject thereto to the International Collateral Agent, and each Lender and L/C
Issuer hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed.

 

(a)                                 Limited Duties.  Under the International
Loan Documents, each of the Administrative Agent and the International
Collateral Agent (i) is acting solely on behalf of the Lenders and the L/C
Issuers (except to the limited extent provided in Section 2.14(b) with respect
to the Register and in Section 10.11), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term
“Administrative Agent” and “International Collateral Agent”, the terms “agent”,
“administrative agent” and “global collateral agent” and similar terms in any
International Loan Document to refer to the Administrative Agent or the
International Collateral Agent, as applicable, which terms are used for title
purposes only, (ii) is not assuming any obligation under any International Loan
Document other than as expressly set forth therein or any role as agent,
fiduciary or trustee of or for any Lender, L/C Issuer or any other International
Secured Party and (iii) shall have no implied functions, responsibilities,
duties, obligations or other liabilities under any International Loan Document,
and each Lender and L/C Issuer hereby waives and agrees not to assert any claim
against the Administrative Agent or the International Collateral Agent based on
the roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

 

Section 10.2                             Binding Effect.  Each Lender and each
L/C Issuer  agrees that (i) any action taken by the Administrative Agent, the
International Collateral Agent or the Required Lenders (or, if expressly
required hereby, a greater proportion of the Lenders) in accordance with the
provisions of the International Loan Documents, (ii) any action taken by the
Administrative Agent or the International Collateral Agent in reliance upon the
instructions of Required Lenders (or, where so required, such greater
proportion) and (iii) the exercise by the Administrative Agent, the
International Collateral Agent or the Required Lenders (or, where so required,
such greater proportion) of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of the International Secured Parties.

 

Section 10.3                             Use of Discretion.  (a)  No Action
without Instructions.  The Administrative Agent and the International Collateral
Agent shall not be required to exercise any discretion or take, or to omit to
take, any action, including with respect to enforcement or collection, except
any action it is required to take or omit to take (i) under any International
Loan

 

102

--------------------------------------------------------------------------------


 

Document or (ii) pursuant to instructions from the Required Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders).

 

(b)                                 Right Not to Follow Certain Instructions. 
Notwithstanding clause (a) above, the Administrative Agent and the International
Collateral Agent shall not be required to take, or to omit to take, any action
(i) unless, upon demand, the Administrative Agent or the International
Collateral Agent, as applicable, receives an indemnification satisfactory to it
from the Lenders (or, to the extent applicable and acceptable to the
Administrative Agent or the International Collateral Agent, as applicable, any
other International Secured Party) against all Liabilities that, by reason of
such action or omission, may be imposed on, incurred by or asserted against the
Administrative Agent, the International Collateral Agent or any Related Person
thereof or (ii) that is, in the opinion of the Administrative Agent, the
International Collateral Agent or its counsel, contrary to any International
Loan Document or applicable Requirement of Law.

 

Section 10.4                             Delegation of Rights and Duties.  The
Administrative Agent and the International Collateral Agent may, upon any term
or condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any International Loan Document by or through any trustee,
co-agent, employee, attorney-in-fact and any other Person (including any
International Secured Party).  Any such Person shall benefit from this
Article 10 to the extent provided by the Administrative Agent and the
International Collateral Agent.

 

Section 10.5                             Reliance and Liability.  (a) The
Administrative Agent and the International Collateral Agent may, without
incurring any liability hereunder, (i) treat the payee of any Note as its holder
until such Note has been assigned in accordance with Section 11.2(e), (ii) rely
on the Register to the extent set forth in Section 2.14, (iii) consult with any
of its Related Persons and, whether or not selected by it, any other advisors,
accountants and other experts (including advisors to, and accountants and
experts engaged by, any International Loan Party) and (iv) rely and act upon any
document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.

 

(b)                                 None of the Administrative Agent, the
International Collateral Agent and its respective Related Persons shall be
liable to any International Secured Party for any action taken or omitted to be
taken by any of them under or in connection with any International Loan
Document, and each Lender and L/C Issuer hereby waive and shall not assert any
right, claim or cause of action based thereon, except to the extent of
liabilities resulting primarily from the gross negligence or willful misconduct
of the Administrative Agent, the International Collateral Agent or, as the case
may be, such Related Person (each as determined in a final, non-appealable
judgment by a court of competent jurisdiction) in connection with the duties
expressly set forth herein.  Without limiting the foregoing, the Administrative
Agent and the International Collateral Agent, as applicable:

 

(i)                                     shall not be responsible or otherwise
incur liability for any action or omission taken in reliance upon the
instructions of the Required Lenders or for the actions or omissions of any of
its Related Persons selected with reasonable care (other than employees,

 

103

--------------------------------------------------------------------------------


 

officers and directors of the Administrative Agent or the International
Collateral Agent, when acting on behalf of it);

 

(ii)                                  shall not be responsible to any
International Secured Party for the due execution, legality, validity,
enforceability, effectiveness, genuineness, sufficiency or value of, or the
attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, any International Loan Document;

 

(iii)                               makes no warranty or representation, and
shall not be responsible, to any International Secured Party for any statement,
document, information, representation or warranty made or furnished by or on
behalf of any Related Person or any International Loan Party in connection with
any International Loan Document or any transaction contemplated therein or any
other document or information with respect to any International Loan Party,
whether or not transmitted or (except for documents expressly required under any
International Loan Document to be transmitted to the Lenders) omitted to be
transmitted by it, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
it in connection with the International Loan Documents; and

 

(iv)                              shall not have any duty to ascertain or to
inquire as to the performance or observance of any provision of any
International Loan Document, whether any condition set forth in any
International Loan Document is satisfied or waived, as to the financial
condition of any International Loan Party or as to the existence or continuation
or possible occurrence or continuation of any Default and shall not be deemed to
have notice or knowledge of such occurrence or continuation unless it has
received a notice from the Borrower, any Lender or L/C Issuer describing such
Default clearly labeled “notice of default” (in which case it shall promptly
give notice of such receipt to all Lenders);

 

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and L/C Issuer any right, claim or cause of action it might have against
any of the Administrative Agent or the International Collateral Agent based
thereon.

 

Section 10.6                             The Agents Individually.  The
Administrative Agent, the International Collateral Agent and its respective
Affiliates may make loans and other extensions of credit to, acquire Equity
Interests and Equity Equivalents of, engage in any kind of business with, any
International Loan Party or Affiliate thereof as though it were not acting as
Administrative Agent or International Collateral Agent and may receive separate
fees and other payments therefor.  To the extent that any of the Administrative
Agent, the International Collateral Agent or any of its respective Affiliates
makes any Loan or otherwise becomes a Lender hereunder, it shall have and may
exercise the same rights and powers hereunder and shall be subject to the same
obligations and liabilities as any other Lender and the terms “Lender” and
“Required Lender” and any similar terms shall, except where otherwise expressly
provided in any International Loan Document, include the Administrative Agent,
the International Collateral Agent or such Affiliate, as the case may be, in its
individual capacity as Lender or as one of the Required Lenders, respectively.

 

Section 10.7                             Lender Credit Decision.  Each Lender
and each L/C Issuer acknowledges that it shall, independently and without
reliance upon any of the Administrative Agent or the

 

104

--------------------------------------------------------------------------------


 

International Collateral Agent, any Lender or L/C Issuer or any of their Related
Persons or upon any document (including the Disclosure Documents) solely or in
part because such document was transmitted by any of the Administrative Agent,
the International Collateral Agent or any of its respective Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each International Loan Party and make and continue to make its own credit
decisions in connection with entering into, and taking or not taking any action
under, any International Loan Document or with respect to any transaction
contemplated in any International Loan Document, in each case based on such
documents and information as it shall deem appropriate.  Except for documents
expressly required by any International Loan Document to be transmitted by any
of the Administrative Agent or the International Collateral Agent to the Lenders
or L/C Issuers, the Administrative Agent and the International Collateral Agent
shall not have any duty or responsibility to provide any Lender or L/C Issuer
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
International Loan Party or any Affiliate of any International Loan Party that
may come in to the possession of any of the Administrative Agent, the
International Collateral Agent or any of its respective Related Persons.

 

Section 10.8                             Expenses; Indemnities.

 

(a)                                 Each Lender agrees to reimburse the
Administrative Agent, the International Collateral Agent, the L/C Issuer and
each of its respective Related Persons (to the extent not reimbursed by any
International Loan Party) promptly upon demand for such Lender’s Pro Rata Share
with respect to the International Revolving Credit Facility of any costs and
expenses (including fees, charges and disbursements of financial, legal and
other advisors and Other Taxes paid in the name of, or on behalf of, any
International Loan Party) that may be incurred by the Administrative Agent, the
International Collateral Agent, the L/C Issuer or any of its respective Related
Persons in connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any International Loan Document.

 

(b)                                 Each Lender further agrees to indemnify the
Administrative Agent, the International Collateral Agent, the L/C Issuer and
each of its respective Related Persons (to the extent not reimbursed by any
International Loan Party), from and against such Lender’s aggregate Pro Rata
Share with respect to the International Revolving Credit Facility of the
Liabilities that may be imposed on, incurred by or asserted against any of the
Administrative Agent, the International Collateral Agent, the L/C Issuer or any
of its respective Related Persons in any matter relating to or arising out of,
in connection with or as a result of any International Loan Document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by any
of the Administrative Agent, the International Collateral Agent, the L/C Issuer
or any of its respective Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to any of the
Administrative Agent, the International Collateral Agent, the L/C Issuer or any
of its respective Related Persons to the extent such liability has resulted
primarily from the gross negligence or willful misconduct of any of the
Administrative Agent, the International Collateral Agent, the L/C Issuer or, as
the case may be, such Related Person, as

 

105

--------------------------------------------------------------------------------


 

determined by a court of competent jurisdiction in a final non-appealable
judgment or order.  This Section 10.8(b) shall not apply with respect to Taxes.

 

(c)                                  To the extent required by any Requirement
of Law, the Administrative Agent and the International Collateral Agent may
withhold from any payment to any Lender under an International Loan Document an
amount equal to any applicable withholding Tax (including withholding Taxes
imposed under Chapters 3 and 4 of Subtitle A of the Code).  If the IRS or any
other Governmental Authority asserts a claim that the Administrative Agent or
the International Collateral Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender (because the appropriate certification
was not delivered, was not properly executed, or fails to establish an exemption
from, or reduction of, withholding Tax with respect to a particular type of
payment, or because such Lender failed to notify the Administrative Agent, the
International Collateral Agent or any other Person of a change in circumstances
which rendered the exemption from, or reduction of, withholding Tax ineffective,
failed to maintain a Participant Register or for any other reason), or the
Administrative Agent or the International Collateral Agent reasonably determines
that it was required to withhold Taxes from a prior payment but failed to do so,
such Lender shall promptly indemnify the Administrative Agent or the
International Collateral Agent, as applicable, fully for all amounts paid,
directly or indirectly, by the Administrative Agent or the International
Collateral Agent as Tax or otherwise, including any penalties and interest, and
together with all reasonable expenses incurred by the Administrative Agent or
the International Collateral Agent, as applicable, including legal expenses and
out-of-pocket expenses (but only to the extent that the U.S. Loan Parties have
not already indemnified the Administrative Agent for such Taxes and without
limiting the obligation of the U.S. Loan Parties to do so).  The Administrative
Agent and the International Collateral Agent may offset against any payment to
any Lender under an International Loan Document, any applicable withholding Tax
that was required to be withheld from any prior payment to such Lender but which
was not so withheld, as well as any other amounts for which it is entitled to
indemnification from such Lender under this.

 

Section 10.9                             Resignation of Agent or L/C Issuer.

 

(a)                                 The Administrative Agent and the
International Collateral Agent may resign at any time by delivering notice of
such resignation to the Lenders and the Borrower, effective on the date set
forth in such notice or, if no such date is set forth therein, upon the date
such notice shall be effective.  If the Administrative Agent or the
International Collateral Agent delivers any such notice, the Required Lenders
shall have the right to appoint a successor agent.  If, within 30 days after the
retiring agent having given notice of resignation, no successor agent has been
appointed by the Required Lenders that has accepted such appointment, then the
retiring agent may, on behalf of the Lenders, appoint a successor agent.  Each
appointment under this clause (a) shall be subject to the prior consent of the
Borrower, which may not be unreasonably withheld but shall not be required
during the continuance of a Default.

 

(b)                                 Effective immediately upon its resignation,
(i) the retiring agent shall be discharged from its duties and obligations under
the International Loan Documents, (ii) the Lenders shall assume and perform all
of the duties of such agent until a successor agent shall have accepted a valid
appointment hereunder, (iii) the retiring agent and its Related Persons shall no
longer have the benefit of any provision of any International Loan Document
other than with

 

106

--------------------------------------------------------------------------------


 

respect to any actions taken or omitted to be taken while such retiring Agent
was, or because such agent had been, validly acting as agent under the
International Loan Documents and (iv) subject to its rights under Section 10.3,
the retiring agent shall take such action as may be reasonably necessary to
assign to the successor agent its rights as the relevant Agent under the
International Loan Documents.  Effective immediately upon its acceptance of a
valid appointment as the relevant Agent, a successor agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring agent under the International Loan Documents.

 

(c)                                  Any L/C Issuer may resign at any time by
delivering notice of such resignation to the Administrative Agent and the
Borrower, effective on the date set forth in such notice or, if no such date is
set forth therein, on the date such notice shall be effective.  Upon such
resignation, the L/C Issuer shall remain an L/C Issuer and shall retain its
rights and obligations in its capacity as such (other than any obligation to
Issue Letters of Credit but including the right to receive fees or to have
Lenders participate in any L/C Reimbursement Obligation thereof) with respect to
Letters of Credit issued by such L/C Issuer prior to the date of such
resignation and shall otherwise be discharged from all other duties and
obligations under the International Loan Documents.

 

Section 10.10                      Release of International Collateral.  Each
Lender and L/C Issuer hereby consents to the automatic release and hereby
directs the Administrative Agent and the International Collateral Agent, as
applicable, to release or subordinate any Lien held by the International
Collateral Agent for the benefit of the International Secured Parties in
accordance with the International Security Documents.

 

Each Lender and L/C Issuer hereby directs the Administrative Agent and the
International Collateral Agent, as applicable, and the Administrative Agent and
International Collateral Agent (as applicable) hereby agree, upon receipt of
reasonable advance notice from the Borrower, to execute and deliver or file such
documents and to perform other actions reasonably necessary to release such
Liens when and as directed in this Section 10.10.

 

Section 10.11                      Lead Arranger.  Notwithstanding any provision
to the contrary contained elsewhere in this Agreement or in any other
International Loan Document, the Lead Arranger shall not have any duties or
responsibilities, nor shall the Lead Arranger have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other International Loan Document or otherwise exist against
the Lead Arranger.

 

Section 10.12                      Parallel Debt.

 

(a)                                 To ensure the validity and enforceability of
any International Security Documents governed by the laws of the Netherlands,
each International Loan Party hereby irrevocably and unconditionally undertakes
to pay to the International Collateral Agent amounts equal to the amounts
payable by it in respect of its Corresponding Obligations as they may exist from
time to time, which undertaking the International Collateral Agent hereby
accepts. Each payment undertaking of an International Loan Party to the
International Collateral Agent under this Section 10.12 is hereinafter to be
referred to as a “Parallel Debt”.  The Parallel Debt will

 

107

--------------------------------------------------------------------------------


 

become due and payable immediately as and when and to the extent one or more of
the Corresponding Obligations become due and payable. An Event of Default in
respect of the Corresponding Obligations shall constitute a default (verzuim)
within the meaning of section 3:248 Dutch Civil Code with respect to the
Parallel Debt without any notice being required The Parallel Debt will be
payable in the currency or currencies of the relevant Corresponding Obligation
and will become due and payable as and when the Corresponding Obligation to
which it corresponds becomes due and payable.

 

(b)                                 Each of the parties to this Agreement hereby
acknowledges that: (i) the Parallel Debt constitutes an undertaking, obligation
and liability of the applicable International Loan Party to the International
Collateral Agent that is separate and independent from, and without prejudice
to, the Corresponding Obligation to which it corresponds; (ii) the International
Collateral Agent acts in its own name and not as agent, representative or
trustee of the International Secured Parties and its claims in respect of each
Parallel Debt shall not be held on trust; and (iii) the Parallel Debt represents
the International Collateral Agent’s own separate and independent claim to
receive payment of the Parallel Debt from the applicable International Loan
Party.

 

(c)                                  To the extent the International Collateral
Agent receives any amount in payment of a Parallel Debt of an International Loan
Party, the International Collateral Agent shall distribute such amount among the
International Secured Parties who are creditors of the Corresponding Obligations
of that International Loan Party in accordance with the terms of this Agreement,
as if such amount were received by the International Collateral Agent in payment
of the Corresponding Obligation to which it corresponds..

 

(d)                                 The Parallel Debt of an International Loan
Party shall be (i) decreased to the extent that its Corresponding Debt has been
irrevocably and unconditionally paid or discharged, and (ii) increased to the
extent to that its Corresponding Obligations has increased, and the
Corresponding Obligations of an International Loan Party shall be (A) decreased
to the extent that its Parallel Debt has been irrevocably and unconditionally
paid or discharged, and (B) increased to the extent that its Parallel Debt has
increased, in each case provided that the Parallel Debt of an International Loan
Party shall never exceed its Corresponding Obligations.

 

(e)                                  All amounts received or recovered by the
International Collateral Agent in connection with this Section 10.12 shall be
applied in accordance with Section 2.12.

 

(f)                                   The parties hereto acknowledge and agree
that any resignation by the International Collateral Agent is not effective with
respect to its rights and obligations under the Parallel Debt until such rights
and obligations have been assumed by the successor International Collateral
Agent.

 

ARTICLE 11
MISCELLANEOUS

 

Section 11.1                             Amendments, Waivers, Etc.

 

(a)                                 No amendment or waiver of any provision of
any International Loan Document and no consent to any departure by any
International Loan Party therefrom shall be

 

108

--------------------------------------------------------------------------------


 

effective unless the same shall be in writing and signed (1) as provided in
Section 2.18, (2) in the case of an amendment, consent or waiver (A) to cure any
technical error, ambiguity, omission, defect or inconsistency or (B) granting a
new Lien for the benefit of the International Secured Parties or extending an
existing Lien over additional Property, in each case by the International
Collateral Agent, the Borrower and any other International Loan Party which is a
party to the International Loan Document in question, (3) in the case of any
other waiver or consent (other than to effect the intent of clauses (ii),
(iii) and (iv) below which, for the avoidance of doubt, shall require consent of
each Lender directly affected thereby (or by the Administrative Agent with
consent of such Lender) and which shall not require consent of the Required
Lenders), by the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders) and (4) in the case of any other amendment
(other than to effect the intent of clauses (ii), (iii) and (iv) below which,
for the avoidance of doubt, shall also require consent of each Lender directly
affected thereby (or by the Administrative Agent with consent of such Lender)
and which shall not require consent of the Required Lenders), by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower;

 

provided, however, that no amendment, consent or waiver described in
clause (3) or (4) above shall, unless in writing and signed by each Lender
directly affected thereby (or by the Administrative Agent with the consent of
such Lender), in addition to any other Person the signature of which is
otherwise required pursuant to any International Loan Document, do any of the
following:

 

(i)            waive any condition specified in Article 3, except any condition
referring to any other provision of any International Loan Document;

 

(ii)           increase the Commitment of such Lender or subject such Lender to
any additional obligation;

 

(iii)          reduce (including through release, forgiveness, assignment or
otherwise) (A) the principal amount of, the interest rate on, or any obligation
of the Borrower to repay (whether or not on a fixed date), any outstanding Loan
owing to such Lender, (B) any fee or accrued interest payable to such Lender or
(C) any L/C Reimbursement Obligation or any obligation of the Borrower to repay
(whether or not on a fixed date) any L/C Reimbursement Obligation; provided,
however, that this clause (iii) does not apply to (x) any change to any
provision increasing any interest rate or fee during the continuance of an Event
of Default or to any payment of any such increase or (y) any modification to any
financial covenant set forth in Article 5 or in any definition set forth therein
or principally used therein;

 

(iv)          waive or postpone any scheduled maturity date or other scheduled
date fixed for the payment, in whole or in part, of principal of or interest on
any Loan or fee owing to such Lender or for the reduction of such Lender’s
Commitment; provided, however, that this clause (iv) does not apply to any
change to mandatory prepayments, including those required under Section 2.8, or
to the application of any payment, including as set forth in Section 2.12;

 

109

--------------------------------------------------------------------------------


 

(v)           except as provided in Section 10.10, release all or substantially
all of the International Collateral or any Guarantor from its guaranty of any
International Secured Obligation of the Borrower;

 

(vi)          reduce or increase the proportion of Lenders required for the
Lenders (or any subset thereof) to take any action hereunder or change the
definition of the terms “Pro Rata Share” or “Pro Rata Outstandings”; or

 

(vii)         alter Section 2.3 or the International Revolving Borrowing Base in
a manner that is less favorable to the Lenders or affects the amount of Loans to
be made thereunder;

 

and provided, further, that no amendment, consent or waiver described in
clause (3) or (4) above shall, unless in writing and signed by each Lender (or
by the Administrative Agent with the consent of each Lender), in addition to any
other Person the signature of which is otherwise required pursuant to any
International Loan Document, (i) change the definition of the terms “Required
Lenders” or (ii) amend Section 2.12(c) or (d), Section 10.10, Section 10.11,
Section 11.9 or this Section 11.1;

 

and provided, further, that no amendment, waiver or consent shall affect the
rights or duties under any International Loan Document of, or any payment to,
the Administrative Agent or the International Collateral Agent (or otherwise
modify any provision of Article 10 or the application thereof) or any L/C Issuer
or any SPV that has been granted an option pursuant to Section 11.2(f) unless in
writing and signed by the relevant Agent, or such L/C Issuer, or as the case may
be, such SPV, in addition to any signature otherwise required and (z) the
consent of the Borrower shall not be required to change any order of priority
set forth in Section 2.12.  No amendment, modification or waiver of this
Agreement or any International Loan Document altering the ratable treatment of
International Secured Obligations arising under Secured Hedging Agreement
resulting in such International Secured Obligations being junior in right of
payment to principal of the Loans or resulting in International Secured
Obligations owing to any Secured Hedging Counterparty being unsecured (other
than releases of Liens applicable to all Lenders in accordance with the terms
hereof), in each case in a manner adverse to any Secured Hedging Counterparty,
shall be effective without the consent of such Secured Hedging Counterparty.

 

(b)           Each waiver or consent under any International Loan Document shall
be effective only in the specific instance and for the specific purpose for
which it was given.  No notice to or demand on any International Loan Party
shall entitle any International Loan Party to any notice or demand in the same,
similar or other circumstances.  No failure on the part of any International
Secured Party to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.

 

Section 11.2          Assignments and Participations; Binding Effect.

 

(a)           Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, the International Loan Parties, the
Lenders, the Administrative

 

110

--------------------------------------------------------------------------------


 

Agent and the International Collateral Agent.  Thereafter, it shall be binding
upon and inure to the benefit of, but only to the benefit of the Borrower (in
each case except for Article 10), the Administrative Agent, the International
Collateral Agent, each Lender and L/C Issuer and, to the extent provided in
Section 10.11 , each other Indemnitee.  Except as expressly provided in any
International Loan Document (including in Section 10.9), none of the L/C Issuer,
the International Collateral Agent or the Administrative Agent shall have the
right to assign any rights or obligations hereunder or any interest herein. 
None of the International Loan Parties shall have the right to assign any rights
or obligations hereunder or any interest herein.

 

(b)           Right to Assign.  Each Lender may only sell, transfer, negotiate
or assign all or a portion of its rights and obligations hereunder (including
all or a portion of its Commitments and its rights and obligations with respect
to Loans and Letters of Credit) to:

 

(i)            any existing Lender (other than a Non-Funding Lender or Impacted
Lender);

 

(ii)           any Affiliate (other than an individual) or Approved Fund of any
existing Lender (other than a Non-Funding Lender or Impacted Lender); or

 

(iii)          any other Person (other than a Non-Funding Lender, an Impacted
Lender, or an individual);

 

with the consent of, (A) in the case of the any assignment under clause (i) or
(iii), (1) the Administrative Agent (which consent shall not be unreasonably
withheld or delayed), (2) with respect to assignments the Commitments, each L/C
Issuer that is a Lender, and (3) as long as no Default has occurred and is
continuing, the Borrower (which consent shall not be unreasonably withheld or
delayed; provided that the Borrower shall be deemed to have consented to a
proposed assignment unless the Borrower objects thereto by notice to
Administrative Agent within five Business Days after having received notice
thereof); and (B) in the case of any assignment under clause (ii) of the
Commitments, each L/C Issuer that is a Lender.

 

Assignments must be ratable among the obligations owing to and owed by such
Lender.

 

The aggregate outstanding principal amount (determined as of the effective date
of the applicable Assignment) of the Loans, Commitments and L/C Obligations
subject to any such assignments shall be in a minimum amount of €375,000 with
respect to the Commitments, and in each case, in multiples of €375,000 in excess
thereof, unless such assignment is made to an existing Lender or an Affiliate or
Approved Fund of any existing Lender, is of the assignor’s (together with its
Affiliates and Approved Funds) entire interest or is made with the prior consent
of the Borrower (to the extent the Borrower’s consent is otherwise required) and
the Administrative Agent.

 

Assignments by Lenders who are Non-Funding Lenders due to clause (a) of the
definition of Non-Funding Lender shall be subject to the Administrative Agent’s
prior consent in all instances, unless in connection with such sale, such
Non-Funding Lender cures, or causes the cure of, its Non-Funding Lender status
as contemplated in Section 2.2(c)(v).  The Administrative Agent’s refusal to
accept an assignment to an International Loan Party, an Affiliate of an
International Loan Party or to a Person that would be (or could reasonably be
expected to become) a Non-

 

111

--------------------------------------------------------------------------------


 

Funding Lender or an Impacted Lender, or the imposition of conditions or
limitations (including limitations on voting) upon assignments to such Persons,
shall not be deemed to be unreasonable.

 

(c)           Procedure.  The parties to each assignment made in reliance on
clause (b) above (other than those described in clause (e) or (f) below) shall
execute and deliver to the Administrative Agent an Assignment via an electronic
settlement system designated by the Administrative Agent (or if previously
agreed with the Administrative Agent, via a manual execution and delivery of the
assignment) evidencing such assignment, together with any existing Note subject
to such assignment (or any affidavit of loss therefor reasonably acceptable to
the Administrative Agent), any Tax forms required to be delivered pursuant to
Section 2.17(f) and payment of an assignment fee in the amount of $3,500 (unless
waived or reduced by the Administrative Agent), provided that (1) if an
assignment by a Lender is made to an Affiliate or an Approved Fund of such
assigning Lender, then no assignment fee shall be due in connection with such
assignment, and (2) if an assignment by a Lender is made to an assignee that is
not an Affiliate or Approved Fund of such assignor Lender, and concurrently to
one or more Affiliates or Approved Funds of such assignee, then only one
assignment fee of $3,500 shall be due in connection with such assignment (unless
waived or reduced by the Administrative Agent).  Upon receipt of all the
foregoing, and conditioned upon such receipt and, if such assignment is made in
accordance with Section 11.2(b)(iii), upon the Administrative Agent (and the
Borrower, if applicable) consenting to such Assignment, from and after the
effective date specified in such Assignment, the Administrative Agent shall
record or cause to be recorded in the Register the information contained in such
Assignment.

 

(d)           Effectiveness.  Subject to the acknowledgment and recording of an
Assignment by the Administrative Agent in the Register pursuant to
Section 2.14(b), (i) the assignee thereunder shall become a party hereto and, to
the extent that rights and obligations under the International Loan Documents
have been assigned to such assignee pursuant to such Assignment, shall have the
rights and obligations of a Lender (provided that no assignee (including an
assignee that is already a Lender hereunder at the time of the assignment) shall
be entitled to receive any greater amount pursuant to Section 2.17 than that to
which the assignor would have been entitled to receive had no such assignment
occurred), (ii) any applicable Note shall be transferred to such assignee
through such entry and (iii) the assignor thereunder shall, to the extent that
rights and obligations under this Agreement have been assigned by it pursuant to
such Assignment, relinquish its rights (except for those surviving the
termination of the Commitments and the payment in full of the International
Secured Obligations) and be released from its obligations under the
International Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the International Loan Documents, such Lender shall cease
to be a party hereto, except that each Lender agrees to remain bound by
Article 10, Section 11.8 and Section 11.9 to the extent provided in
Section 11.21 and Section 10.11).

 

(e)           Grant of Security Interests.  In addition to the other rights
provided in this Section 11.2, each Lender may grant a security interest in, or
otherwise assign as collateral, any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Loans), to (i) secure any obligations of the Lenders, including
any federal reserve bank (pursuant to Regulation A of the Federal Reserve Board)
or

 

112

--------------------------------------------------------------------------------


 

other central bank, without notice to the Administrative Agent or (ii) any
holder of, or trustee for the benefit of the holders of, such Lender’s
Securities by notice to the Administrative Agent; provided, however, that no
such grantee, assignee, holder or trustee, whether because of such grant or
assignment or any foreclosure thereon (unless such foreclosure is made through
an assignment in accordance with clause (b) above), shall be entitled to any
rights of such Lender hereunder and no such Lender shall be relieved of any of
its obligations hereunder.

 

(f)            Participants and SPVs.  In addition to the other rights provided
in this Section 11.2, each Lender may (x) with notice to the Administrative
Agent, grant to an SPV the option to make all or any part of any Loan that such
Lender would otherwise be required to make hereunder (and the exercise of such
option by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any International
Secured Obligation and (y) without notice to or consent from the Administrative
Agent or the Borrower, sell participations to one or more Persons (other than
(x) a Person that is an International Loan Party or an Affiliate of an
International Loan Party) in or to all or a portion of its rights and
obligations under the International Loan Documents (including all its rights and
obligations with respect to the Loans and Letters of Credit); provided, however,
that, whether as a result of any term of any International Loan Document or of
such grant or participation, (i) no such SPV or participant shall have a
commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the International Loan
Parties and the International Secured Parties towards such Lender, under any
International Loan Document shall remain unchanged and each other party hereto
shall continue to deal solely with such Lender, which shall remain the holder of
the International Secured Obligations in the Register, except that (A) each such
participant and SPV shall be entitled to the benefit of Sections 2.16 and 2.17,
but only to the extent such participant or SPV delivers the Tax forms such
Lender is required to collect pursuant to Section 2.17(f) and then only to the
extent of any amount to which such Lender would be entitled in the absence of
any such grant or participation and (B) each such SPV may receive other payments
that would otherwise be made to such Lender with respect to Loans funded by such
SPV to the extent provided in the applicable option agreement and set forth in a
notice provided to the Administrative Agent by such SPV and such Lender, except
to the extent such entitlement to receive a greater payment results from a
change in a Requirement of Law that occurs after such grant or participation,
provided, however, that in no case (including pursuant to clause (A) or
(B) above) shall an SPV or a participant have the right to enforce any of the
terms of any International Loan Document, and (iii) the consent of such SPV or
participant shall not be required (either directly, as a restraint on such
Lender’s ability to consent hereunder or otherwise) for any amendments, waivers
or consents with respect to any International Loan Document or to exercise or
refrain from exercising any powers or rights such Lender may have under or in
respect of the International Loan Documents (including the right to enforce or
direct enforcement of the International Secured Obligations), except for those
described in clauses (iii) and (iv) of Section 11.1(a) with respect to amounts,
or dates fixed for payment of amounts, to which such participant or SPV would
otherwise be entitled and, in the case of participants, except for those
described in Section 11.1(a)(v) (or amendments, consents and waivers with
respect to Section 10.10 to release all or substantially all of the
International Collateral).  No party hereto shall institute against any SPV
grantee of an option pursuant to this clause (f) any

 

113

--------------------------------------------------------------------------------


 

bankruptcy, reorganization, insolvency, liquidation or similar proceeding, prior
to the date that is one year and one day after the payment in full of all
outstanding commercial paper of such SPV; provided, however, that each Lender
having designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to get
reimbursed by such SPV for any such Liability).

 

Section 11.3          Costs and Expenses.  The Borrower agrees to pay or
reimburse, on demand, (a) the Agents, the L/C Issuer and the Lead Arranger for
all reasonable and documented out-of-pocket costs and expenses incurred by it in
connection with the preparation, negotiation, execution, delivery or
administration of, any modification of any term of or termination of, any
International Loan Document (including the reasonable and documented fees,
charges and disbursements of legal counsel), reasonable and documented fees,
costs and expenses  incurred in connection with Intralinks® or any other
E-System and allocated to the International Revolving Credit Facility by the
Administrative Agent in its sole discretion and reasonable fees, charges and
disbursements of the auditors, appraisers and printers and (b) each of the
Agents, each Lender and each L/C Issuer for all out-of-pocket costs and expenses
(including the fees, charges and disbursements of legal counsel) incurred in
connection with (i) the enforcement or preservation of any right or remedy under
any International Loan Document, any International Secured Obligation, with
respect to the International Collateral or any other related right or remedy or
(ii) the commencement, defense, conduct of, intervention in, or the taking of
any other action with respect to, any bankruptcy or insolvency proceeding
related to any International Loan Party, any of its Subsidiaries, any
International Loan Document or International Secured Obligation (or the response
to and preparation for any subpoena or request for document production relating
thereto).

 

Section 11.4          Indemnities.  The Borrower agrees (a) to indemnify and
hold harmless the Agents, the Lead Arranger, the Lenders, the L/C Issuers, and
each of their respective Related Persons (each such Person being an
“Indemnitee”) from and against any and all out-of-pocket losses, claims, damages
and liabilities (including the reasonable and documented fees, charges and
disbursements of legal counsel) incurred by or imposed against any Indemnitee
arising out of or in connection with this Agreement, the other International
Loan Documents, the financing contemplated hereby or the use or the proposed use
of proceeds hereof or any claim, litigation, arbitration, investigation or
proceeding relating to any of the foregoing, and (b) to reimburse each
Indemnitee for the reasonable and documented out-of-pocket expenses (including
the reasonable and documented fees, charges and disbursements of legal counsel)
incurred by it in connection with investigating, preparing to defend or
defending or providing evidence in or preparing to serve or serving as a witness
with respect to any lawsuit, investigation, arbitration, claim or other
proceeding relating to any of the foregoing (including in connection with the
enforcement of those indemnification obligations), except, in the case of each
of clauses (a) and (b) above, to the extent that such loss, claim, damage,
liability or expense resulted from the willful misconduct, bad faith or gross
negligence of the Indemnitee or any of its Related Persons (as found by a final
non-appealable judgment of a court of competent jurisdiction).

 

Section 11.5          Survival.  Any indemnification or other protection
provided to any Indemnitee pursuant to any International Loan Document
(including pursuant to Section 2.16, Section 2.17, Article 10, Section 11.3,
Section 11.4 or this Section 11.5) shall (A) survive the

 

114

--------------------------------------------------------------------------------


 

termination of the Commitments and the payment in full of other International
Secured Obligations and (B) inure to the benefit of any Person that at any time
held a right thereunder (as an Indemnitee or otherwise) and, thereafter, its
successors and permitted assigns.

 

Section 11.6          Limitation of Liability for Certain Damages.  In no event
shall any Agent, L/C Issuer or Lender hereto be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings).  Each
International Loan Party hereby waives, releases and agrees not to sue upon any
such claim for any special, indirect, consequential or punitive damages, whether
or not accrued and whether or not known or suspected to exist in its favor.

 

Section 11.7          Lender-Creditor Relationship.  The relationship between
the Lenders, the L/C Issuers and the Agents, on the one hand, and the
International Loan Parties, on the other hand, is solely that of lender and
creditor.  No International Secured Party has any fiduciary relationship or duty
to any International Loan Party arising out of or in connection with, and there
is no agency, tenancy or joint venture relationship between the International
Secured Parties and the International Loan Parties by virtue of, any
International Loan Document or any transaction contemplated therein.

 

Section 11.8          Right of Setoff.  Each of the Administrative Agent and the
International Collateral Agent, each Lender, each L/C Issuer and each Affiliate
(including each branch office thereof) of any of them is hereby authorized,
without notice or demand (each of which is hereby waived by each International
Loan Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final), but excluding payroll accounts, at any
time held and other Indebtedness, claims or other obligations at any time owing
by such Agent, such Lender, such L/C Issuer or any of their respective
Affiliates to or for the credit or the account of such International Loan Party
against any International Secured Obligation of any International Loan Party now
or hereafter existing, whether or not any demand was made under any
International Loan Document with respect to such International Secured
Obligation and even though such International Secured Obligation may be
unmatured.  Each of the Administrative Agent, the International Collateral
Agent, each Lender and each L/C Issuer agrees promptly to notify the Borrower
and the Administrative Agent after any such setoff and application made;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights under this Section 11.8 are
in addition to any other rights and remedies (including other rights of setoff)
that the Administrative Agent, the International Collateral Agent, the Lenders
and the L/C Issuers and their Affiliates and other International Secured Parties
may have.

 

Section 11.9          Sharing of Payments, Etc.  If any Lender, directly or
through an Affiliate or branch office thereof, obtains any payment of any
International Secured Obligation of any International Loan Party (whether
voluntary, involuntary or through the exercise of any right of setoff or the
receipt of any International Collateral or “proceeds” (as defined under the
applicable UCC) of International Collateral) other than pursuant to
Sections 2.16, 2.17, 2.18 and 11.2  and such payment exceeds the amount such
Lender would have been entitled to receive if all payments had gone to, and been
distributed by, the Administrative Agent in accordance with the

 

115

--------------------------------------------------------------------------------


 

provisions of the International Loan Documents, such Lender shall purchase for
cash from other International Secured Parties such participations in their
International Secured Obligations as necessary for such Lender to share such
excess payment with such International Secured Parties to ensure such payment is
applied as though it had been received by the Administrative Agent and applied
in accordance with this Agreement; provided, however, that (a) if such payment
is rescinded or otherwise recovered from such Lender or L/C Issuer in whole or
in part, such purchase shall be rescinded and the purchase price therefor shall
be returned to such Lender or L/C Issuer without interest and (b) such Lender
shall, to the fullest extent permitted by applicable Requirements of Law, be
able to exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of such International Loan party in the amount of such participation. 
If a Non-Funding Lender receives any such payment as described in the previous
sentence, such Lender shall turn over such payments to the Administrative Agent
in an amount that would satisfy the cash collateral requirements set forth in
Section 2.2(c).

 

Section 11.10       Marshaling; Payments Set Aside.  No International Secured
Party shall be under any obligation to marshal any Property in favor of any
International Loan Party or any other party or against or in payment of any
International Secured Obligation.  To the extent that any International Secured
Party receives a payment from an International Loan Party, from the proceeds of
the International Collateral, from the exercise of its rights of setoff, any
enforcement action or otherwise, and such payment is subsequently, in whole or
in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

 

Section 11.11       Notices.

 

(a)           Addresses.  All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to, with respect to any party, the Persons and addresses specified under such
party’s name on Annex IV or on the signature page of any applicable Assignment,
(ii) posted to Intralinks® (to the extent such system is available and set up by
or at the direction of the Administrative Agent prior to posting) in an
appropriate location by uploading such notice, demand, request, direction or
other communication to www.intralinks.com, (iii) posted to any other E-System
set up by or at the direction of the Administrative Agent in an appropriate
location or (iv) addressed to such other address as shall be notified, in the
case of all parties, to the Borrower and the Administrative Agent.  Transmission
by electronic mail shall not be sufficient or effective to transmit any such
notice under this clause (a) unless such transmission is an available means to
post to any E-System.

 

(b)           Effectiveness.  All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective upon receipt.

 

116

--------------------------------------------------------------------------------


 

Section 11.12       Electronic Transmissions.

 

(a)           Authorization.  Subject to the provisions of Section 11.11(a),
each of the Administrative Agent, the International Collateral Agent, the
International Loan Parties, the Lenders, the L/C Issuers and each of their
Related Persons is authorized (but not required) to transmit, post or otherwise
make or communicate, in its sole discretion, Electronic Transmissions in
connection with any International Loan Document and the transactions
contemplated therein.  Each International Loan Party and each International
Secured Party hereby acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

 

(b)           Signatures.  Subject to the provisions of Section 11.11(a),
(i)(A) no posting to any E-System shall be denied legal effect merely because it
is made electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any International Loan Document, any
applicable provision of any UCC, the federal Uniform Electronic Transactions
Act, the Electronic Signatures in Global and National Commerce Act and any
substantive or procedural Requirement of Law governing such subject matter,
(ii) each such posting that is not readily capable of bearing either a signature
or a reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such posting, an E-Signature, upon
which each International Secured Party and International Loan Party may rely and
assume the authenticity thereof, (iii) each such posting containing a signature,
a reproduction of a signature or an E-Signature shall, for all intents and
purposes, have the same effect and weight as a signed paper original and
(iv) each party hereto or beneficiary hereto agrees not to contest the validity
or enforceability of any posting on any E-System or E-Signature on any such
posting under the provisions of any applicable Requirement of Law requiring
certain documents to be in writing or signed; provided, however, that nothing
herein shall limit such party’s or beneficiary’s right to contest whether any
posting to any E-System or E-Signature has been altered after transmission.

 

(c)           Separate Agreements.  All uses of an E-System shall be governed by
and subject to, in addition to Section 11.11 and this Section 11.12, separate
terms and conditions posted or referenced in such E-System and related
Contractual Obligations executed by International Secured Parties and the
International Loan Parties in connection with the use of such E-System.

 

(a)           Limitation of Liability.  All E-Systems and Electronic
Transmissions shall be provided “as is” and “as available”.  None of
Administrative Agent or any of its Related Persons warrants the accuracy,
adequacy or completeness of any E-Systems or Electronic Transmission, and each
disclaims all liability for errors or omissions therein.  No warranty of any
kind is made by the Administrative Agent or any of its Related Persons in
connection with any E-Systems or Electronic Transmission, including any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects.  Each
International Loan Party and each International Secured Party agrees that the
Administrative Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

 

117

--------------------------------------------------------------------------------


 

Section 11.13       Governing Law.  This Agreement and the rights and
obligations of the parties hereto and thereto shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York,
without reference to principles of conflicts of laws other than Sections 5-1401
and 5-1402 of the New York General Obligations Law if such provisions would lead
to the application of law other than the State of New York.

 

Section 11.14       Jurisdiction.

 

(a)           Submission to Jurisdiction.  Any legal action or proceeding with
respect to this Agreement shall be brought exclusively in the courts of the
State of New York located in the City of New York, Borough of Manhattan, or of
the United States of America for the Southern District of New York and, by
execution and delivery of this Agreement, each of the parties hereto hereby
accepts for itself and in respect of its Property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided that nothing
in this Agreement shall limit the right of the Administrative Agent or the
International Collateral Agent to commence any proceeding in the federal or
state courts of any other jurisdiction to the extent the Administrative Agent or
the International Collateral Agent determines that such action is necessary or
appropriate to exercise its rights or remedies under the International Loan
Documents.  Each of the parties hereto hereby irrevocably waives, to the extent
permitted by law, any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
jurisdictions.

 

(b)           Service of Process.  Each of the International Loan Parties hereby
irrevocably waives, to the extent permitted by law, personal service of any and
all legal process, summons, notices and other documents and other service of
process of any kind and irrevocably appoints C T Corporation System or any other
process agent agreed to by Administrative Agent (the “Process Agent’) as its
agent in New York City at its address at 111 Eighth Avenue, New York, New York
10011 on which any and all legal process may be served in any such action, suit
or proceeding brought in any courts of the State of New York or Federal court of
the United States sitting in New York City.  Each International Loan Party
agrees that service of process in respect of it upon such agent, together with
written notice of such service given to it in the manner provided in
Section 11.11, shall be deemed to be effective service of process upon it in any
such action, suit or proceeding.  Each International Loan Party agrees that the
failure of such agent to give notice to it of any such service shall not impair
or affect the validity of such service or any judgment rendered in any such
action, suit or proceeding based thereon.  If for any reason such agent shall
cease to be available to act as such, each International Loan Party agrees to
irrevocably appoint another such agent in New York City, as its authorized agent
for service of process, on the terms and for the purposes of this
Section 11.14(b).  Nothing in this Agreement will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.  Each
party hereto agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.

 

(c)           Non-Exclusive Jurisdiction.  Nothing contained in this
Section 11.14 shall affect the right of the Administrative Agent, the
International Collateral Agent or any Lender to

 

118

--------------------------------------------------------------------------------


 

serve process in any other manner permitted by applicable Requirements of Law or
commence legal proceedings or proceed against any International Loan Party in
any other jurisdiction.

 

Section 11.15                      WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH
RESPECT TO, OR DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR RELATED HERETO
(WHETHER FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY).  Each party hereto
(A) certifies that no other party and no Related Person of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (B) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by the mutual waivers and certifications in this Section 11.15.

 

Section 11.16                      Waiver of Immunities.  If any International
Loan Party has or hereafter may acquire any immunity (sovereign or otherwise)
from any legal action, suit or proceeding, from jurisdiction of any court or
from set-off or any legal process (whether service or notice, attachment prior
to judgment attachment in aid of execution of judgment, execution of judgment or
otherwise) with respect to itself or any of its property, such International
Loan Party hereby (to the fullest extent permitted by any Requirement of Law)
irrevocably waives and agrees not to plead or claim such immunity in respect of
its obligations under this Agreement and each of the other International Loan
Documents.  Each International Loan Party agrees that the foregoing waivers
shall be effective to the fullest extent permitted under the U.S. Foreign
Sovereign Immunities Act of 1976, and are intended to be irrevocable and not
subject to withdrawal for purposes of such Foreign Sovereign Immunities Act.

 

Section 11.17                      Severability.  Any provision of any
International Loan Document being held illegal, invalid or unenforceable in any
jurisdiction shall not affect any part of such provision not held illegal,
invalid or unenforceable, any other provision of any International Loan Document
or any part of such provision in any other jurisdiction.

 

Section 11.18                      Execution in Counterparts.  This Agreement
may be executed in any number of counterparts and by different parties in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.  Delivery of an executed signature page of
this Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

Section 11.19                      Entire Agreement.  This Agreement embodies
the entire agreement of the parties and supersede all prior agreements and
understandings relating to the subject matter hereof and any prior letter of
interest, commitment letter, fee letter, confidentiality and similar agreements
involving any International Loan Party and any of the Administrative Agent, the
International Collateral Agent, any Lender or any L/C Issuer or any of their
respective Affiliates relating to a financing of substantially similar form,
purpose or effect (other than the Fee Letter).

 

119

--------------------------------------------------------------------------------


 

Section 11.20                      Use of Name.  No International Loan Party nor
any of the Administrative Agent, the International Collateral Agent, any L/C
Issuer or any Lender or any other International Secured Party shall, and no
International Loan Party or any of the Administrative Agent or the International
Collateral Agent or any Lender shall permit any of its Affiliates to, issue any
press release or other public disclosure (other than any document filed with any
Governmental Authority or stock exchange relating to a public offering of
securities of any International Loan Party or relating to the compliance by any
such International Loan Party with any applicable Requirements of Laws
(including United States federal and state securities laws and regulations))
using the name, logo or otherwise referring to any other party or of any of its
Affiliates, the International Loan Documents or any transaction contemplated
herein or therein without the prior consent of the other parties hereto or such
Affiliates except to the extent required to do so under applicable Requirements
of Law and then, only after consulting with the other parties hereto.

 

Section 11.21                      Non-Public Information; Confidentiality.

 

(a)                                 Each Lender and L/C Issuer acknowledges and
agrees that it may receive material non-public information hereunder concerning
the International Loan Parties and their Affiliates and Securities and agrees to
use such information in compliance with all relevant policies, procedures and
Contractual Obligations and applicable Requirements of Laws (including United
States federal and state securities laws and regulations).

 

(b)                                 Each Lender, L/C Issuer and the
Administrative Agent and the International Collateral Agent agrees to use all
reasonable efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to this Agreement and
designated by the Borrower as confidential, except that such information may be
disclosed (i) with the Borrower’s consent, (ii) to Related Persons of such
Lender or Agent or L/C Issuer, as the case may be, or to any Person that any L/C
Issuer causes to Issue Letters of Credit hereunder, that are advised of the
confidential nature of such information and are instructed to keep such
information confidential in accordance with the terms hereof, (iii) to the
extent such information presently is or hereafter becomes (A) publicly available
other than as a result of a breach of this Section 11.21 or any other
confidentiality obligations owing to any International Loan Party or any of its
Affiliates or (B) available to such Lender, L/C Issuer or such Agent or any of
their Related Persons, as the case may be, from a source (other than any
International Loan Party) not known to them to be subject to disclosure
restrictions, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority (in which case (except with respect to any routine or
ordinary course audit or examination conducted by bank accountants or any
governmental or bank regulatory authority having jurisdiction over such Person
or its Affiliates exercising examination or regulatory authority or any
regulatory reporting requirements of any Lender) such person shall promptly
notify the Borrower if and to the extent permitted by law), (v) to the National
Association of Insurance Commissioners or any similar organization, any examiner
or any nationally recognized rating agency or otherwise to the extent consisting
of general portfolio information that does not identify the International Loan
Parties, (vi) to current or prospective assignees, SPVs, grantees of any option
described in Section 11.2(f) or participants, direct or contractual
counterparties to any Hedging Agreement permitted hereunder and to their
respective Related Persons, in each case to the extent such assignees,
participants, counterparties or Related

 

120

--------------------------------------------------------------------------------


 

Persons agree to be bound by provisions substantially similar to the provisions
of this Section 11.21 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (vii) to any
other party hereto and (viii) in connection with the exercise or enforcement of
any right or remedy under any International Loan Document, in connection with
any litigation or other proceeding to which such Lender, L/C Issuer or such
Agent or any of their Related Persons is a party or bound, to the extent
necessary to respond to public statements or disclosures by the International
Loan Parties or their Related Persons referring to a Lender, L/C Issuer or such
Agent or any of their Related Persons.  In the event of any conflict between the
terms of this Section 11.21 and those of any other Contractual Obligation
entered into with any International Loan Party (whether or not an International
Loan Document), the terms of this Section 11.21 shall govern. Any Person
required to maintain the confidentiality of information as provided in this
Section 11.21 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.  In addition, each International Loan Party consents
to the publication by the Administrative Agent or any Lender of any tombstones,
advertising or other promotional materials relating to the financing
transactions contemplated by this Agreement using such International Loan
Party’s name, product photographs, logo or trademark, in each case to the extent
necessary or customary for inclusion in league table measurements or in any
tombstone or other advertising materials; provided that the Administrative Agent
or such Lender shall provide a draft of any such advertising or other material
to the Borrower for review and comment prior to the publication thereof.

 

Section 11.22                      Judgment Currency.  The obligations of each
International Loan Party hereunder and under the other International Loan
Documents to make payments in Dollars or Euros, as the case may be (the
“Obligation Currency”), shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by an Agent or a Lender of the full
amount of the Obligation Currency expressed to be payable to such Agent or such
Lender under this Agreement or the other International Loan Documents.  If, for
the purpose of obtaining or enforcing judgment against the Borrower or any other
International Loan Party in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency an amount due in the Obligation Currency, the conversion shall be made,
at the equivalent in such Obligation Currency of such amount (determined by the
Administrative Agent pursuant to the applicable exchange rate with respect to
such Obligation Currency), in each case, as of the date immediately preceding
the day on which the judgment is given.

 

Section 11.23                      PATRIOT Act Notice.  The Administrative
Agent, the International Collateral Agent, the Lead Arranger, each L/C Issuer
and each Lender subject to the PATRIOT Act hereby notifies each International
Loan Party that, pursuant to Section 326 thereof, it is required to obtain,
verify and record information that identifies such International Loan Party,
including the name and address of such International Loan Party and other
information allowing such Lender to identify such International Loan Party in
accordance with such act.  Promptly upon the request of any Lender, the Lead
Arranger, any L/C Issuer or the Administrative Agent, each International Loan
Party shall supply, or procure the supply of, such documentation and other
evidence as is requested by such Lender, the Lead Arranger, any L/C Issuer or
the

 

121

--------------------------------------------------------------------------------


 

Administrative Agent (for itself or on behalf of the L/C Issuer, the Lead
Arranger, any Lender or any prospective Lender) in order for such Lender, the
Lead Arranger, such L/C Issuer, the Administrative Agent or any prospective
Lender to carry out and be reasonably satisfied with the results of all
necessary “know your customer” or other checks in relation to such International
Loan Party under all applicable laws and regulations pursuant to the
transactions contemplated under the International Loan Documents.

 

Section 11.24                      Effectiveness.  This Agreement shall become
effective and binding on the Execution Date between the Lenders, the Agents, the
Borrower and the Initial International Loan Parties.  Upon the completion by any
Subsequent International Loan Party of such requirements set forth in
Section 7.12(a) to the satisfaction of the Administrative Agent, this Agreement
shall become effective and binding as to such Subsequent International Loan
Party.

 

[SIGNATURE PAGES FOLLOW]

 

122

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

INTERNATIONAL LOAN PARTIES

 

 

 

 

 

 

HILL INTERNATIONAL N.V.,

 

 

 

 

as Borrower and International Loan Party

 

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

 

Name:

Irvin E. Richter

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

HILL INTERNATIONAL, INC.,

 

 

 

 

as Parent and International Loan Party

 

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

 

Name:

Irvin E. Richter

 

 

Title:

Chairman and CEO

 

 

 

 

 

 

MYLCM SOLUTIONS, INC.,

 

 

 

 

as International Loan Party

 

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

 

Name:

Irvin E. Richter

 

 

Title:

Chairman and CEO

 

SIGNATURE PAGE TO HILL INTERNATIONAL N.V. CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

 

 

HILL INTERNATIONAL (NEW
ENGLAND), INC.,

 

 

 

 

as International Loan Party

 

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

 

Name:

Irvin E. Richter

 

 

Title:

Chairman

 

 

 

 

 

 

PCI GROUP, LLC,

 

 

 

 

as International Loan Party

 

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

 

Name:

Irvin E. Richter

 

 

Title:

Chairman

 

 

 

 

 

 

HILL INTERNATIONAL (MIDDLE
EAST) LTD.,

 

 

 

 

as International Loan Party

 

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

 

Name:

Irvin E. Richter

 

 

Title:

Chairman

 

 

 

 

 

 

HILL INTERNATIONAL (UK) LIMITED,

 

 

 

 

as International Loan Party

 

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

 

Name:

Irvin E. Richter

 

 

Title:

Chairman

 

SIGNATURE PAGE TO HILL INTERNATIONAL N.V. CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

KNOWLES LIMITED,

 

 

 

 

as International Loan Party

 

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

MCLACHLAN LISTER PTY LIMITED,

 

 

 

 

as International Loan Party

 

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

 

Name:

Irvin E. Richter

 

 

Title:

Director

 

SIGNATURE PAGE TO HILL INTERNATIONAL N.V. CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

 

AGENTS

 

 

 

 

SOCIÉTÉ GÉNÉRALE,

 

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Richard O. Knowlton

 

 

Name:

Richard O. Knowlton

 

 

Title:

Managing Director

 

 

 

 

 

 

SOCIÉTÉ GÉNÉRALE,

 

 

 

 

as International Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Richard O. Knowlton

 

 

Name:

Richard O. Knowlton

 

 

Title:

Managing Director

 

SIGNATURE PAGE TO HILL INTERNATIONAL N.V. CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

 

SOCIÉTÉ GÉNÉRALE

 

 

 

 

By:

/s/ Richard O. Knowlton

 

 

Name:

Richard O. Knowlton

 

 

Title:

Managing Director

 

SIGNATURE PAGE TO HILL INTERNATIONAL N.V. CREDIT AGREEMENT

 

--------------------------------------------------------------------------------